 



EXHIBIT 10.1



--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

CREDIT AGREEMENT

among

TRIZEC PROPERTIES, INC. and
TRIZEC HOLDINGS, INC.,
as BORROWERS,

VARIOUS LENDERS, and
DEUTSCHE BANK TRUST COMPANY AMERICAS,
as ADMINISTRATIVE AGENT



--------------------------------------------------------------------------------

Dated as of June 29, 2004



--------------------------------------------------------------------------------

DEUTSCHE BANK SECURITIES INC. and
BANC OF AMERICA SECURITIES LLC,
as CO-LEAD ARRANGERS and JOINT BOOK RUNNING MANAGERS,

BANK OF AMERICA, N.A.,
as SYNDICATION AGENT,

THE BANK OF NOVA SCOTIA, BANK OF MONTREAL and
JPMORGAN CHASE BANK,
as CO-DOCUMENTATION AGENTS,

and

ING REAL ESTATE FINANCE (USA) LLC,
AS SENIOR MANAGING AGENT,

and

WELLS FARGO BANK, N.A.,
KEY BANK NATIONAL ASSOCIATION,
COMMERZBANK AG NEW YORK AND GRAND CAYMAN BRANCHES,
EUROHYPO AG, NEW YORK BRANCH,
LASALLE BANK NATIONAL ASSOCIATION,
US BANK NATIONAL ASSOCIATION,
WACHOVIA BANK, NATIONAL ASSOCIATION and
NATIONAL AUSTRALIA BANK LIMITED,
as MANAGING AGENTS



--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

              Page

--------------------------------------------------------------------------------

SECTION 1. Amount and Terms of Credit
    1  
1.01 Commitments to Extend Loans
    1  
1.02 Minimum Amount of Each Borrowing
    5  
1.03 Notice of Borrowing
    5  
1.04 Competitive Bid Borrowings
    6  
1.05 Disbursement of Funds
    9  
1.06 Notes
    9  
1.07 Conversions
    11  
1.08 Pro Rata Borrowings
    12  
1.09 Interest
    12  
1.10 Interest Periods
    13  
1.11 Increased Costs, Illegality, etc.
    14  
1.12 Compensation
    16  
1.13 Lending Offices
    17  
1.14 Requested Designation of other Lending Offices
    17  
1.15 Replacement of Lenders
    17  
1.16 Additional Commitments
    18  
1.17 Maturity Date Extension
    20  
SECTION 2. Letters of Credit
    20  
2.01 Letters of Credit
    20  
2.02 Maximum Letter of Credit Outstandings; Final Maturities
    21  
2.03 Letter of Credit Requests; Minimum Stated Amount
    22  
2.04 Letter of Credit Participations
    23  
2.05 Agreement to Repay Letter of Credit Drawings
    24  
2.06 Increased Costs
    25  
SECTION 3. Commitment Commissions; Other Fees; Reductions of Commitments
    26  
3.01 Fees
    26  
3.02 Voluntary Termination of Unutilized Commitments
    28  
3.03 Mandatory Reduction of Commitments
    29  
SECTION 4. Prepayments; Payments; Taxes
    29  
4.01 Voluntary Prepayments
    29  
4.02 Mandatory Repayments
    30  
4.03 Method and Place of Payment
    32  
4.04 Net Payments
    32  
SECTION 5. Conditions Precedent to the Effective Date
    34  
5.01 Execution of Agreement; Notes
    34  
5.02 Opinion of Counsel
    34  

(i)



--------------------------------------------------------------------------------



 



              Page

--------------------------------------------------------------------------------

5.03 Corporate Documents; Proceedings; etc.
    35  
5.04 Adverse Change, etc.
    35  
5.05 Litigation
    35  
5.06 Financial Statements
    35  
5.07 Subsidiaries Guaranty
    36  
5.08 Solvency Certificate
    36  
5.09 Initial Borrowing Base Certificate
    36  
5.10 Subordination Agreement
    36  
5.11 Fees etc.
    36  
5.12 Refinancing
    36  
SECTION 6. Conditions Precedent to All Credit Events
    36  
6.01 Effective Date
    37  
6.02 No Default; Representations and Warranties
    37  
6.03 Notice of Borrowing; Letter of Credit Request
    37  
6.04 Change of Control
    37  
SECTION 7. Representations, Warranties and Agreements
    38  
7.01 Company and Other Status
    38  
7.02 Company Power and Authority
    38  
7.03 No Violation
    38  
7.04 Governmental Approvals
    39  
7.05 Financial Statements; Financial Condition; Undisclosed Liabilities;
Projections; etc.
    39  
7.06 Litigation
    40  
7.07 True and Complete Disclosure
    40  
7.08 Use of Proceeds; Margin Regulations
    40  
7.09 Tax Returns and Payments
    41  
7.10 Subsidiaries
    41  
7.11 Compliance with Applicable Laws
    41  
7.12 Investment Company Act
    41  
7.13 Public Utility Holding Company Act
    41  
7.14 Status as a REIT
    41  
7.15 Compliance with ERISA
    42  
7.16 Environmental Compliance
    43  
7.17 Patents, Trademarks, etc.
    44  
7.18 No Default
    44  
7.19 Licenses, etc.
    44  
7.20 No Burdensome Restrictions
    44  
7.21 Labor Matters
    44  
7.22 Insurance
    45  
7.23 Capitalization
    45  
7.24 Properties
    45  

(ii)



--------------------------------------------------------------------------------



 



              Page

--------------------------------------------------------------------------------

SECTION 8. Affirmative Covenants
    46  
8.01 Information Covenants
    46  
8.02 Books, Records, Inspections and Annual Meetings
    51  
8.03 Maintenance of Property; Insurance; Casualty and Condemnation; Restoration;
and Renovations
    51  
8.04 Ownership of Real Estate Assets; Additional Borrower; Subsidiary Guarantors
    52  
8.05 Compliance with Applicable Laws and Authorizations
    52  
8.06 Company Existence and Franchises, etc.
    52  
8.07 Performance of Obligations
    52  
8.08 Payment of Taxes
    53  
8.09 Use of Proceeds
    53  
8.10 End of Fiscal Years; Fiscal Quarters
    53  
8.11 Interest Rate Protection
    53  
8.12 REIT Requirements
    53  
8.13 Addition and Release of Borrowing Base Properties and Subsidiary Guarantors
    53  
SECTION 9. Negative Covenants
    56  
9.01 Liens
    56  
9.02 Consolidation, Merger, Sale of Assets, etc.
    58  
9.03 Dividends
    59  
9.04 Indebtedness
    60  
9.05 Limitation on Modifications of Certificate of Incorporation, By-Laws and
Certain Other Agreements; etc.
    60  
9.06 Investments
    61  
9.07 Negative Pledge Clauses; etc.
    61  
9.08 Transactions with Affiliates
    62  
9.09 Management Agreements
    62  
9.10 Consolidated Total Indebtedness as a Percentage of Consolidated Total Asset
Value
    63  
9.11 Consolidated Net Worth
    63  
9.12 Consolidated Interest Coverage Ratio
    63  
9.13 Consolidated Fixed Charge Coverage Ratio
    63  
9.14 Borrowing Base Property Coverage Ratio
    63  
9.15 Limitation on Certain Restrictions on Subsidiaries
    63  
9.16 Affiliate Debt and Subordination Agreement
    64  
SECTION 10. Events of Default
    64  
10.01 Payments
    64  
10.02 Representations, etc.
    64  
10.03 Covenants
    64  
10.04 Default Under Other Agreements
    65  
10.05 Bankruptcy, etc.
    65  
10.06 Judgments
    65  

(iii)



--------------------------------------------------------------------------------



 



              Page

--------------------------------------------------------------------------------

10.07 ERISA
    66  
10.08 Guaranties, etc.
    66  
10.09 Change of Control
    66  
10.10 Stock Exchange Listing
    67  
SECTION 11. Definitions
    67  
11.01 Defined Terms
    67  
SECTION 12. The Administrative Agent
    102  
12.01 Appointment
    102  
12.02 Nature of Duties
    103  
12.03 Lack of Reliance on the Administrative Agent
    103  
12.04 Certain Rights of the Administrative Agent
    103  
12.05 Reliance
    104  
12.06 Indemnification
    104  
12.07 The Administrative Agent in its Individual Capacity
    104  
12.08 Holders
    104  
12.09 Resignation by the Administrative Agent; Removal of the Administrative
Agent
    105  
SECTION 13. Miscellaneous.
    105  
13.01 Payment of Expenses, etc.
    105  
13.02 Right of Setoff
    107  
13.03 Notices
    107  
13.04 Benefit of Agreement; Assignments; Participations
    108  
13.05 No Waiver; Remedies Cumulative
    110  
13.06 Payments Pro Rata
    111  
13.07 Calculations; Computations
    111  
13.08 Governing Law; Submission to Jurisdiction; Venue; Waiver of Jury Trial
    112  
13.09 Counterparts
    113  
13.10 Effectiveness
    113  
13.11 Headings Descriptive
    113  
13.12 Amendment or Waiver; etc.
    114  
13.13 Survival
    115  
13.14 Domicile of Loans
    115  
13.15 Register
    115  
13.16 Confidentiality
    116  
13.17 Limitation on Additional Amounts, etc.
    116  
13.18 No Third Party Beneficiary
    117  
13.19 Waiver of Sovereign Immunity
    117  
13.20 Judgment Currency
    117  
13.21 Maximum Rate
    118  
13.22 Nature of Obligations
    118  
13.23 USA Patriot Act
    120  

(iv)



--------------------------------------------------------------------------------



 



     
SCHEDULE I
  Commitments
 
   
SCHEDULE II
  Lender Addresses and Applicable Lending Offices
 
   
SCHEDULE III
  Initial Borrowing Base Properties
 
   
SCHEDULE 2.01(c)
  Existing Letters of Credit
 
   
SCHEDULE 7.10
  Subsidiaries; Subsidiary Guarantors
 
   
SCHEDULE 7.22
  Insurance
 
   
EXHIBIT A
  Form of Notice of Borrowing
 
   
EXHIBIT B
  Form of Notice of Competitive Bid Borrowing
 
   
EXHIBIT C-1
  Form of Revolving Loan Note
 
   
EXHIBIT C-2
  Form of Term Loan Note
 
   
EXHIBIT C-3
  Form of Swingline Loan Note
 
   
EXHIBIT D
  Form of Joinder Agreement
 
   
EXHIBIT E
  Form of Notice of Conversion/Continuation
 
   
EXHIBIT F
  Form of Letter of Credit Request
 
   
EXHIBIT G
  Form of Section 4.04(b)(ii) Certificate
 
   
EXHIBIT H
  Form of Opinion of Piper Rudnick LLP, counsel to the Credit Parties
 
   
EXHIBIT I
  Form of Officer’s Certificate
 
   
EXHIBIT J
  Form of Subsidiaries Guaranty
 
   
EXHIBIT K
  Form of Solvency Certificate
 
   
EXHIBIT L
  Form of Affiliate Debt and Subordination Agreement
 
   
EXHIBIT M
  Form of Borrowing Base Certificate
 
   
EXHIBIT N
  Form of Additional Commitment Agreement
 
   
EXHIBIT O
  Form of Assignment and Assumption Agreement
 
   
EXHIBIT P
  Form of Compliance Certificate

(v)

 



--------------------------------------------------------------------------------



 



          CREDIT AGREEMENT, dated as of June 29, 2004, among TRIZEC PROPERTIES,
INC., a Delaware corporation (“Trizec”), TRIZEC HOLDINGS, INC., a Delaware
corporation (“Holdings”), the Lenders party hereto from time to time, and
DEUTSCHE BANK TRUST COMPANY AMERICAS, as Administrative Agent (in such capacity,
the “Administrative Agent”) (all capitalized terms used herein and defined in
Section 11 are used herein as therein defined).

W I T N E S S E T H:

          WHEREAS, subject to and on the terms and conditions set forth herein,
the Lenders are willing to make available to the Borrowers on a joint and
several basis the credit facilities provided for herein;

          NOW, THEREFORE, IT IS AGREED:

          SECTION 1. Amount and Terms of Credit.

          1.01 Commitments to Extend Loans. (a) Subject to and upon the terms
and conditions set forth herein, each Lender with a Term Loan Commitment
severally agrees to make, at any time and from time to time on and after the
Effective Date and prior to the Term Loan Commitment Expiration Date, a term
loan or term loans (each, a “Term Loan” and, collectively, the “Term Loans”) to
the Borrowers, which Term Loans (i) shall be made and maintained in Dollars,
(ii) shall, at the option of the Borrowers, be incurred and maintained as,
and/or converted into, Base Rate Loans or Eurodollar Rate Loans, provided, that,
except as otherwise as specifically provided in Section 1.11(b), all Term Loans
comprising the same Borrowing shall at all times be of the same Type, (iii)
shall not exceed for any Lender at any time outstanding, that aggregate
principal amount which, when added to the sum of the aggregate principal amount
of all other Term Loans made by such Lender and then outstanding, equals the
Term Loan Commitment of such Lender at such time, and (iv) shall not exceed for
all of the Lenders at any time outstanding either (x) that aggregate principal
amount which, when added to the sum of (I) the aggregate principal amount of all
other Term Loans then outstanding, (II) the aggregate principal amount of all
Revolving Loans then outstanding, (III) the aggregate amount of all Letter of
Credit Outstandings (exclusive of Unpaid Drawings which are repaid with the
proceeds of, and simultaneously with the incurrence of Term Loans and/or
Revolving Loans) at such time, (IV) the aggregate principal amount of all
Competitive Bid Loans (exclusive of Competitive Bid Loans which are repaid with
the proceeds of, and simultaneously with the incurrence of, Term Loans and/or
Revolving Loans) then outstanding, (V) the aggregate principal amount of all
Swingline Loans (exclusive of Swingline Loans which are repaid with the proceeds
of, and simultaneously with the incurrence of, Term Loans and/or Revolving
Loans) then outstanding and (VI) the aggregate principal amount of all other
Unsecured Consolidated Total Indebtedness of Trizec then outstanding, equals the
Borrowing Base Amount at such time (based on the Borrowing Base Certificate last
delivered or then being delivered) or (y) that aggregate principal amount which,
when added to the sum of the aggregate principal amount of all other Term Loans
then outstanding, equals the Total Term Loan Commitment at such time.

 



--------------------------------------------------------------------------------



 



          (b) Subject to and upon the terms and conditions set forth herein,
each Lender with a Revolving Loan Commitment severally agrees to make, at any
time and from time to time on and after the Effective Date and prior to the
Maturity Date, a revolving loan or revolving loans (each a “Revolving Loan” and,
collectively, the “Revolving Loans”) to the Borrowers, which Revolving Loans
(i) shall be made and maintained in Dollars, (ii) shall, at the option of the
Borrowers, be incurred and maintained as, and/or converted into, Base Rate Loans
or Eurodollar Rate Loans, provided that, except as otherwise specifically
provided in Section 1.11 (b), all Revolving Loans comprising the same Borrowing
shall at all times be of the same Type, (iii) may be repaid and reborrowed in
accordance with the provisions hereof, (iv) shall not exceed for any Lender at
any time outstanding that aggregate principal amount which, when added to the
sum of (x) the aggregate principal amount of all other Revolving Loans made by
such Lender and then outstanding and (y) the product of (A) such Lender’s
Percentage and (B) the sum of (1) the aggregate amount of all Letter of Credit
Outstandings (exclusive of Unpaid Drawings which are repaid with the proceeds
of, and simultaneously with the incurrence of, Term Loans and/or Revolving
Loans) at such time and (2) the aggregate principal amount of all Swingline
Loans (exclusive of Swingline Loans which are repaid with the proceeds of, and
simultaneously with the incurrence of, Term Loans and/or Revolving Loans) then
outstanding, equals the Revolving Loan Commitment of such Lender at such time,
and (v) shall not exceed for all of the Lenders at any time outstanding either
(x) that aggregate principal amount which, when added to the sum of (I) the
aggregate principal amount of all Term Loans then outstanding, (II) the
aggregate principal amount of all other Revolving Loans then outstanding,
(III) the aggregate amount of all Letter of Credit Outstandings (exclusive of
Unpaid Drawings which are repaid with the proceeds of, and simultaneously with
the incurrence of, Term Loans and/or Revolving Loans) at such time, (IV) the
aggregate principal amount of all Competitive Bid Loans (exclusive of
Competitive Bid Loans which are repaid with the proceeds of, and simultaneously
with the incurrence of, Term Loans and/or Revolving Loans), (V) the aggregate
principal amount of all Swingline Loans (exclusive of Swingline Loans which are
repaid with the proceeds of, and simultaneously with the incurrence of, Term
Loans and/or Revolving Loans) then outstanding and (VI) the aggregate principal
amount of all other Unsecured Consolidated Total Indebtedness of Trizec then
outstanding, equals the Borrowing Base Amount at such time (based on the
Borrowing Base Certificate last delivered or then being delivered) or (y) that
aggregate principal amount which, when added to the sum of (I) the aggregate
amount of all Letter of Credit Outstandings (exclusive of Unpaid Drawings which
are repaid with the proceeds of, and simultaneously with the incurrence of, Term
Loans and/or Revolving Loans) at such time and (II) the aggregate principal
amount of all Competitive Bid Loans (exclusive of Competitive Bid Loans which
are paid with the proceeds of, and simultaneously with the incurrence of, Term
Loans and/or Revolving Loans) then outstanding and (III) the aggregate principal
amount of all Swingline Loans (exclusive of Swingline Loans which are paid with
the proceeds of, and simultaneously with the incurrence of, Term Loans and/or
Revolving Loans) then outstanding, equals the Total Revolving Loan Commitment at
such time.

          (c) Subject to and upon the terms and conditions set forth herein, the
Swingline Lender agrees to make, at any time and from time to time on and after
the Effective Date and prior to the Swingline Expiry Date, a revolving loan or
revolving loans (each a “Swingline Loan” and, collectively, the “Swingline
Loans”) to the Borrowers, which Swingline Loans (i) shall be made and maintained
in Dollars and as Base Rate Loans, (ii) may be repaid and reborrowed in
accordance with the provisions hereof, (iii) shall not exceed at any time

-2-



--------------------------------------------------------------------------------



 



outstanding either (x) that aggregate principal amount which, when added to the
sum of (I) the aggregate principal amount of all Term Loans then outstanding,
(II) the aggregate principal amount of all Revolving Loans then outstanding,
(III) the aggregate amount of all Letter of Credit Outstandings (exclusive of
Unpaid Drawings which are repaid with the proceeds of, and simultaneously with
the incurrence of, Swingline Loans) at such time, (IV) the aggregate principal
amount of all Competitive Bid Loans (exclusive of Competitive Bid Loans which
are repaid with the proceeds of, and simultaneously with the incurrence of,
Swingline Loans), and (V) the aggregate principal amount of all other Unsecured
Consolidated Total Indebtedness of Trizec then outstanding, equals the Borrowing
Base Amount at such time (based on the Borrowing Base Certificate last delivered
or then being delivered) or (y) that aggregate principal amount which, when
added to the sum of (I) the aggregate amount of all Letter of Credit
Outstandings (exclusive of Unpaid Drawings which are repaid with the proceeds
of, and simultaneously with the incurrence of, Swingline Loans) at such time,
(II) the aggregate principal amount of all Revolving Loans then outstanding and
(III) the aggregate principal amount of all Competition Bid Loans (exclusive of
Competitive Bid Loans which are repaid with the proceeds of, and simultaneously
with the incurrence of, Swingline Loans) then outstanding, equals the Total
Revolving Loan Commitment at such time, and (iv) shall not exceed in aggregate
principal amount at any time outstanding the Maximum Swingline Amount.
Notwithstanding anything to the contrary contained in this Section 1.01(c),
(x) the Swingline Lender shall not be obligated to make any Swingline Loans at a
time when a Lender Default exists unless the Swingline Lender has entered into
arrangements satisfactory to it and the Borrowers to eliminate the Swingline
Lender’s risk with respect to the Defaulting Lender’s or Lenders’ participation
in such Swingline Loans, including by cash collateralizing such Defaulting
Lender’s or Lenders’ Percentage of the outstanding Swingline Loans and (y) the
Swingline Lender shall not make any Swingline Loan after it has received written
notice from the Borrowers or the Required Lenders stating that a Default or an
Event of Default exists and is continuing until such time as the Swingline
Lender shall have received written notice (I) of rescission of all such notices
from the party or parties originally delivering such notice or (II) of the
waiver of such Default or Event of Default by the Required Lenders.

          (d) On any Business Day, the Swingline Lender may, in its sole
discretion, give notice to the Lenders that the Swingline Lender’s outstanding
Swingline Loans shall be funded with one or more Borrowings of Revolving Loans
(provided that such notice shall be deemed to have been automatically given upon
the occurrence of a Default or an Event of Default under Section 10.05 or upon
the exercise of any of the remedies provided in the last paragraph of
Section 10), in which case one or more Borrowings of Revolving Loans
constituting Base Rate Loans (each such Borrowing, a “Mandatory Borrowing”)
shall be made on the immediately succeeding Business Day by all Lenders with
Revolving Loan Commitments pro rata based on each such Lender’s Percentage
(determined before giving effect to any termination of the Commitments pursuant
to the last paragraph of Section 10) and the proceeds thereof shall be applied
directly by the Swingline Lender to repay the Swingline Lender for such
outstanding Swingline Loans (although, unless a Default or an Event of Default
then exists, the Swingline Lender will not exercise such right with respect to
any outstanding Swingline Loans prior to the fourth Business Day after the date
that such Swingline Loan was made or if the Administrative Agent has theretofore
received a Notice of Borrowing or a Notice of Competitive Bid Borrowing the
proceeds of which Borrowing will be used to repay such outstanding Swingline
Loans on or prior to the date on which such Swingline Loans are due). Each
Lender

-3-



--------------------------------------------------------------------------------



 



hereby irrevocably agrees to make Revolving Loans upon one Business Day’s notice
pursuant to each Mandatory Borrowing in the amount and in the manner specified
in the preceding sentence and on the date specified in writing by the Swingline
Lender notwithstanding (i) the amount of the Mandatory Borrowing may not comply
with the Minimum Borrowing Amount otherwise required hereunder, (ii) whether any
conditions specified in Section 6 are then satisfied, (iii) whether a Default or
an Event of Default then exists, (iv) the date of such Mandatory Borrowing and
(v) the amount of the Total Commitment or Borrowing Base Amount at such time. In
the event that any Mandatory Borrowing cannot for any reason be made on the date
otherwise required above (including, without limitation, as a result of the
commencement of a proceeding under the Bankruptcy Code with respect to any of
the Borrowers), then each Lender hereby agrees that it shall forthwith purchase
(as of the date the Mandatory Borrowing would otherwise have occurred, but
adjusted for any payments received from the Borrowers on or after such date and
prior to such purchase) from the Swingline Lender such participations in the
outstanding Swingline Loans as shall be necessary to cause the Lenders to share
in such Swingline Loans ratably based upon their respective Percentages
(determined before giving effect to any termination of the Commitments pursuant
to the last paragraph of Section 10), provided that (x) all interest payable on
the Swingline Loans shall be for the account of the Swingline Lender until the
date as of which the respective participation is required to be purchased and,
to the extent attributable to the purchased participation, shall be payable to
the participant from and after such date and (y) at the time any purchase of
participations pursuant to this sentence is actually made, the purchasing Lender
shall be required to pay the Swingline Lender interest on the principal amount
of the participation so purchased for each day from and including the day upon
which the Mandatory Borrowing would otherwise have occurred to but excluding the
date of payment for such participation, at the overnight Federal Funds Rate for
the first three days and at the rate otherwise applicable to Revolving Loans
maintained as Base Rate Loans hereunder for each day thereafter.

          (e) Subject to and upon the terms and conditions set forth herein,
each Lender severally agrees that the Borrowers may, in accordance with the
procedures established pursuant to Section 1.04, incur one or more loans (each a
“Competitive Bid Loan” and, collectively, the “Competitive Bid Loans”),
denominated in Dollars, pursuant to a Competitive Bid Borrowing at any time and
from time to time on and after the Effective Date and prior to the date which is
the Business Day preceding the date which is 45 days prior to the Maturity Date,
provided that (x) no Competitive Bid Loan may be made unless the Investment
Grade Rating Condition exists, (y) no Competitive Bid Loan may be made if, after
giving effect thereto, either (A) the sum of (I) the aggregate principal amount
of all Term Loans then outstanding, (II) the aggregate principal amount of all
Revolving Loans (exclusive of Revolving Loans which are repaid with the proceeds
of, and simultaneously with the incurrence of, Competitive Bid Loans) then
outstanding, (III) the aggregate amount of all Letter of Credit Outstandings
(exclusive of Unpaid Drawings which are repaid with the proceeds of, and
simultaneously with the incurrence of, Competitive Bid Loans) at such time,
(IV) the aggregate principal amount of all Competitive Bid Loans (exclusive of
Competitive Bid Loans which are repaid with the proceeds of, and simultaneously
with the incurrence of Competitive Bid Loans) then outstanding, (V) the
aggregate principal amount of all Swingline Loans (exclusive of Swingline Loans
which are repaid with the proceeds of, and simultaneously with the incurrence
of, Competitive Bid Loans) then outstanding, and (VI) the aggregate principal
amount of all other Unsecured Consolidated Total Indebtedness of the Borrowers
then outstanding, exceeds the Borrowing Base Amount at

-4-



--------------------------------------------------------------------------------



 



such time (based on the Borrowing Base Certificate last delivered or then being
delivered) or (B) the sum of (I) the aggregate principal amount of all
Competitive Bid Loans (exclusive of Competitive Bid Loans which are repaid with
the proceeds of, and simultaneously with the incurrence of Competitive Bid
Loans) then outstanding, (II) the aggregate amount of all Letter of Credit
Outstandings (exclusive of Unpaid Drawings which are repaid with the proceeds
of, and simultaneously with the incurrence of, Competitive Bid Loans) at such
time, (III) the aggregate principal amount of all Revolving Loans (exclusive of
Revolving Loans which are repaid with the proceeds of, and simultaneously with
the incurrence of, Competitive Bid Loans) then outstanding and (IV) the
aggregate principal amount of all Swingline Loans (exclusive of Swingline Loans
which are paid with the proceeds of, and simultaneously with the incurrence of,
Competitive Bid Loans) then outstanding exceeds the Total Revolving Loan
Commitment at such time and (z) no Competitive Bid Loan may be made if, after
giving effect thereto, the aggregate principal amount of all Competitive Bid
Loans then outstanding exceeds the Maximum Competitive Bid Loan Amount. Within
the foregoing limits and subject to the terms and conditions set forth in
Sections 1.04 and 1.06, Competitive Bid Loans may be repaid and reborrowed in
accordance with the provisions hereof.

          1.02 Minimum Amount of Each Borrowing. The aggregate principal amount
of each Borrowing of Term Loans, Revolving Loans, Competitive Bid Loans and
Swingline Loans shall not be less than the Minimum Borrowing Amount applicable
thereto. More than one Borrowing may occur on the same date, but at no time
shall there be outstanding more than eight Borrowings of Eurodollar Rate Loans
in the aggregate (or such greater number as may be acceptable to the
Administrative Agent).

          1.03 Notice of Borrowing. (a) Whenever the Borrowers desire to incur
Term Loans or Revolving Loans hereunder, they shall give the Administrative
Agent at the Notice Office at least one Business Day’s prior written notice (or
telephonic notice promptly confirmed in writing) of each Base Rate Loan and at
least three Business Days’ prior written notice (or telephonic notice promptly
confirmed in writing) of each Eurodollar Rate Loan to be incurred hereunder,
provided that any such notice shall be deemed to have been given on a certain
day only if given before 12:00 Noon (New York time) on such day. Each such
written notice or written confirmation of telephonic notice (each, a “Notice of
Borrowing”), except as otherwise expressly provided in Section 1.11, shall be
irrevocable and shall be given by the Borrowers in the form of Exhibit A,
appropriately completed to specify (i) the aggregate principal amount of the
Term Loans and/or Revolving Loans to be incurred pursuant to such Borrowing,
(ii) the date of such Borrowing (which shall be a Business Day), (iii) whether
such Term Loans and/or Revolving Loans are to be incurred as Base Rate Loans or
Eurodollar Rate Loans and, if Eurodollar Rate Loans, the initial Interest Period
to be applicable thereto, (iv) the Borrowing Base Amount at such time (based on
the Borrowing Base Certificate last delivered or then being delivered) and
(v) the sum of (I) the aggregate principal amount of all Loans outstanding at
such time (after giving effect to the proposed Borrowing), (II) the aggregate
amount of all Letter of Credit Outstandings at such time and (III) the aggregate
principal amount of all other Unsecured Consolidated Total Indebtedness of the
Borrowers at such time (after giving effect to the proposed Borrowing and the
application of the proceeds therefrom). The Administrative Agent shall promptly
give each Lender with a Commitment of the applicable Tranche notice of such
proposed Borrowing, of such Lender’s proportionate share thereof and of the
other matters required by the immediately preceding sentence to be specified in
the Notice of Borrowing.

-5-



--------------------------------------------------------------------------------



 



          (b) (i) Whenever the Borrowers desire to incur Swingline Loans
hereunder, the Borrowers shall give the Swingline Lender no later than 1:00 P.M.
(New York time) on the date that a Swingline Loan is to be incurred hereunder,
written notice or telephonic notice promptly confirmed in writing of each
Swingline Loan to be incurred hereunder. Each such notice shall be in the form
of a Notice of Borrowing (appropriately completed) and shall be irrevocable and
specify in each case (A) the date of Borrowing (which shall be a Business Day),
(B) the aggregate principal amount of the Swingline Loans to be incurred
pursuant to such Borrowing, (C) the Borrowing Base Amount at such time (based on
the Borrowing Base Certificate last delivered or then being delivered) and
(D) the sum of (I) the aggregate principal amount of all Loans outstanding at
such time (after giving effect to the proposed Borrowing), (II) the aggregate
amount of all Letter of Credit Outstandings at such time and (III) the aggregate
principal amount of all other Unsecured Consolidated Total Indebtedness of the
Borrowers at such time (after giving effect to the proposed Borrowing and the
application of the proceeds therefrom).

          (ii) Mandatory Borrowings shall be made upon the notice specified in
Section 1.01(d), with the Borrowers irrevocably agreeing, by their incurrence of
any Swingline Loan, to the making of the Mandatory Borrowings as set forth in
Section 1.01(d).

          (c) Without in any way limiting the obligation of the Borrowers to
confirm in writing any telephonic notice permitted to be given hereunder of any
Borrowing or prepayment of Loans or any revocation of any Letter of Credit
Request, the Administrative Agent, the Swingline Lender or the applicable
Issuing Lender, as the case may be, may act without liability upon the basis of
telephonic notice of Borrowing, prepayment or revocation, as the case may be,
believed by the Administrative Agent, the Swingline Lender or the applicable
Issuing Lender, as the case may be, in good faith to be from the chairman of the
board, the chief executive officer, the president or a Senior Financial Officer
of any of the Borrowers, or from any other authorized officer of any of the
Borrowers designated in writing by any of the foregoing officers of any of the
Borrowers to the Administrative Agent as being authorized to give such notices,
prior to receipt of written confirmation. In each such case, each of the
Borrowers hereby waives the right to dispute the Administrative Agent’s, the
Swingline Lender’s or the applicable Issuing Lender’s record of the terms of
such telephonic notice of such Borrowing or prepayment of Loans or such
revocation of a Letter of Credit Request, as the case may be, absent manifest
error.

          1.04 Competitive Bid Borrowings. (a) Whenever the Borrowers desire to
incur a Competitive Bid Borrowing, they shall deliver to the Administrative
Agent at the Notice Office prior to 12:00 Noon (New York time), (x) at least
four Business Days prior to the date of such proposed Competitive Bid Borrowing,
in the case of a Spread Competitive Bid Borrowing, and (y) at least three
Business Days prior to the date of such proposed Competitive Bid Borrowing, in
the case of an Absolute Rate Competitive Bid Borrowing, a written notice
substantially in the form of Exhibit B (each a “Notice of Competitive Bid
Borrowing”), such notice to specify in each case (i) the date of the proposed
Competitive Bid Borrowing (which shall be a Business Day), (ii) the aggregate
principal amount of the proposed Competitive Bid Borrowing, (iii) the maturity
date or maturity dates (each a “Competitive Bid Loan Maturity Date”) for
repayment of each Competitive Bid Loan to be made as part of such Competitive
Bid Borrowing (each of which maturity dates may not be earlier than 14 days
after the date of such Competitive Bid Borrowing or later than 180 days after
the date of such Competitive Bid Borrowing (but in no

-6-



--------------------------------------------------------------------------------



 



event later than the Maturity Date)), (iv) the interest payment date or dates
relating thereto (which shall be at least every three months in the case of
maturities in excess of three months), (v) whether the proposed Competitive Bid
Borrowing is to be an Absolute Rate Competitive Bid Borrowing or a Spread
Competitive Bid Borrowing, (vi) the Borrowing Base Amount at such time (based on
the Borrowing Base Certificate last delivered or then being delivered),
(vii) the sum of (I) the aggregate principal amount of all Loans outstanding at
such time (after giving effect to the proposed Competitive Bid Borrowing),
(II) the aggregate amount of all Letter of Credit Outstandings at such time and
(III) the aggregate principal amount of all other Unsecured Consolidated Total
Indebtedness of the Borrowers at such time (after giving effect to the proposed
Competitive Bid Borrowing and the application of the proceeds therefrom), and
(viii) any other terms to be applicable to such Competitive Bid Borrowing. The
Administrative Agent shall promptly notify each Bidder Lender of each such
request for a Competitive Bid Borrowing received by it from the Borrowers by
telecopying to each such Bidder Lender a copy of the related Notice of
Competitive Bid Borrowing.

          (b) Each Bidder Lender shall, if in its sole discretion it elects to
do so, irrevocably offer to make one or more Competitive Bid Loans to the
Borrowers as part of such proposed Competitive Bid Borrowing at a rate or rates
of interest specified by such Bidder Lender in its sole discretion and
determined by such Bidder Lender independently of each other Bidder Lender, by
notifying the Administrative Agent in writing (which notice shall be promptly
distributed to the Borrowers, provided that the Administrative Agent shall not
be liable to any Bidder Lender or to the Borrowers for failure to distribute any
such notice to the Borrowers unless such failure resulted from the gross
negligence or willful misconduct on the part of the Administrative Agent (as
determined by a court of competent jurisdiction)), before 10:00 A.M. (New York
time) on the date (the “Reply Date”) which is (x) in the case of a Spread
Competitive Bid Borrowing, three Business Days before the date of such proposed
Competitive Bid Borrowing, and (y) in the case of an Absolute Rate Competitive
Bid Borrowing, two Business Days before the date of such proposed Competitive
Bid Borrowing, of the minimum amount, if any, and maximum amount of each
Competitive Bid Loan which such Bidder Lender would be willing to make as part
of such proposed Competitive Bid Borrowing (which amounts may, subject to the
proviso to the first sentence of Section 1.01(e), exceed such Lender’s
Commitment) and the rate or rates of interest therefor (specified to the nearest
.0001 and which, in the case of a Spread Competitive Bid Borrowing, shall be the
Spread offered for each maturity requested in the Notice of Competitive Bid
Borrowing); provided that if the Administrative Agent in its capacity as a
Bidder Lender shall, in its sole discretion, elect to make any such offer, it
shall notify the Borrowers in writing of such offer before 9:45 A.M. (New York
time) on the Reply Date. If any Bidder Lender shall elect not to make such an
offer, such Bidder Lender shall so notify the Administrative Agent, before
10:00 A.M. (New York time) on the Reply Date, and such Bidder Lender shall not
be obligated to, and shall not, make any Competitive Bid Loan as part of such
Competitive Bid Borrowing; provided that the failure by any Bidder Lender to
give such notice shall not cause such Bidder Lender to be obligated to, and such
Bidder Lender shall not, make any Competitive Bid Loan as part of such proposed
Competitive Bid Borrowing.

-7-



--------------------------------------------------------------------------------



 



     (c) The Borrowers shall, in turn, before 10:30 A.M. (New York time) on the
Reply Date, either

     (1) cancel such Competitive Bid Borrowing by giving the Administrative
Agent notice (in writing or by telephone promptly confirmed in writing) to that
effect (it being understood and agreed that if the Borrowers give no such notice
of cancellation and no notice of acceptance pursuant to clause (2) below, then
the Borrowers shall be deemed to have canceled such Competitive Bid Borrowing),
or

     (2) accept one or more of the offers made by any Bidder Lender or Bidder
Lenders pursuant to clause (b) above by giving notice (in writing or by
telephone confirmed in writing) to the Administrative Agent of the amount of
each Competitive Bid Loan (which amount shall be equal to or greater than the
minimum amount, if any, and equal to or less than the maximum amount, notified
to the Borrowers by the Administrative Agent on behalf of each such Bidder
Lender for such Competitive Bid Borrowing) and reject any remaining offers made
by Bidder Lenders pursuant to clause (b) above by giving the Administrative
Agent notice to that effect; provided, however, that acceptance of offers may
only be made on the basis of ascending Absolute Rates (in the case of an
Absolute Rate Competitive Bid Borrowing) or Spreads (in the case of a Spread
Competitive Bid Borrowing), in each case commencing with the lowest rate so
offered; and provided, further, that if offers are made by two or more Bidder
Lenders at the same rate and acceptance of all such equal offers would result in
a greater principal amount of Competitive Bid Loans being accepted than the
aggregate principal amount requested by the Borrowers, the Borrowers shall have
the right to accept one or more such equal offers in their entirety and reject
the other equal offer or offers or to allocate acceptance among all such equal
offers (but giving effect to the minimum amounts, if any, and maximum amounts
specified for each such offer pursuant to clause (b) above), as the Borrowers
may elect in its sole discretion.

          (d) If the Borrowers notify the Administrative Agent that such
Competitive Bid Borrowing is canceled (or is deemed to be canceled) pursuant to
clause (c)(1) above, the Administrative Agent shall give prompt written notice
thereof to the Bidder Lenders and such Competitive Bid Borrowing shall not be
made.

          (e) If the Borrowers accept one or more of the offers made by any
Bidder Lender or Bidder Lenders pursuant to clause (c)(2) above, the
Administrative Agent shall in turn promptly notify (in writing or by telephone
confirmed in writing) (x) each Bidder Lender that has made an offer as described
in clause (b) above, of the date and aggregate amount of such Competitive Bid
Borrowing and whether or not any offer or offers made by such Bidder Lender
pursuant to clause (b) above have been accepted by the Borrowers and (y) each
Bidder Lender that is to make a Competitive Bid Loan as part of such Competitive
Bid Borrowing, of the amount of each Competitive Bid Loan to be made by such
Bidder Lender as part of such Competitive Bid Borrowing.

          (f) On the last Business Day of each calendar quarter, the
Administrative Agent shall notify the Borrowers and the Lenders of the aggregate
principal amount of Competitive Bid Loans (if any) outstanding at such time.

-8-



--------------------------------------------------------------------------------



 



          1.05 Disbursement of Funds. No later than 12:00 Noon (New York time)
on the date specified in each Notice of Borrowing (or (x) in the case of
Swingline Loans, no later than 3:00 P.M. (New York time) on the date specified
pursuant to Section 1.03(b)(i), (y) in the case of Mandatory Borrowings, no
later than 1:00 P.M. (New York time) on the date specified in Section 1.01(d) or
(z) in the case of Competitive Bid Loans, no later than 12:00 Noon (New York
time) on the date specified pursuant to Section 1.04(a)) each Lender with a
commitment of the applicable Tranche will make available its pro rata portion
(determined in accordance with Section 1.08) of each such Borrowing requested to
be made on such date (or, (x) in the case of Swingline Loans, the Swingline
Lender will make available the full amount thereof and (y) in the case of
Competitive Bid Loans, the respective Bidder Lenders which are to make such
Competitive Bid Loans in accordance with Section 1.04(e) will make available
their respective amount thereof). All such amounts will be made available in
Dollars and in immediately available funds at the Payment Office, and, except
for Revolving Loans made pursuant to a Mandatory Borrowing, the Administrative
Agent will make available to the Borrowers at the Payment Office, the aggregate
of the amounts so made available by the Lenders to the extent of funds actually
received by the Administrative Agent. Unless the Administrative Agent shall have
been notified by any Lender prior to the date of Borrowing that such Lender does
not intend to make available to the Administrative Agent such Lender’s portion
of any Borrowing to be made on such date, the Administrative Agent may assume
that such Lender has made such amount available to the Administrative Agent on
such date of Borrowing and the Administrative Agent may (but shall not be
obligated to), in reliance upon such assumption, make available to the Borrowers
a corresponding amount. If such corresponding amount is not in fact made
available to the Administrative Agent by such Lender, the Administrative Agent
shall be entitled to recover such corresponding amount on demand from such
Lender. If such Lender does not pay such corresponding amount forthwith upon the
Administrative Agent’s demand therefor, the Administrative Agent shall promptly
notify the Borrowers and the Borrowers shall pay such corresponding amount to
the Administrative Agent one Business Day after the Administrative Agent’s
demand therefor. The Administrative Agent shall also be entitled to recover on
demand from such Lender or the Borrowers, as the case may be, interest on such
corresponding amount in respect of each day from the date such corresponding
amount was made available by the Administrative Agent to the Borrowers until the
date such corresponding amount is recovered by the Administrative Agent, at a
rate per annum equal to (i) if recovered from such Lender, the overnight Federal
Funds Rate for the first three days and the interest rate otherwise applicable
to such Loans for each day thereafter, and (ii) if recovered from the Borrowers,
the rate of interest applicable to the respective Borrowing, as determined
pursuant to Section 1.09. Nothing in this Section 1.05 shall be deemed to
relieve any Lender from its obligation to make Loans hereunder or to prejudice
any rights which the Borrowers may have against any Lender as a result of any
failure by such Lender to make Loans hereunder.

          1.06 Notes. (a) The obligation of the Borrowers to pay the principal
of, and interest on, the Loans made by each Lender shall be joint and several
and shall be evidenced (i) if Revolving Loans, by a promissory note
substantially in the form of Exhibit C-1, with blanks appropriately completed in
conformity herewith (each, a “Revolving Loan Note” and, collectively, the
“Revolving Loan Notes”), (ii) if Term Loans, by a promissory note substantially
in the form of Exhibit C-2, with blanks appropriately completed in conformity
herewith (each, a “Term Loan Note” and, collectively, the “Term Loan Notes”),
and (iii) if Swingline Loans, by a promissory note substantially in the form of
Exhibit C-3, with blanks appropriately completed in

-9-



--------------------------------------------------------------------------------



 



conformity herewith (the “Swingline Loan Note”). The terms of each Competitive
Bid Loan shall be evidenced by the respective correspondence between the
Borrowers and the respective Bidder Lender pursuant to Section 1.04 and, unless
otherwise agreed by the Borrowers and such Bidder Lender or unless the
respective Bidder Lender makes a request pursuant to the immediately succeeding
sentence, Competitive Bid Loans shall not be evidenced by promissory notes. If
requested by any Bidder Lender, the Borrowers agree to execute and deliver a
promissory note, in form reasonably satisfactory to the respective Bidder
Lender, evidencing the Competitive Bid Loans of such Bidder Lender to the
Borrowers (with any such promissory notes herein called “Competitive Bid
Notes”).

          (b) The Term Loan Note issued to each Lender shall (i) be duly
executed and delivered by Trizec and Holdings on a joint and several basis (or
if the Additional Borrower is formed in accordance with Section 8.04(b), by the
Borrowers on a joint and several basis in accordance with Section 1.06(g)),
(ii) be payable to such Lender or its registered assigns and be dated the date
of issuance, (iii) be in a stated principal amount equal to the Term Loan
Commitment of such Lender (or if issued after the termination of the Term Loan
Commitments, be in a stated principal amount equal to the outstanding principal
amount of the Term Loans of such Lender on the date of issuance thereof) and be
payable in Dollars in the principal amount of Term Loans evidenced thereby from
time to time, (iv) mature on the Maturity Date, (v) bear interest as provided in
the appropriate clause of Section 1.09 in respect of the Base Rate Loans and
Eurodollar Rate Loans, as the case may be, evidenced thereby, (vi) be subject to
mandatory prepayment as provided in Section 4.01 and mandatory repayment as
provided in Section 4.02, and (vii) be entitled to the benefits of this
Agreement and the other Credit Documents.

          (c) The Revolving Loan Note issued to each Lender shall (i) be duly
executed and delivered by Trizec and Holdings on a joint and several basis (or
if the Additional Borrower is formed in accordance with Section 8.04(b), by the
Borrowers on a joint and several basis in accordance with Section 1.06(g)),
(ii) be payable to such Lender or its registered assigns and be dated the date
of issuance, (iii) be in a stated principal amount equal to the Revolving Loan
Commitment of such Lender (or if issued after the termination of the Revolving
Loan Commitments, be in a stated principal amount equal to the outstanding
principal amount of the Revolving Loans of such Lender on the date of the
issuance thereof) and be payable in Dollars in the principal amount of Revolving
Loans evidenced thereby from time to time, (iv) mature on the Maturity Date,
(v) bear interest as provided in the appropriate clause of Section 1.09 in
respect of the Base Rate Loans and Eurodollar Rate Loans, as the case may be,
evidenced thereby, (vi) be subject to voluntary prepayment as provided in
Section 4.01 and mandatory repayment as provided in Section 4.02, and (vii) be
entitled to the benefits of this Agreement and the other Credit Documents.

          (d) The Swingline Loan Note issued to the Swingline Lender shall
(i) be duly executed and delivered by Trizec and Holdings on a joint and several
basis (or if the Additional Borrower is formed in accordance with
Section 8.04(b), by the Borrowers on a joint and several basis in accordance
with Section 1.06(g)), (ii) be payable to the order of the Swingline Lender and
be dated the date of issuance, (iii) be in a stated principal amount equal to
the Maximum Swingline Amount and be payable in Dollars in the principal amount
of Swingline Loans evidenced thereby from time to time, (iv) mature on the
Swingline Expiry Date, (v) bear interest as provided in the appropriate clause
of Section 1.09 in respect of the Base Rate Loans evidenced

-10-



--------------------------------------------------------------------------------



 



thereby, (vi) be subject to voluntary prepayment as provided in Section 4.01 and
mandatory repayment as provided in Section 4.02, and (vii) be entitled to the
benefits of this Agreement and the other Credit Documents.

          (e) Each Lender will note on its internal records the amount of each
Loan made by it and each payment in respect thereof and will prior to any
transfer of any of its Notes endorse on the reverse side thereof the outstanding
principal amount of Loans evidenced thereby. Failure to make any such notation
or any error in such notation shall not affect the Borrowers’ obligations in
respect of such Loans.

          (f) Notwithstanding anything to the contrary contained above or
elsewhere in this Agreement, Notes shall only be delivered to Lenders which at
any time (or from time to time) specifically request the delivery of such Notes.
No failure of any Lender to request or obtain a Note evidencing its Loans to the
Borrowers shall affect or in any manner impair the obligation of the Borrowers
to pay the Loans (and all related Obligations) which would otherwise be
evidenced thereby in accordance with the requirements of this Agreement, and
shall not in any way affect the guaranty thereof provided pursuant to the
Subsidiaries Guaranty. Any Lender which does not have a Note evidencing its
outstanding Loans shall in no event be required to make the notations otherwise
described in preceding clause (e) of this Section 1.06. At any time when any
Lender requests the delivery of a Note to evidence any of its outstanding Term
Loans and Term Loan Commitments (if any), or its outstanding Revolving Loans and
Revolving Loan Commitments (if any), or its outstanding Swingline Loans, or its
outstanding Competitive Bid Loans, the Borrowers shall promptly execute and
deliver to the respective Lender the requested Note in the appropriate amount or
amounts to evidence such Loans and Commitments (if any).

          (g) In the event that Trizec forms the Additional Borrower in
accordance with Section 8.04(b) (other than by conversion of Holdings into the
Additional Borrower), at such time (i) Trizec and Holdings shall cause the
Additional Borrower to execute and deliver the Joinder Agreement in the form of
Exhibit D (the “Joinder Agreement”) pursuant to which the Additional Borrower
shall become a Credit Party party to this Agreement and certain of the other
Credit Documents, and (ii) each of the Borrowers, shall, and shall cause the
Additional Borrower to, execute and deliver to the Administrative Agent (x) a
Note in replacement of each Note then outstanding to evidence the joint and
several liability of the Borrowers and the Additional Borrower for the
indebtedness evidenced thereby, and (y) all relevant officers’ certificates,
resolutions, opinions of counsel and other documentation of the type described
in Sections 5.02 and 5.03 as the Additional Borrower would have had to deliver
if it were a Credit Party party to this Agreement on the Effective Date and as
otherwise may be reasonably requested by the Administrative Agent.

          1.07 Conversions. The Borrowers shall have the option to convert, on
any Business Day occurring after the Effective Date, all or a portion equal to
at least the Minimum Borrowing Amount of the outstanding principal amount of
Loans made pursuant to one or more Borrowings of one or more Types of Loans into
a Borrowing of another Type of Loan, provided that (i) except as otherwise
provided in Section 1.11(b), Eurodollar Rate Loans may be converted into Base
Rate Loans only on the last day of an Interest Period applicable to the Loans
being converted and no such partial conversion of Eurodollar Rate Loans shall
reduce the outstanding

-11-



--------------------------------------------------------------------------------



 



principal amount of such Eurodollar Rate Loans made pursuant to a single
Borrowing to less than the Minimum Borrowing Amount applicable thereto,
(ii) unless the Required Lenders otherwise specifically agree, Base Rate Loans
may only be converted into Eurodollar Rate Loans if no Specified Default or
Event of Default is in existence on the date of the conversion, and (iii) no
conversion pursuant to this Section 1.07 shall result in a greater number of
Borrowings of Eurodollar Rate Loans than is permitted under Section 1.02. Each
such conversion shall be effected by the Borrowers by giving the Administrative
Agent at the Notice Office prior to 12:00 Noon (New York time) at least three
Business Days’ prior notice (each a “Notice of Conversion/Continuation”), in the
form of Exhibit E, appropriately completed to specify the Loans to be so
converted, the Borrowing or Borrowings pursuant to which such Loans were made
and, if to be converted into Eurodollar Rate Loans, the Interest Period to be
initially applicable thereto. The Administrative Agent shall give each Lender
prompt notice of any such proposed conversion. Swingline Loans and Competitive
Bid Loans may not be converted pursuant to this Section 1.07.

                    1.08 Pro Rata Borrowings. All Borrowings of Term Loans and
Revolving Loans under this Agreement shall be incurred from the Lenders pro rata
on the basis of their Term Loan Commitments or their Revolvin g Loan
Commitments, as the case may be. All Mandatory Borrowings made pursuant to
Section 1.01(d) shall be made by the Lenders with Revolving Loan Commitments pro
rata on the basis of their Percentages. It is understood that no Lender shall be
responsible for any default by any other Lender of its obligation to make Loans
hereunder and that each Lender shall be obligated to make the Loans provided to
be made by it hereunder, regardless of the failure of any other Lender to make
its Loans hereunder.

                    1.09 Interest. (a) The Borrowers jointly and severally agree
to pay interest in respect of the unpaid principal amount of each Base Rate Loan
from the date of the Borrowing thereof until the earlier of (x) the maturity
thereof (whether by acceleration or otherwise) and (y) the conversion of such
Base Rate Loan to a Eurodollar Rate Loan pursuant to Section 1.07, at a rate per
annum which shall be equal to the sum of the Base Rate plus the relevant
Applicable Margin each as in effect from time to time.

                    (b) The Borrowers jointly and severally agree to pay
interest in respect of the unpaid principal amount of each Eurodollar Rate Loan
from the date of the Borrowing thereof until the earlier of (x) the maturity
thereof (whether by acceleration or otherwise) and (y) the conversion of such
Eurodollar Rate Loan to a Base Rate Loan pursuant to Section 1.07, 1.10 or 1.11,
as applicable, at a rate per annum which shall, during each Interest Period
applicable thereto, be equal to the sum of the Eurodollar Rate for such Interest
Period plus the Applicable Margin as in effect from time to time during such
Interest Period.

                    (c) The Borrowers jointly and severally agree to pay
interest in respect of the unpaid principal amount of each Competitive Bid Loan
from the date of the Borrowing thereof until maturity (whether by acceleration
or otherwise) at a rate or rates per annum specified by a Bidder Lender or
Bidder Lenders, as the case may be, pursuant to Section 1.04(b) and accepted by
the Borrowers pursuant to Section 1.04(c).

                    (d) Notwithstanding the foregoing, (i) upon the occurrence
and during the continuance of an Event of Default, all outstanding Loans shall
bear interest at a rate per annum

-12-



--------------------------------------------------------------------------------



 



equal to the greater of (x) the rate then borne by such Loans and (y) the sum of
the Base Rate as in effect from time to time plus 4.5%, and (ii) to the extent
permitted by law, overdue interest in respect of each Loan and any other overdue
amount payable hereunder shall, in each case, bear interest at a rate per annum
equal to the sum of the Base Rate as in effect from time to time plus 4.5%.

          (e) Accrued (and theretofore unpaid) interest shall be payable (i) in
respect of each Base Rate Loan, in arrears on (x) September 30, 2004 and (y)
each Quarterly Payment Date thereafter, (ii) in respect of each Eurodollar Rate
Loan, on the last day of each Interest Period applicable thereto, (iii) in
respect of each Competitive Bid Loan, at such times as specified in the Notice
of Competitive Bid Borrowing relating thereto and (iv) in respect of each Loan,
on any repayment or prepayment (on the amount repaid or prepaid), at maturity
(whether by acceleration or otherwise) and, after such maturity, on demand.

          (f) Upon each Interest Determination Date, the Administrative Agent
shall determine the Eurodollar Rate for the respective Interest Period to be
applicable to Eurodollar Rate Loans and shall promptly notify the Borrowers and
the Lenders, with a commitment of the applicable Tranche in the case of a new
Borrowing or holding such Loans in the case of existing Loans, of such
determination. Each such determination shall, absent manifest error, be final
and conclusive and binding on all parties hereto.

          1.10 Interest Periods. At the time the Borrowers give any Notice of
Borrowing or Notice of Conversion/Continuation in respect of the making of, or
conversion into, any Eurodollar Rate Loan (in the case of the initial Interest
Period applicable thereto) or prior to 12:00 Noon (New York time) on the third
Business Day prior to the expiration of an Interest Period applicable to such
Eurodollar Rate Loan (in the case of any subsequent Interest Period), the
Borrowers shall have the right to elect, by giving the Administrative Agent
notice thereof, a one, two or three month interest period or, if consented to by
the Administrative Agent and otherwise available to all of the Lenders, with a
commitment of the applicable Tranche in the case of a Notice of Borrowing or
holding the applicable Loans in the case of a Notice of Conversion/Continuation,
a period of less than one month (each an “Interest Period”) applicable to such
Eurodollar Rate Loan, provided that:

     (i) all Eurodollar Rate Loans comprising a single Borrowing shall at all
times have the same Interest Period;

     (ii) the initial Interest Period for any Borrowing of Eurodollar Rate Loans
shall commence on the date of such Borrowing (including the date of any
conversion thereto from a Base Rate Loan) and each Interest Period occurring
thereafter in respect of such Eurodollar Rate Loans shall commence on the day on
which the next preceding Interest Period applicable thereto expires;

     (iii) if any Interest Period for a Eurodollar Rate Loan begins on a day for
which there is no numerically corresponding day in the calendar month at the end
of such Interest Period, such Interest Period shall end on the last Business Day
of such calendar month;

-13-



--------------------------------------------------------------------------------



 



     (iv) if any Interest Period for a Eurodollar Rate Loan would otherwise
expire on a day which is not a Business Day, such Interest Period shall expire
on the next succeeding Business Day; provided, however, that if any Interest
Period for a Eurodollar Rate Loan would otherwise expire on a day which is not a
Business Day but is a day of the month after which no further Business Day
occurs in such month, such Interest Period shall expire on the next preceding
Business Day;

     (v) unless the Required Lenders otherwise specifically agree, no Interest
Period may be selected at any time when a Specified Default or an Event of
Default is then in existence; and

     (vi) no Interest Period in respect of any Borrowing of Eurodollar Rate
Loans shall be selected which extends beyond the Maturity Date.

          If by 12:00 Noon (New York time) on the third Business Day preceding
the expiration of any Interest Period applicable to a Borrowing of Eurodollar
Rate Loans, (x) the Borrowers have failed to elect a new Interest Period to be
applicable to such Eurodollar Rate Loans as provided above, the Borrowers shall
be deemed to have elected to continue such Eurodollar Rate Loans as a new
Borrowing of Eurodollar Rate Loans having an Interest Period of one month, or
(y) the Borrowers are not permitted to elect a new Interest Period to be
applicable to such Eurodollar Rate Loans as provided above, the Borrowers shall
be deemed to have elected to convert such Eurodollar Rate Loans into Base Rate
Loans. Each deemed election under this paragraph shall be effective as of the
expiration date of such current Interest Period.

          1.11 Increased Costs, Illegality, etc. (a) In the event that any
Lender shall have determined in good faith (which determination shall, absent
manifest error, be final and conclusive and binding upon all parties hereto but,
with respect to clause (i) below, may be made only by the Administrative Agent):

     (i) on any Interest Determination Date that, by reason of any changes
arising after the Effective Date affecting the applicable interbank market,
adequate and fair means do not exist for ascertaining the applicable interest
rate on the basis provided for in the definition of the Eurodollar Rate; or

     (ii) at any time, that such Lender shall incur increased costs or
reductions in the amounts received or receivable hereunder with respect to any
Eurodollar Rate Loan or Competitive Bid Loan because of (x) any change arising
after the Effective Date (or, in the case of a Competitive Bid Loan, since the
making of such Competitive Bid Loan) in any applicable law or governmental rule,
regulation, order, guideline or request (whether or not having the force of law)
or in the interpretation or administration thereof by the NAIC or any
governmental authority, central bank or comparable agency charged with the
interpretation or administration thereof and including the introduction of any
new law or governmental rule, regulation, order, guideline or request, such as,
for example, but not limited to: (A) a change in the basis of taxation of
payment to any Lender of the principal of or interest on such Loans or any other
amounts payable hereunder (except for changes in the rate of tax on, or
determined by reference to, the net income or profits or franchise taxes based
on net income of such Lender pursuant to the laws of the country in

-14-



--------------------------------------------------------------------------------



 



which it is organized or in which its principal office or applicable lending
office is located or any subdivision thereof or therein) or (B) a change in
official reserve requirements (except to the extent included in the computation
of the Eurodollar Rate) or any special deposit, assessment or similar
requirement against assets of deposits with or for the account of, or credit
extended by, any Lender (or its applicable lending office) and/or (y) other
circumstances since the Effective Date (or, in the case of a Competitive Bid
Loan, since the making of such Competitive Bid Loan) affecting the applicable
interbank market or the position of such Lender and lenders generally in such
market; or

     (iii) at any time after the date of this Agreement, that the making or
continuance of any Eurodollar Rate Loan or Competitive Bid Loan has been made
(x) unlawful by any law or governmental rule, regulation or order,
(y) impossible by compliance by any Lender in good faith with any governmental
request (whether or not having force of law) or (z) impracticable as a result of
a contingency occurring after the Effective Date which materially and adversely
affects the applicable interbank market;

then, and in any such event, such Lender (or the Administrative Agent, in the
case of clause (i) above) shall promptly give notice (by telephone promptly
confirmed in writing) to the Borrowers and, except in the case of clause
(i) above, to the Administrative Agent of such determination (which notice the
Administrative Agent shall promptly transmit to each of the other Lenders).
Thereafter (x) in the case of clause (i) above, Eurodollar Rate Loans and Spread
Competitive Bid Borrowings shall no longer be available until such time as the
Administrative Agent notifies the Borrowers and the Lenders that the
circumstances giving rise to such notice by the Administrative Agent no longer
exist, and any Notice of Borrowing, Notice of Competitive Bid Borrowing or any
Notice of Conversion/Continuation given by the Borrowers with respect to such
Loans which have not yet been incurred (including by way of conversion) shall be
deemed rescinded by the Borrowers, (y) in the case of clause (ii) above, the
Borrowers shall, subject to the provisions of Section 13.17 (to the extent
applicable), pay to such Lender, within 10 days of its written request therefor,
such additional amounts (in the form of an increased rate of, or a different
method of calculating, interest or otherwise as such Lender in good faith shall
reasonably determine) as shall be required to compensate such Lender for such
increased costs or reductions in amounts received or receivable hereunder (a
written notice as to the additional amounts owed to such Lender, showing in
reasonable detail the basis for the calculation thereof, submitted to the
Borrowers by such Lender shall, absent manifest error, be final and conclusive
and binding on all the parties hereto) and (z) in the case of clause
(iii) above, the Borrowers shall take one of the actions specified in
Section 1.11(b) as promptly as possible and, in any event, within the time
period required by law.

          (b) At any time that any Eurodollar Rate Loan or Competitive Bid Loan
is affected by the circumstances described in Section 1.11(a)(ii) or (iii), the
Borrowers may (and, in the case of a Eurodollar Rate Loan or Competitive Bid
Loan affected by the circumstances described in Section 1.11(a)(iii), shall)
either (x) if the affected Eurodollar Rate Loan or Competitive Bid Loan then
being made initially or pursuant to a conversion, cancel the respective
Borrowing by giving the Administrative Agent telephonic notice (confirmed in
writing) on the same date that the Borrowers were notified by the affected
Lender pursuant to Section 1.11(a)(ii) or (iii) or (y) if the affected
Eurodollar Rate Loan or Competitive Bid Loan is then outstanding, upon at least
two Business Days’ written notice to the Administrative Agent,

-15-



--------------------------------------------------------------------------------



 



require the affected Lenders (A) in the case of a Eurodollar Rate Loan, to
convert such Eurodollar Rate Loan into a Base Rate Loan and (B) in the case of a
Competitive Bid Loan, to repay such Competitive Bid Loan in full, provided that
if more than one Lender is affected at any time as described above in this
clause (b), then all affected Lenders must be treated the same pursuant to this
Section 1.11(b).

          (c) If at any time after the Effective Date any Lender determines that
the introduction of or any change (which introduction or change shall have
occurred after the Effective Date) in any applicable law or governmental rule,
regulation, order, guideline, directive or request (whether or not having the
force of law) concerning capital adequacy, or any change in interpretation or
administration thereof by the NAIC or any governmental authority, central bank
or comparable agency charged with the interpretation or administration thereof,
will have the effect of increasing the amount of capital required or expected to
be maintained by such Lender or any corporation controlling such Lender based on
the existence of such Lender’s Commitment hereunder or its obligations
hereunder, then the Borrowers jointly and severally agree to pay, subject to the
provisions of Section 13.17 (to the extent applicable), to such Lender, within
10 days of its written request therefor, such additional amounts as shall be
required to compensate such Lender or such other corporation for the increased
cost to such Lender or such other corporation or the reduction in the rate of
return to such Lender or such other corporation as a result of such increase of
capital. In determining such additional amounts, each Lender will act reasonably
and in good faith and will use averaging and attribution methods which are
reasonable, provided that such Lender’s determination of compensation owing
under this Section 1.11(c) shall, absent manifest error, be final and conclusive
and binding on all the parties hereto. Each Lender, upon determining that any
additional amounts will be payable pursuant to this Section 1.11(c), will give
prompt written notice thereof to the Borrowers, which notice shall show in
reasonable detail the basis for calculation of such additional amounts.

          1.12 Compensation. The Borrowers agree jointly and severally, subject
to the provisions of Section 13.17 (to the extent applicable), to compensate
each Lender, within 10 days of its written request (which request shall set
forth in reasonable detail the basis for requesting such compensation and shall
be conclusive absent manifest error), for all reasonable losses, expenses and
liabilities (including, without limitation, any loss, expense or liability
incurred by reason of the liquidation or reemployment of deposits or other funds
required by such Lender to fund its Eurodollar Rate Loans or Competitive Bid
Loan, but excluding loss of anticipated profits) which such Lender may sustain:
(i) if for any reason (other than a default by such Lender or the Administrative
Agent) a Borrowing of, or conversion from or into, Eurodollar Rate Loans or
Competitive Bid Loan does not occur on a date specified therefor in the Notice
of Borrowing, Notice of Competitive Bid Borrowing or Notice of
Conversion/Continuation (whether or not withdrawn or deemed withdrawn pursuant
to Section 1.11(a)); (ii) if any repayment (including any repayment made
pursuant to Section 4.01 or 4.02 or as a result of an acceleration of the Loans
pursuant to Section 10) or conversion of any Eurodollar Rate Loans or
Competitive Bid Loan occurs on a date which is not the last day of an Interest
Period or maturity date with respect thereto, as the case may be; (iii) if any
prepayment of any Eurodollar Rate Loans or Competitive Bid Loan is not made on
any date specified in a notice of prepayment given by the Borrowers; or (iv) as
a consequence of any election made pursuant to Section 1.11(b).

-16-



--------------------------------------------------------------------------------



 



          1.13 Lending Offices. Each Lender may at any time or from time to time
designate, by written notice to the Administrative Agent to the extent not
already reflected on Schedule II, one or more lending offices (which, for this
purpose, may include Affiliates of the respective Lender) for the Loans made by
such Lender hereunder; provided that, for designations made after the Effective
Date, to the extent such designation shall result in increased costs under
Section 1.11, 2.06 or 4.04 in excess of those which would be charged in the
absence of such designation of a different lending office (including a different
Affiliate of the respective Lender), then the Borrowers shall not be obligated
to pay such excess increased costs (although the Borrowers, in accordance with
and pursuant to the other provisions of this Agreement, shall be jointly and
severally obligated to pay the costs which would apply in the absence of such
designation and any subsequent increased costs of the type described above
resulting from changes after the date of the respective designation). Each
lending office and Affiliate of any Lender designated as provided above shall,
for all purposes of this Agreement, be treated in the same manner as the
respective Lender (and shall be entitled to all indemnities and similar
provisions in respect of its acting as such hereunder). Nothing in this
Section 1.13 shall affect or postpone any of the obligations of the Borrowers or
the right of any Lender provided in Sections 1.11, 2.06 and 4.04.

          1.14 Requested Designation of other Lending Offices. Each Lender
agrees that on the occurrence of any event giving rise to the operation of
Section 1.11(a)(ii) or (iii), Section 1.11(c), Section 2.06 or Section 4.04 with
respect to such Lender, it will, if requested by the Borrowers, use reasonable
efforts (subject to overall policy considerations of such Lender) to designate
another lending office for any Loans affected by such event, provided that such
designation is made on such terms that such Lender and its lending office suffer
no economic, legal or regulatory disadvantage, with the object of avoiding the
consequence of the event giving rise to the operation of such Section. Nothing
in this Section 1.14 shall affect or postpone any of the obligations of the
Borrowers or the rights of any Lender provided in Sections 1.11, 2.06 or 4.04.

          1.15 Replacement of Lenders. (a) If any Lender becomes a Defaulting
Lender or otherwise defaults in its obligations to make Loans, (b) upon the
occurrence of an event giving rise to the operation of Section 1.11(a)(ii) or
(iii), Section 1.11(c), Section 2.06 or Section 4.04 with respect to any Lender
which results in such Lender charging to the Borrowers increased costs in excess
of those being generally charged by the other Lenders or (c) in the case of
certain refusals by a Lender to consent to certain proposed changes, waivers,
discharges or terminations with respect to this Agreement which have been
approved by the Required Lenders as (and to the extent) provided in Section
13.12(b), the Borrowers shall have the right, if no Specified Default or Event
of Default then exists (or, in the case of the preceding clause (c), no
Specified Default or Event of Default will exist immediately after giving effect
to such replacement), to replace such Lender (the “Replaced Lender”) with one or
more other Eligible Transferees, none of whom shall constitute a Defaulting
Lender at the time of such replacement (collectively, the “Replacement Lender”),
and each of whom shall be required to be reasonably acceptable to the
Administrative Agent; provided that (i) at the time of any replacement pursuant
to this Section 1.15, the Replacement Lender shall enter into one or more
Assignment and Assumption Agreements pursuant to Section 13.04(b) (and with all
fees payable pursuant to said Section 13.04(b) to be paid by the Replacement
Lender) pursuant to which the Replacement Lender shall acquire the Commitment
and all outstanding Loans of, and participations in Letters of Credit by,

-17-



--------------------------------------------------------------------------------



 



the Replaced Lender and, in connection therewith, shall pay to (x) the Replaced
Lender in respect thereof an amount equal to the sum of (I) the principal of,
and all accrued interest on, all outstanding Loans of the Replaced Lender,
(II) an amount equal to all Unpaid Drawings that have been funded by (and not
reimbursed to) such Replaced Lender, together with all then unpaid interest with
respect thereto at such time and (III) all accrued, but theretofore unpaid, Fees
owing to the Replaced Lender pursuant to Section 3.01, (y) each Issuing Lender
an amount equal to such Replaced Lender’s Percentage of any Unpaid Drawing
(which at such time remains an Unpaid Drawing) to the extent such amount was not
theretofore funded by such Replaced Lender to such Issuing Lender and (z) the
Swingline Lender an amount equal to such Replaced Lender’s Percentage of any
Mandatory Borrowings to the extent such amount was not theretofore funded by
such Replaced Lender to the Swingline Lender and (ii) all obligations of the
Borrowers due and owing to the Replaced Lender at such time (other than those
specifically described in clause (i) above in respect of which the assignment
purchase price has been, or is concurrently being, paid) shall be paid in full
to such Replaced Lender concurrently with such replacement. Upon the execution
of the respective Assignment and Assumption Agreements, the payment of amounts
referred to above, recordation of the assignment on the Register by the
Administrative Agent pursuant to Section 13.15 and, if so requested by the
Replacement Lender, delivery to the Replacement Lender of the appropriate Note
or Notes executed by the Borrowers in exchange for the Note or Notes held by the
Replaced Lender, if any, the Replacement Lender shall become a Lender hereunder
and the Replaced Lender shall cease to constitute a Lender hereunder, except
with respect to indemnification provisions under this Agreement (including,
without limitation, Sections 1.11, 1.12, 2.06, 4.04, 12.06 and 13.01), which
shall survive as to such Replaced Lender.

          1.16 Additional Commitments. (a) So long as no Default or Event of
Default then exists or would result therefrom, the Borrowers, in consultation
with the Administrative Agent, shall have the right at any time and from time to
time on or prior to the 180th day prior to the original Maturity Date and upon
at least 30 days’ prior written notice to the Administrative Agent, to request
on one or more occasions that one or more Lenders (and/or one or more other
Persons which will become Lenders as provided below) provide Additional
Commitments and, subject to the applicable terms and conditions contained in
this Agreement and the relevant Additional Commitment Agreement, make Revolving
Loans and/or Term Loans pursuant to Section 1.01; it being understood and
agreed, however, that (i) the Borrowers, in consultation with the Administrative
Agent, shall determine the allocation of the Additional Commitment between
Revolving Loans and Term Loans, (ii) no Lender shall be obligated to provide an
Additional Commitment as a result of any request by the Borrowers, (iii) until
such time, if any, as (x) such Lender has agreed in its sole discretion to
provide an Additional Commitment and executed and delivered to the
Administrative Agent an Additional Commitment Agreement in respect thereof as
provided in Section 1.16(b) and (y) such other conditions set forth in
Section 1.16(b) shall have been satisfied, such Lender shall not be obligated to
fund any Term Loans or Revolving Loans, or participate in any Letters of Credit,
in excess of the amounts provided for in Sections 1.01 or 2.03, as the case may
be, before giving effect to such Additional Commitments provided pursuant to
this Section 1.16, (iv) any Lender (or, in the circumstances contemplated by
clause (viii) below, any other Person which will qualify as an Eligible
Transferee) may so provide an Additional Commitment without the consent of any
other Lender (it being understood and agreed that the consent of the
Administrative Agent shall be required if any such Additional Commitments are to
be provided by a Person which is not already a Lender, which consent shall

-18-



--------------------------------------------------------------------------------



 



not be unreasonably withheld or delayed), (v) each provision of Additional
Commitments on a given date pursuant to this Section 1.16 shall be in a minimum
aggregate amount (for all Lenders (including, in the circumstances contemplated
by clause (viii) below, Eligible Transferees who will become Lenders)) of at
least $50,000,000, (vi) the aggregate amount of all Additional Commitments
permitted to be provided pursuant to this Section 1.16, shall not exceed
$250,000,000, (vii) the up-front fees payable to any Lender (including any
Eligible Transferee that will become a Lender as contemplated by clause
(viii) below) providing an Additional Commitment shall be as set forth in the
relevant Additional Commitment Agreement, (viii) the Borrowers shall have the
right, in addition to requesting the then existing Lenders to provide Additional
Commitments pursuant to this Section 1.16, to request Additional Commitments
from Persons which would qualify as Eligible Transferees hereunder, provided
that any such Additional Commitments provided by any such Eligible Transferee
which is not already a Lender shall be in a minimum amount (for such Eligible
Transferee) of at least $5,000,000, and (ix) all actions taken by the Borrowers
pursuant to this Section 1.16(a) shall be done in consultation with the
Administrative Agent.

          (b) At the time of any provision of Additional Commitments pursuant to
this Section 1.16, (i) the Borrowers, the Administrative Agent and each such
Lender or other Eligible Transferee which agrees to provide an Additional
Commitment (each, an “Additional Lender”) shall execute and deliver to the
Administrative Agent an Additional Commitment Agreement substantially in the
form of Exhibit N, subject to such modifications in form and substance
reasonably satisfactory to the Administrative Agent as may be necessary or
appropriate (with the effectiveness of such Additional Lender’s Additional
Commitment to occur upon delivery of such Additional Commitment Agreement to the
Administrative Agent, the payment of any fees required in connection therewith,
the satisfaction of any conditions precedent that may be set forth in such
Additional Commitment Agreement and the satisfaction of the other conditions in
this Section 1.16(b) to the reasonable satisfaction of the Administrative
Agent), (ii) the Borrowers shall, in coordination with the Administrative Agent,
repay outstanding Term Loans and/or Revolving Loans of the Lenders, and incur
additional Term Loans and/or Revolving Loans from other Lenders, in each case so
that the Lenders continue to participate in each Borrowing of Term Loans and
Revolving Loans pro rata on the basis of their respective Term Loan Commitments
and Revolving Loan Commitments (after giving effect to any increase in such
Commitments pursuant to this Section 1.16) and with the Borrowers being
obligated to pay the respective Lenders the costs of the type referred to in
(and in accordance with the provisions of) Section 1.12 as a result of any such
repayment and/or Borrowing, and (iii) the Borrowers shall deliver to the
Administrative Agent an opinion, in form and substance reasonably satisfactory
to the Administrative Agent, from counsel to the Borrowers reasonably
satisfactory to the Administrative Agent and dated such date, covering such
matters similar to those set forth in the opinion of counsel delivered to the
Administrative Agent on the Effective Date pursuant to Section 5.02. The
Administrative Agent shall promptly notify each Lender as to the occurrence of
each Additional Commitment Date, and (w) on each such date, the Total Term Loan
Commitment and/or the Total Revolving Loan Commitment, as applicable, and the
Total Commitment under, and for all purposes of, this Agreement shall be
increased by the applicable portion of the aggregate amount of such Additional
Commitments, (x) on each such date, Schedule I shall be deemed modified to
reflect the revised Commitments, (y) upon surrender of any old Term Loan Notes
and/or Revolving Loan Notes by the respective Additional Lender (or, if lost, a
standard lost note indemnity in form and substance reasonably satisfactory to
the

-19-



--------------------------------------------------------------------------------



 



Borrowers), to the extent requested by any Additional Lender, a new Term Loan
Note and/or Revolving Loan Note be issued, at the joint and several expense of
the Borrowers, to such Additional Lender, to be in conformity with the
requirements of Section 1.06 (with appropriate modifications) to the extent
needed to reflect the revised Commitments of such Lender and (z) on each such
date with respect to all outstanding Letters of Credit and Unpaid Drawings,
there shall be an automatic adjustment to the participations by the Lenders in
such Letters of Credit and Unpaid Drawings to reflect the new Percentages of the
Lenders.

          1.17 Maturity Date Extension. So long as the Extension Requirements
are satisfied at the time of the delivery of the notice referred to below, the
Borrowers may, by a written notice delivered to the Administrative Agent prior
to (but not less than 90 days or more then 180 days prior to) the original
Maturity Date, request (pursuant to a single such request) that the original
Maturity Date be extended to the date which is one year after such original
Maturity Date. So long as the Extension Requirements are satisfied on June 29,
2007, the original Maturity Date shall be extended on such date to June 29, 2008
without any further consent of the Lenders. The Administrative Agent shall
notify each Lender of (i) its receipt of the notice of extension described above
and (ii) the effectiveness of any extension of the original Maturity Date.

          SECTION 2. Letters of Credit.

          2.01 Letters of Credit. (a) Subject to and upon the terms and
conditions set forth herein, any Borrower may request that an Issuing Lender
issue, at any time and from time to time on and after the Effective Date and
prior to the 60th day prior to the Maturity Date, (x) for the account of such
Borrower and for the benefit of any holder (or any trustee, agent or other
similar representative for any such holders) of L/C Supportable Obligations of
such Borrower or any of its Subsidiaries, an irrevocable standby letter of
credit, in a form customarily used by such Issuing Lender or in such other form
as has been reasonably approved by such Issuing Lender and (y) for the account
of such Borrower and for the benefit of sellers of goods to such Borrower or any
of its Subsidiaries, an irrevocable trade letter of credit, in a form
customarily used by such Issuing Lender or in such other form as has been
reasonably approved by such Issuing Lender (each such letter of credit issued
pursuant to this Section 2.01, a “Letter of Credit”). All Letters of Credit
shall be denominated in Dollars and shall be issued on a sight basis only; it
being understood, however, that the Borrowers may by written notice (including
facsimile transmission) made to the Administrative Agent and the respective
Issuing Lender as part of the respective Letter of Credit Request, or subsequent
to such Letter of Credit Request so long as such request is made at least five
Business Days’ (or such shorter period as is acceptable to such Issuing Lender)
prior to the date requested for the issuance of such Letter of Credit, require
that any sight draft drawing all or any portion of such Letter of Credit be
accompanied by additional documents or certifications, which notice shall
specify a precise description of the documents and the verbatim text of any
certificates to be presented by the beneficiary of such Letter of Credit, which
if presented by such beneficiary prior to the expiration date of the Letter of
Credit would require the Issuing Lender to make a payment under such Letter of
Credit, although the respective Issuing Lender may, in its reasonable judgment,
require changes in any such documents and certificates to conform with changes
in customary and commercially reasonable practice or law.

-20-



--------------------------------------------------------------------------------



 



          (b) Subject to and upon the terms and conditions set forth herein,
each Issuing Lender agrees that it will, at any time and from time to time on
and after the Effective Date and prior to the 60th day prior to the Maturity
Date, following its receipt of the respective Letter of Credit Request, issue
for the account of any Borrower or Borrowers, one or more Letters of Credit as
are permitted to remain outstanding hereunder without giving rise to a Default
or an Event of Default, provided that no Issuing Lender shall be under any
obligation to issue any Letter of Credit of the types described above if at the
time of such issuance:

     (i) any order, judgment or decree of any governmental authority or
arbitrator shall purport by its terms to enjoin or restrain such Issuing Lender
from issuing such Letter of Credit or any requirement of law applicable to such
Issuing Lender or any request or directive (whether or not having the force of
law) from any governmental authority with jurisdiction over such Issuing Lender
shall prohibit, or request that such Issuing Lender refrain from, the issuance
of letters of credit generally or such Letter of Credit in particular or shall
impose upon such Issuing Lender with respect to such Letter of Credit any
restriction or reserve or capital requirement (for which such Issuing Lender is
not otherwise compensated) not in effect on the Effective Date, or any
unreimbursed loss, cost or expense which was not applicable or in effect with
respect to such Issuing Lender as of the date hereof and which such Issuing
Lender reasonably and in good faith deems material to it; or

     (ii) such Issuing Lender shall have received notice from any Borrower or
Borrowers or the Required Lenders prior to the issuance of such Letter of Credit
of the type described in the second sentence of Section 2.03(b).

          Each Issuing Lender (unless the Issuing Lender is the Administrative
Agent) agrees to provide to the Administrative Agent by facsimile promptly on
the first Business Day of each week the daily aggregate Stated Amount of all
Letters of Credit issued by such Issuing Lender and outstanding during the
immediately preceding week.

          (c) Schedule 2.01(c) sets forth a description of all letters of credit
issued pursuant to the Existing Credit Facility and outstanding on the Effective
Date (and setting forth, with respect to each such letter of credit, (i) the
name of the issuing lender, (ii) the letter of credit number, (iii) the name(s)
of the account party or account parties, (iv) the stated amount, (v) the name of
the beneficiary, (vi) the expiry date and (vii) whether such letter of credit
constitutes a standby letter of credit or a trade letter of credit). Each such
letter of credit, including any extension or renewal thereof (each, as amended
from time to time in accordance with the terms thereof and hereof, an “Existing
Letter of Credit”), shall constitute a Letter of Credit for all purposes of this
Agreement, issued, for purposes of Section 2.04(a), on the Effective Date. Any
Lender hereunder which has issued an Existing Letter of Credit shall constitute
an Issuing Lender for all purposes of this Agreement.

          2.02 Maximum Letter of Credit Outstandings; Final Maturities.
Notwithstanding anything to the contrary contained in this Agreement, (i) no
Letter of Credit shall be issued the Stated Amount of which, when added to the
Letter of Credit Outstandings (exclusive of Unpaid Drawings which are repaid on
the date of, and prior to the issuance of, the respective Letter of Credit) at
such time would exceed any of (x) $50,000,000, (y) when added to the sum of (I)
the

-21-



--------------------------------------------------------------------------------



 



aggregate principal amount of all Term Loans then outstanding, (II) the
aggregate principal amount of all Revolving Loans then outstanding, (III) the
aggregate principal amount of all Swingline Loans then outstanding, (IV) the
aggregate principal amount of all Competitive Bid Loans then outstanding and
(V) the aggregate principal amount of all other Unsecured Consolidated Total
Indebtedness of Trizec, an amount equal to the Borrowing Base Amount at such
time (based on the Borrowing Base Certificate last delivered or then being
delivered) or (z) when added to the sum of (I) the aggregate principal amount of
all Revolving Loans then outstanding and (II) the aggregate principal amount of
all Competitive Bid Loans then outstanding and (III) the aggregate principal
amount of all Swingline Loans then outstanding, an amount equal to the Total
Revolving Loan Commitment at such time, (ii) each standby Letter of Credit shall
by its terms terminate on or before the earlier of (x) the date which occurs
12 months after the date of the issuance thereof (although any such standby
Letter of Credit may be extendible for successive periods of up to 12 months,
but not beyond the fifth Business Day prior to the Maturity Date, on terms
acceptable to such Issuing Lender) and (y) five Business Days prior to the
Maturity Date, and (iii) each trade Letter of Credit shall by its terms
terminate on or before the earlier of (x) the date which occurs 180 days after
the date of the issuance thereof and 15 days prior to the Maturity Date.

          2.03 Letter of Credit Requests; Minimum Stated Amount. (a) Whenever a
Borrower desires that a Letter of Credit be issued for its account, such
Borrower shall give the Administrative Agent and the respective Issuing Lender
at least five Business Days’ (or such shorter period as is acceptable to such
Issuing Lender) written notice thereof (including by way of facsimile
transmission). Each notice shall be in the form of Exhibit F (each a “Letter of
Credit Request”). Each such Letter of Credit Request may be revoked by
telephonic notice by such Borrower to the applicable Issuing Lender and the
Administrative Agent at any time prior to the date of issuance of the Letter of
Credit by the applicable Issuing Lender, which revocation shall be immediately
confirmed in writing by such Borrower to such Issuing Lender and the
Administrative Agent by facsimile.

          (b) The making of each Letter of Credit Request shall be deemed to be
a representation and warranty by the Borrowers that such Letter of Credit may be
issued in accordance with, and will not violate the requirements of, Section
2.02. Unless the respective Issuing Lender has received notice from the
Borrowers or the Required Lenders before it issues a Letter of Credit that one
or more of the conditions specified in Section 6 are not then satisfied, or that
the issuance of such Letter of Credit would violate Section 2.02, then such
Issuing Lender shall, subject to the terms and conditions of this Agreement,
issue the requested Letter of Credit for the account of the requesting Borrower
in accordance with such Issuing Lender’s usual and customary practices. Upon its
issuance of or amendment to any Letter of Credit, the respective Issuing Lender
shall promptly notify the Borrowers and the Administrative Agent, in writing, of
such issuance or amendment and such notice shall be accompanied by a copy of the
issued Letter of Credit or amendment. Notwithstanding anything to the contrary
contained in this Agreement, in the event that a Lender Default of a Defaulting
Lender with a Revolving Loan Commitment exists, no Issuing Lender shall be
required to issue any Letter of Credit unless such Issuing Lender has entered
into an arrangement satisfactory to it and the Borrowers to eliminate such
Issuing Lender’s risk with respect to the participation in Letters of Credit by
the Defaulting Lender or Lenders with Revolving Loan Commitments, including by
cash collateralizing such Defaulting Lender’s or Lenders’ Percentage of the
Letter of Credit Outstandings.

-22-



--------------------------------------------------------------------------------



 



          (c) The initial Stated Amount of each Letter of Credit shall not be
less than $100,000 or such lesser amount as is acceptable to the respective
Issuing Lender.

          2.04 Letter of Credit Participations. (a) Immediately upon the
issuance by each Issuing Lender of any Letter of Credit, such Issuing Lender
shall be deemed to have sold and transferred to each Lender with a Revolving
Loan Commitment, other than such Issuing Lender (each such Lender, in its
capacity under this Section 2.04, a “Participant”), and each such Participant
shall be deemed irrevocably and unconditionally to have purchased and received
from such Issuing Lender, without recourse or warranty, an undivided interest
and participation, to the extent of such Participant’s Percentage, in such
Letter of Credit, each drawing or payment made thereunder and the obligations of
the Borrowers under this Agreement with respect thereto, and any security
therefor or guaranty pertaining thereto. Upon any change in the Commitments or
Percentages of the Lenders pursuant to Sections 1.15, 1.16 or 13.04, it is
hereby agreed that, with respect to all outstanding Letters of Credit and Unpaid
Drawings, there shall be an automatic adjustment to the participations pursuant
to this Section 2.04 to reflect the new Percentages of the assignor and assignee
Lenders and/or Additional Lenders, as the case may be.

          (b) In determining whether to pay under any Letter of Credit issued by
it, no Issuing Lender shall have an obligation relative to the other Lenders
other than to confirm that any documents required to be delivered under such
Letter of Credit appear to have been delivered and that they appear to
substantially comply on their face with the requirements of such Letter of
Credit. Any action taken or omitted to be taken by any Issuing Lender under or
in connection with any Letter of Credit issued by it shall not create for such
Issuing Lender any resulting liability to the Borrowers, any other Credit Party,
any Lender or any other Person unless such action is taken or omitted to be
taken with gross negligence or willful misconduct (as determined by a court of
competent jurisdiction in a final and non-appealable decision).

          (c) In the event that any Issuing Lender makes any payment under any
Letter of Credit issued by it and the Borrowers shall not have reimbursed such
amount in full to such Issuing Lender pursuant to Section 2.05(a), such Issuing
Lender shall promptly notify the Administrative Agent, which shall promptly
notify each Participant, of such failure, and, except as provided in the proviso
of the immediately succeeding sentence, each Participant shall promptly and
unconditionally pay to such Issuing Lender the amount of such Participant’s
Percentage of such unreimbursed payment in Dollars and in same day funds. If the
Administrative Agent so notifies, prior to 11:00 A.M. (New York time) on any
Business Day, any Participant required to fund a payment under a Letter of
Credit, such Participant shall make available to the respective Issuing Lender
in Dollars such Participant’s Percentage of the amount of such payment on such
Business Day in same day funds; provided, however, that no Participant shall be
obligated to pay to the respective Issuing Lender its Percentage of such
unreimbursed amount for any wrongful payment made by such Issuing Lender under a
Letter of Credit issued by it as a result of acts or omissions constituting
willful misconduct or gross negligence on the part of such Issuing Lender (as
determined by a court of competent jurisdiction in a final and non-appealable
decision). If and to the extent such Participant shall not have so made its
Percentage of the amount of such payment available to the respective Issuing
Lender, such Participant agrees to pay to such Issuing Lender forthwith on
demand such amount, together with interest thereon, for each day from such date
until the date such amount is paid to such Issuing Lender at the overnight
Federal Funds Rate for the first three days and at the

-23-



--------------------------------------------------------------------------------



 



interest rate applicable to Revolving Loans maintained as Base Rate Loans for
each day thereafter. The failure of any Participant to make available to the
respective Issuing Lender its Percentage of any payment under any Letter of
Credit shall not relieve any other Participant of its obligation hereunder to
make available to such Issuing Lender its Percentage of any such payment on the
date required, as specified above, but no Participant shall be responsible for
the failure of any other Participant to make available to such Issuing Lender
such other Participant’s Percentage of any such payment.

          (d) Whenever an Issuing Lender receives a payment of a reimbursement
obligation as to which it has received any payments from the Participants
pursuant to clause (c) above, such Issuing Lender shall pay to each Participant
which has paid its Percentage thereof, in Dollars and in same day funds, an
amount equal to such Participant’s share (based upon the proportionate aggregate
amount originally funded by such Participant to the aggregate amount funded by
all Participants) of the principal amount of such reimbursement obligation and
interest thereon accruing after the purchase of the respective participations.

          (e) The obligations of the Participants to make payments to each
Issuing Lender with respect to Letters of Credit issued by it shall be
irrevocable and not subject to any qualification or exception whatsoever (except
as otherwise provided in the proviso to the second sentence of Section 2.04(c))
and shall be made in accordance with the terms and conditions of this Agreement
under all circumstances, including, without limitation, any of the following
circumstances:

     (i) any lack of validity or enforceability of this Agreement or any of the
other Credit Documents;

     (ii) the existence of any claim, setoff, defense or other right which
either of the Borrowers or any of its respective Subsidiaries may have at any
time against a beneficiary named in a Letter of Credit, any transferee of any
Letter of Credit (or any Person for whom any such transferee may be acting), the
Administrative Agent, any Issuing Lender, any Participant or any other Person,
whether in connection with this Agreement, any Letter of Credit, the
transactions contemplated herein or any unrelated transactions (including any
underlying transaction between the Borrowers or any Subsidiary of either of the
Borrowers and the beneficiary named in any such Letter of Credit);

     (iii) any draft, certificate or any other document presented under any
Letter of Credit proving to be forged, fraudulent, invalid or insufficient in
any respect or any statement therein being untrue or inaccurate in any respect;

     (iv) the surrender or impairment of any security for the performance or
observance of any of the terms of any of the Credit Documents; or

     (v) the occurrence of any Default or Event of Default.

          2.05 Agreement to Repay Letter of Credit Drawings. (a) The Borrowers
jointly and severally agree to reimburse each Issuing Lender, by making payment
to the Administrative Agent in Dollars and in immediately available funds at the
Payment Office, for any payment or

-24-



--------------------------------------------------------------------------------



 



disbursement made by such Issuing Lender under any Letter of Credit issued by it
(each such amount so paid until reimbursed, an “Unpaid Drawing”), not later than
one Business Day following receipt by the Borrowers of notice of such payment or
disbursement (provided that no such notice shall be required to be given if a
Default or an Event of Default under Section 10.05 shall have occurred and be
continuing, in which case the Unpaid Drawing shall be due and payable
immediately without presentment, demand, protest or notice of any kind (all of
which are hereby waived by the Borrowers)), with interest on the amount so paid
or disbursed by such Issuing Lender, to the extent not reimbursed prior to 1:00
P.M. (New York time) on the date of such payment or disbursement, from and
including the date paid or disbursed to but excluding the date such Issuing
Lender was reimbursed by the Borrowers therefor at a rate per annum which shall
be the sum of the Applicable Margin for Revolving Loans that are maintained as
Base Rate Loans plus the Base Rate each as in effect from time to time;
provided, however, to the extent such amounts are not reimbursed prior to 1:00
P.M (New York time) on the third Business Day following the receipt by the
Borrowers of notice of such payment or disbursement or following the occurrence
of a Default or an Event of Default under Section 10.05, interest shall
thereafter accrue on the amounts so paid or disbursed by such Issuing Lender
(and until reimbursed by the Borrowers) at a rate per annum which shall be the
sum of the Base Rate as in effect from time to time plus 4.5%, in each such
case, with interest to be payable on demand. Each Issuing Lender shall give the
Borrowers prompt written notice of each Drawing under any Letter of Credit
issued by it, provided that the failure to give any such notice shall in no way
affect, impair or diminish the Borrowers’ obligations hereunder.

          (b) The obligations of the Borrowers under this Section 2.05 to
reimburse each Issuing Lender with respect to Unpaid Drawings (including, in
each case, interest thereon) shall be joint and several, absolute and
unconditional under any and all circumstances and irrespective of (i) which
Borrower requested any Letter of Credit or for whose account any Letter of
Credit was issued and (ii) any setoff, counterclaim or defense to payment which
the Borrowers or any of them may have or have had against any Lender (including
in its capacity as issuer of the Letter of Credit or as Participant), including,
without limitation, any defense based upon the failure of any drawing or payment
under a Letter of Credit (each a “Drawing”) to conform to the terms of the
Letter of Credit or any nonapplication or misapplication by the beneficiary of
the proceeds of such Drawing; provided, however, that the Borrowers shall not be
obligated to reimburse the respective Issuing Lender for any wrongful payment
made by such Issuing Lender under a Letter of Credit issued by it as a result of
acts or omissions constituting willful misconduct or gross negligence on the
part of such Issuing Lender (as determined by a court of competent jurisdiction
in a final and non-appealable decision).

          2.06 Increased Costs. If at any time after the Effective Date, the
introduction of or any change in any applicable law, rule, regulation, order,
guideline or request or in the interpretation or administration thereof by the
NAIC or any governmental authority, central bank or comparable agency charged
with the interpretation or administration thereof, or compliance by any Issuing
Lender or any Participant with any request or directive by the NAIC or by any
such governmental authority, central bank or comparable agency (whether or not
having the force of law), shall either (i) impose, modify or make applicable any
reserve, deposit, capital adequacy or similar requirement against letters of
credit issued by any Issuing Lender or participated in by any Participant, or
(ii) impose on any Issuing Lender or any Participant any other conditions
relating, directly or indirectly, to this Agreement as it pertains to Letters of

-25-



--------------------------------------------------------------------------------



 



Credit or their issuance thereof or participation therein; and the result of any
of the foregoing is to increase the cost to any Issuing Lender or any
Participant of issuing, maintaining or participating in any Letter of Credit, or
reduce the amount of any sum received or receivable by any Issuing Lender or any
Participant hereunder or reduce the rate of return on its capital with respect
to Letters of Credit (except for changes in the rate of tax on, or determined by
reference to, the net income or profits or franchise taxes based on net income
of such Issuing Lender or such Participant pursuant to the laws of the country
in which it is organized or in which its principal office or applicable lending
office is located or any subdivision thereof or therein), then, within 10 days
of the delivery of the certificate referred to below to the Borrowers by such
Issuing Lender or such Participant (a copy of which certificate shall be sent by
such Issuing Lender or such Participant to the Administrative Agent), the
Borrowers agree jointly and severally, subject to the provisions of Section
13.17 (to the extent applicable), to pay to such Issuing Lender or such
Participant such additional amount or amounts as will compensate such Issuing
Lender or such Participant for such increased cost or reduction in the amount
receivable or reduction on the rate of return on its capital. Each Issuing
Lender or Participant, upon determining that any additional amounts will be
payable to it pursuant to this Section 2.06, will give prompt written notice
thereof to the Borrowers, which notice shall include a certificate submitted to
the Borrowers by such Issuing Lender or such Participant (a copy of which
certificate shall be sent by such Issuing Lender or such Participant to the
Administrative Agent), setting forth in reasonable detail the basis for the
calculation of such additional amount or amounts necessary to compensate such
Issuing Lender or such Participant. The certificate required to be delivered
pursuant to this Section 2.06 shall, absent manifest error, be final and
conclusive and binding on the Borrowers.

          SECTION 3. Commitment Commissions; Other Fees; Reductions of
Commitments.

          3.01 Fees. (a) (i) For each day during the period from the Effective
Date to but excluding the Term Loan Commitment Expiration Date (or such earlier
date on which the Total Term Loan Commitment has been terminated) on which the
Investment Grade Rating Condition does not exist, the Borrowers jointly and
severally agree to pay to the Administrative Agent for distribution to each
Non-Defaulting Lender with a Term Loan Commitment a commitment commission (the
“Term Loan Commitment Commission”) computed at a rate per annum for each such
day equal to the then Applicable Commitment Commission Percentage on the daily
average of the Unutilized Term Loan Commitment of such Lender as in effect from
time to time. Accrued Term Loan Commitment Commissions shall be due and payable
in arrears on the Term Loan Commitment Expiration Date (or on such earlier date
on which the Total Term Loan Commitment shall have been terminated).

          (ii) For each day during the period from the Effective Date to but
excluding the Term Loan Commitment Expiration Date (or such earlier date on
which the Total Term Loan Commitment has been terminated) on which the
Investment Grade Rating Condition exists, the Borrowers jointly and severally
agree to pay to the Administrative Agent for distribution to each Non-Defaulting
Lender with a Term Loan Commitment a facility fee (the “Term Loan Facility Fee”)
computed at a rate per annum for each such day equal to the then Applicable
Facility Fee Percentage on the daily average of the Term Loan Commitment of such
Lender as in effect from time to time. Accrued Term Loan Facility Fees shall be
due and payable in arrears on the Term

-26-



--------------------------------------------------------------------------------



 



Loan Commitment Expiration Date (or on such earlier date on which the Total Term
Loan Commitment shall have been terminated).

          (b) (i) For each day during the period from the Effective Date to but
excluding the Maturity Date (or such earlier date on which the Total Revolving
Loan Commitment has been terminated) on which the Investment Grade Condition
does not exist, the Borrowers jointly and severally agree to pay to the
Administrative Agent for distribution to each Non-Defaulting Lender with a
Revolving Loan Commitment a commitment commission (the “Revolving Loan
Commitment Commission”) computed at a rate per annum for each such day equal to
the then Applicable Commitment Commission Percentage on the daily average of the
Unutilized Revolving Loan Commitment of such Lender as in effect from time to
time. Accrued Revolving Loan Commitment Commission shall be due and payable in
arrears on (x) September 30, 2004, (y) each Quarterly Payment Date thereafter
and (z) the Maturity Date (or on such earlier date on which the Total Revolving
Loan Commitment shall have been terminated).

          (ii) For each day during the period from the Effective Date to but
excluding the Maturity Date (or such earlier date on which the Total Revolving
Loan Commitment has been terminated) on which the Investment Grade Condition
exists, the Borrowers jointly and severally agree to pay to the Administrative
Agent for distribution to each Non-Defaulting Lender with a Revolving Loan
Commitment a facility fee (the “Revolving Loan Facility Fee”) computed at a rate
per annum for each such day equal to the then Applicable Facility Fee Percentage
on the daily average of the Revolving Loan Commitment of such Lender as in
effect from time to time. Accrued Revolving Loan Facility Fees shall be due and
payable in arrears on (x) September 30, 2004, (y) each Quarterly Payment Date
thereafter and (z) the Maturity Date (or on such earlier date on which the Total
Revolving Loan Commitment shall have been terminated).

          (c) The Borrowers jointly and severally agree to pay to the
Administrative Agent for distribution to each Lender (based on each such
Lender’s respective Percentage) a fee in respect of each Letter of Credit issued
hereunder (the “Letter of Credit Fee”) for the period from and including the
date of issuance of such Letter of Credit to and including the date of
termination or expiration of such Letter of Credit, computed at a rate per annum
equal to the Applicable Margin then in effect for Revolving Loans maintained as
Eurodollar Rate Loans on the daily Stated Amount of such Letter of Credit.
Accrued Letter of Credit Fees shall be due and payable in arrears on
(x) September 30, 2004, (y) each Quarterly Payment Date thereafter and (z) the
first day on or after the termination of the Total Commitment upon which no
Letters of Credit remain outstanding.

          (d) The Borrowers jointly and severally agree to pay to each Issuing
Lender, for its own account, a facing fee in respect of each Letter of Credit
issued by such Issuing Lender hereunder (the “Facing Fee”) for the period from
and including the date of issuance of such Letter of Credit to and including the
date of the termination or expiration of such Letter of Credit, computed at a
rate per annum equal to 1/8 of 1% on the daily Stated Amount of such Letter of
Credit, provided that in any event the minimum amount of the Facing Fee payable
in any 12 month period for each Letter of Credit shall be $500; it being agreed
that, on the date of issuance of any Letter of Credit and on each anniversary
thereof prior to the termination of such Letter of Credit, if $500 will exceed
the amount of Facing Fees that will accrue with respect to

-27-



--------------------------------------------------------------------------------



 



such Letter of Credit for the immediately succeeding 12 month period, the full
$500 shall be payable on the date of issuance of such Letter of Credit and on
each such anniversary thereof. Except as otherwise provided in the proviso to
the immediately preceding sentence, accrued Facing Fees shall be due and payable
in arrears on (x) September 30, 2004, (y) each Quarterly Payment Date thereafter
and (z) the first day on or after the termination of the Total Commitment upon
which no Letters of Credit remain outstanding.

          (e) The Borrowers jointly and severally agree to pay to each Issuing
Lender, for its own account, upon each payment under, issuance of, or amendment
to, any Letter of Credit, such amount as shall at the time of such event be the
administrative charge and the reasonable expenses which such Issuing Lender is
generally imposing in connection with such occurrence with respect to letters of
credit.

          (f) The Borrowers jointly and severally agree to pay such other fees
as have been agreed to in writing by the Borrowers, DBTCA and Deutsche Bank
Securities Inc.

          (g) On the date of the extension of the Maturity Date pursuant to
Section 1.17, the Borrowers jointly and severally agree to pay to the
Administrative Agent for the account of each Lender a non-refundable cash
extension fee (the “Extension Fee”) in an amount equal to 25 basis points
(0.25%) of an amount equal to the sum of (i) the aggregate principal amount of
all Term Loans made by each such Lender and outstanding on the such date plus
(ii) the Revolving Loan Commitment of each such Lender as in effect on such
date.

          3.02 Voluntary Termination of Unutilized Commitments. (a) Upon at
least three Business Days’ prior notice to the Administrative Agent at the
Notice Office (which notice the Administrative Agent shall promptly transmit to
each of the Lenders), the Borrowers shall have the right, at any time or from
time to time, without premium or penalty, to terminate (i) the Total Unutilized
Term Loan Commitment and/or (ii) the Total Unutilized Revolving Loan Commitment,
in each case in whole or in part, in integral multiples of $5,000,000 in the
case of partial reductions, provided that each such reduction of the Total
Unutilized Term Loan Commitment shall apply proportionately to permanently
reduce the Term Loan Commitment of each Lender with such a Commitment and each
such reduction of the Total Unutilized Revolving Loan Commitment shall apply
proportionately to permanently reduce the Revolving Loan Commitment of each
Lender with such a Commitment.

          (b) In the event of certain refusals by a Lender to consent to certain
proposed changes, waivers, discharges or terminations with respect to this
Agreement which have been approved by the Required Lenders as (and to the
extent) provided in Section 13.12(b), the Borrowers may, upon five Business
Days’ prior written notice to the Administrative Agent at the Notice Office
(which notice the Administrative Agent shall promptly transmit to each of the
Lenders), terminate the entire Term Loan Commitment and/or Revolving Loan
Commitment, as applicable, of such Lender so long as all Loans, together with
accrued and unpaid interest, Fees and all other amounts owing to such Lender
(other than amounts owing in respect of any Tranche of Loans maintained by such
Lender if such Loans are not being repaid pursuant to Section 13.12(b)) are
repaid concurrently with the effectiveness of such termination pursuant to
Section 4.01(b) (at which time Schedule I shall be deemed modified to reflect
such changed amounts), and at such time, unless the respective Lender continues
to have outstanding Loans hereunder

-28-



--------------------------------------------------------------------------------



 



such Lender shall no longer constitute a “Lender” for purposes of this
Agreement, except with respect to indemnifications under this Agreement for
periods when such Lender was a “Lender” under this Agreement (including, without
limitation, Sections 1.11, 1.12, 4.04, 13.01 and 13.06), which shall survive as
to such repaid Lender.

          3.03 Mandatory Reduction of Commitments. The Total Commitment (and the
Term Loan Commitment and/or Revolving Loan Commitment of each Lender) shall
terminate in its entirety on the earliest of (i) the date on which a Change of
Control occurs, (ii) the date upon which any of the Borrowers enters into any
transaction of merger or consolidation, other than any merger or consolidation
permitted by Section 9.02(a), and (iii) the Maturity Date.

          SECTION 4. Prepayments; Payments; Taxes.

          4.01 Voluntary Prepayments. (a) The Borrowers shall have the right to
prepay the Loans (other than Competitive Bid Loans) without premium or penalty,
in whole or in part at any time and from time to time on the following terms and
conditions: (i) the Borrowers shall give the Administrative Agent prior to 12:00
Noon (New York time) at the Notice Office (x) in the case of Base Rate Loans, at
least one Business Day’s prior written notice (or same day notice in the case of
a prepayment of Swingline Loans) (or telephonic notice promptly confirmed in
writing) of its intent to prepay such Base Rate Loans and (y) in the case of
Eurodollar Rate Loans, at least three Business Days’ prior written notice (or
telephonic notice promptly confirmed in writing) of its intent to prepay such
Eurodollar Rate Loans, whether Term Loans, Revolving Loans and/or Swingline
Loans shall be prepaid, the principal amount of such prepayment and the Types of
Loans and Tranches to be prepaid and, in the case of Eurodollar Rate Loans, the
specific Borrowing or Borrowings pursuant to which such Eurodollar Rate Loans
were made, which notice the Administrative Agent shall promptly transmit to each
of the Lenders, (ii) each prepayment of Loans pursuant to this Section 4.01(a)
shall be in an aggregate principal amount of at least $1,000,000, provided that
if any partial prepayment of Eurodollar Rate Loans made pursuant to any
Borrowing shall reduce the outstanding Eurodollar Rate Loans made pursuant to
such Borrowing to an amount less than the Minimum Borrowing Amount applicable
thereto, then such Borrowing may not be continued as a Borrowing of Eurodollar
Rate Loans and any election of an Interest Period with respect thereto given by
the Borrowers shall have no force or effect, (iii) each prepayment pursuant to
this Section 4.01(a) in respect of any Tranche of Loans made pursuant to a
Borrowing shall be applied pro rata among such Loans, and (iv) each prepayment
of Eurodollar Rate Loans made pursuant to this Section 4.01 on a day which is
not the last day of an Interest Period applicable thereto shall be accompanied
by the payment of all amounts owing in connection therewith pursuant to
Section 1.12. The Borrowers shall not have the right to prepay any Competitive
Bid Loan pursuant to this Section 4.01(a) without the consent of the Lender that
made such Competitive Bid Loan.

          (b) In the event of certain refusals by a Lender to consent to certain
proposed changes, waivers, discharges or terminations with respect to this
Agreement which have been approved by the Required Lenders as (and to the
extent) provided in Section 13.12(b), the Borrowers may, upon five Business
Days’ prior written notice to the Administrative Agent at the Notice Office
(which notice the Administrative Agent shall promptly transmit to each of the
Lenders), repay all Loans, together with accrued and unpaid interest, Fees and
all other amounts owing to such Lender under this Agreement (including under
Section 1.12) in accordance with

-29-



--------------------------------------------------------------------------------



 



said Section 13.12(b) so long as (A) the Term Loan Commitment and/or the
Revolving Loan Commitment, as applicable, of such Lender is terminated
concurrently with such repayment pursuant to Section 3.02(b) (at which time
Schedule I shall be deemed modified to reflect the changed Commitments) and
(B) the consents required by Section 13.12(b) in connection with the repayment
pursuant to this Section 4.01(b) have been obtained.

          4.02 Mandatory Repayments. (a) On any day on which the sum of the
aggregate outstanding principal amount of all Term Loans exceeds the Total Term
Loan Commitment as then in effect, the Borrowers shall prepay on such day the
principal of Term Loans in an amount equal to such excess.

          (b) On any day on which the sum of (I) the aggregate outstanding
principal amount of all Revolving Loans, (II) the aggregate outstanding
principal amount of all Competitive Bid Loans, (III) the aggregate outstanding
principal amount of all Swingline Loans and (IV) the aggregate amount of all
Letter of Credit Outstandings exceeds the Total Revolving Loan Commitment as
then in effect, the Borrowers shall prepay on such day the principal of
Swingline Loans and, after all Swingline Loans have been repaid in full (or if
no Swingline Loans are outstanding), Revolving Loans in an amount equal to such
excess. If, after giving effect to the prepayment of all outstanding Swingline
Loans and Revolving Loans, the sum of (I) the aggregate outstanding principal
amount of all Competitive Bid Loans and (II) the aggregate amount of all Letter
of Credit Outstandings exceeds the Total Revolving Loan Commitment as then in
effect, the Borrowers shall prepay on such date the principal of Competitive Bid
Loans in an amount equal to such excess. If, after giving effect to the
prepayment of all outstanding Loans, the aggregate amount of all Letter of
Credit Outstandings exceeds the Total Revolving Loan Commitment as then in
effect, the Borrowers shall pay to the Administrative Agent at the Payment
Office on such day an amount of cash and/or Cash Equivalents equal to the amount
of such excess, such cash and/or Cash Equivalents to be held as security for all
Obligations of the Borrowers to each Issuing Lender and the Lenders hereunder in
a cash collateral account to be established by the Administrative Agent.

          (c) (i) If on any day (A) the sum of (I) the aggregate outstanding
principal amount of all Term Loans, (II) the aggregate outstanding principal
amount of all Revolving Loans, (III) the aggregate outstanding principal amount
of all Swingline Loans, (IV) the aggregate outstanding principal amount of all
Competitive Bid Loans, (V) the aggregate amount of all Letter of Credit
Outstandings and (VI) the aggregate outstanding principal amount of all other
Unsecured Consolidated Total Indebtedness of Trizec exceeds the Borrowing Base
Amount at such time (based on the Borrowing Base Certificate last delivered or
then being delivered) (such excess, the “Borrowing Base Amount Deficiency”) or
(B) a Default exists under Section 9.14 (such Default, a “Section 9.14
Default”), the Borrowers shall, within 10 days thereafter (or on such day to the
extent required by Section 8.13), either (x) prepay outstanding Loans and/or
cash collateralize outstanding Letters of Credit in the order provided in clause
(c)(ii) below in an amount sufficient to eliminate such Borrowing Base Amount
Deficiency or to cure such Section 9.14 Default, as applicable, (y) add one or
more Borrowing Base Properties to the Borrowing Base in accordance with the
procedures set forth in this Agreement which would have the effect (i) in the
case of a Borrowing Base Amount Deficiency, of increasing the Borrowing Base
Value in an aggregate amount sufficient to eliminate such Borrowing Base Amount
Deficiency or (ii) in the case of a Section 9.14 Default, of increasing the
Borrowing

-30-



--------------------------------------------------------------------------------



 



Base Property NOI in an amount sufficient to cure such Section 9.14 Default or
(z) effect a combination of the actions described in preceding clauses (x) and
(y) so as to eliminate such Borrowing Base Amount Deficiency or Section 9.14
Default, as applicable (it being understood that, if any Default or Event of
Default then exists (other than, in the case of Section 4.02(c)(i)(A) the
Default resulting from the Borrowing Base Amount Deficiency in question, and in
the case of Section 4.02(c)(i)(B) the Section 9.14 Default in question), the
Borrowers shall be required to take the actions described in preceding clause
(x)).

          (ii) To the extent that the Borrowers elect (or are required) to
prepay outstanding Loans and/or cash collateralize outstanding Letters of Credit
to eliminate any Borrowing Base Amount Deficiency or to cure any Section 9.14
Default as provided in clause (c)(i) above, the Borrowers shall (1) first,
prepay principal of outstanding Swingline Loans, (2) second, after all Swingline
Loans have been repaid in full (or if no Swingline Loans are outstanding),
prepay principal of outstanding Term Loans and Revolving Loans as designated by
the Borrowers, (3) third, after all Swingline Loans, Revolving Loans and Term
Loans have been paid in full, prepay principal of outstanding Competitive Bid
Loans, and (4) fourth, pay to the Administrative Agent at the Payment Office
cash and/or Cash Equivalents and with such cash and/or Cash Equivalents to be
held as security for all Obligations of the Borrowers to each Issuing Lender and
the Lenders hereunder in a cash collateral account to be established by the
Administrative Agent.

          (d) Notwithstanding anything to the contrary contained in this
Agreement or in any other Credit Document, (i) all then outstanding Loans (other
than Swingline Loans) shall be repaid in full on the Maturity Date, (ii) all
then outstanding Loans shall be repaid in full on the date on which (x) any of
the Borrowers enters into any transaction of merger or consolidation (other than
any merger or consolidation permitted by Section 9.02(a)) or (y) a Change of
Control occurs, (iii) each Borrowing of Swingline Loans shall be repaid in full
within five Business Days after the date of Borrowing thereof and (iv) all then
outstanding Swingline Loans shall be repaid in full on the Swingline Expiry
Date.

          (e) With respect to each repayment of Loans required by
Sections 4.02(a), (b) and (c), the Borrowers may designate the Types of Term
Loans and/or Revolving Loans which are to be repaid and, in the case of
Eurodollar Rate Loans, the specific Borrowing or Borrowings pursuant to which
such Terms Loans and/or Revolving Loans were made, provided that: (i) repayments
of Eurodollar Rate Loans pursuant to this Section 4.02 may only be made on the
last day of an Interest Period applicable thereto unless all Eurodollar Rate
Loans with Interest Periods ending on such date of required repayment and all
Base Rate Loans have been paid in full; (ii) if any repayment of Eurodollar Rate
Loans constituting a single Borrowing shall reduce the outstanding Eurodollar
Rate Loans constituting such Borrowing to an amount less than the Minimum
Borrowing Amount applicable thereto, such Borrowing shall be converted at the
end of the then current Interest Period into a Borrowing of Base Rate Loans
unless such Borrowing, together with any other Term Loans and/or Revolving Loans
maintained as Base Rate Loans (or portion thereof) or Eurodollar Rate Loans
converted or continued on the same date to Eurodollar Rate Loans with the same
Interest Period as the Interest Period to which such Borrowing is then being
continued, exceeds such Minimum Borrowing Amount; (iii) each repayment of any
Term Loans or Revolving Loans made pursuant to a Borrowing shall be applied pro
rata among such Term Loans or Revolving Loans, respectively; and (iv) each
repayment of Competitive Bid

-31-



--------------------------------------------------------------------------------



 



Loans shall be applied pro rata among all outstanding Competitive Bid Loans. In
the absence of a designation by the Borrowers as described in the preceding
sentence, the Administrative Agent shall, subject to the above, make such
designation in its sole discretion.

          4.03 Method and Place of Payment. Except as otherwise specifically
provided herein, all payments under this Agreement or under any Note shall be
made to the Administrative Agent for the account of the Lender or Lenders
entitled thereto not later than 1:00 P.M. (New York time) on the date when due
and shall be made in Dollars in immediately available funds at the Payment
Office. The Administrative Agent will thereafter cause to be distributed on the
same day (if payment was actually received by the Administrative Agent prior to
1:00 P.M. (New York time)) like funds relating to the payment of principal or
interest ratably to the Lenders entitled thereto. Any payments under this
Agreement or under any Note which are made later than 1:00 P.M. (New York time)
on any day shall be deemed to have been made on the next succeeding Business
Day. Whenever any payment to be made hereunder or under any Note shall be stated
to be due on a day which is not a Business Day, the due date thereof shall be
extended to the next succeeding Business Day and, with respect to payments of
principal, interest shall be payable at the applicable rate during such
extension.

          4.04 Net Payments. (a) All payments made by the Borrowers hereunder,
under any Note or under any other Credit Document will be made without setoff,
counterclaim or other defense. Except as provided in Section 4.04(b), all such
payments will be made free and clear of, and without deduction or withholding
for, any present or future taxes, levies, imposts, duties, fees, assessments or
other charges of whatever nature now or hereafter imposed by any jurisdiction or
by any political subdivision or taxing authority thereof or therein with respect
to such payments (but excluding, except as provided in the second succeeding
sentence, any tax imposed on or measured by the net income or net profits or
franchise taxes based on net income of a Lender pursuant to the laws of the
country in which it is organized or the country in which the principal office or
applicable lending office of such Lender is located or any subdivision thereof
or therein) and all interest, penalties or similar liabilities with respect
thereto (all such non-excluded taxes, levies, imposts, duties, fees, assessments
or other charges being referred to collectively as “Taxes”). If any Taxes are so
levied or imposed, the Borrowers jointly and severally agree, subject to
Section 13.17 (to the extent applicable), to pay the full amount of such Taxes,
and such additional amounts as may be necessary so that every payment of all
amounts due under this Agreement, under any Note or under any other Credit
Document, after withholding or deduction for or on account of any Taxes, will
not be less than the amount provided for herein, in such Note or in such other
Credit Document. If any amounts are payable in respect of Taxes pursuant to the
preceding sentence, the Borrowers jointly and severally agree to reimburse each
Lender, within 10 days of the written request of such Lender, for taxes imposed
on or measured by the net income and net profits and franchise taxes imposed on
net income of such Lender pursuant to the laws of the country in which it is
organized or the country in which the principal office or applicable lending
office of such Lender is located or under the laws of any political subdivision
or taxing authority of any such country in which it is organized or the country
in which the principal office or applicable lending office of such Lender is
located and for any withholding of taxes as such Lender shall determine are
payable by, or withheld from, such Lender in respect of such amounts so paid to
or on behalf of such Lender pursuant to the preceding sentence and in respect of
any amounts paid to or on behalf of such Lender pursuant to this sentence. If
the Borrowers pay any additional amount under this Section 4.04 to

-32-



--------------------------------------------------------------------------------



 



a Lender and such Lender determines in its sole discretion that it has actually
received or realized in connection therewith any refund or any reduction of, or
credit against, its liabilities for Taxes in or with respect to the taxable year
in which the additional amount is paid (a “Tax Benefit”), such Lender shall pay
to the Borrowers an amount that the Lender shall, in its sole discretion,
determine is equal to the net benefit, after tax, which was obtained by such
Lender in such year as a consequence of such Tax Benefit; provided, however,
that (i) any Lender may determine, in its sole discretion consistent with the
policies of such Lender, whether to seek a Tax Benefit; (ii) any Taxes that are
imposed on a Lender as a result of a disallowance or reduction (including
through the expiration of any tax credit carryover or carryback of such Lender
that otherwise would not have expired) of any Tax Benefit with respect to which
such Lender has made a payment to the Borrowers pursuant to this Section 4.04(a)
shall be treated as Taxes for which the Borrowers are obligated to indemnify
such Lender pursuant to this Section 4.04 without any exclusions or defenses;
and (iii) nothing in this Section 4.04(a) shall require any Lender to disclose
any confidential information to the Borrowers (including, without limitation,
such Lender’s tax returns). The Borrowers will furnish to the Administrative
Agent within 45 days after the date the payment of any Taxes is due pursuant to
applicable law certified copies of tax receipts evidencing such payment by the
Borrowers. The Borrowers jointly and severally agree to indemnify and hold
harmless each Lender, and reimburse such Lender within 10 days of its written
request, for the amount of any Taxes so levied or imposed and paid by such
Lender.

          (b) Each Lender that is not a United States person (as such term is
defined in Section 7701(a)(30) of the Code) agrees to deliver to the Borrowers
and the Administrative Agent on or prior to the Effective Date, or in the case
of a Lender that is an assignee or transferee of an interest under this
Agreement pursuant to Sections 1.15, 1.16 or 13.04 (unless the respective Lender
was already a Lender hereunder immediately prior to such assignment or
transfer), on the date of such assignment or transfer to such Lender, (i) two
accurate and complete original signed copies of Internal Revenue Service Form
W-8ECI or Form W-8BEN (with respect to a complete exemption under an income tax
treaty) (or successor forms) certifying to such Lender’s entitlement as of such
date to a complete exemption from United States withholding tax with respect to
payments to be made under this Agreement and under any Note, or (ii) if the
Lender is not a “bank” (within the meaning of Section 881(c)(3)(A) of the Code)
and cannot deliver either Internal Revenue Service Form W-8ECI or Form W-8BEN
(with respect to a complete exemption under an income tax treaty) (or successor
forms) pursuant to clause (i) above, (x) a certificate substantially in the form
of Exhibit G (any such certificate, a “Section 4.04(b)(ii) Certificate”) and
(y) two accurate and complete original signed copies of Internal Revenue Service
Form W-8BEN (with respect to the portfolio interest exemption) (or successor
form) certifying to such Lender’s entitlement to a complete exemption from
United States withholding tax with respect to payments of interest to be made by
the Borrowers under this Agreement and under any Note. In addition, each Lender
agrees that from time to time after the Effective Date, whenever a lapse in time
or change in circumstances renders the previous certification obsolete or
inaccurate in any material respect, it will deliver to the Borrowers and the
Administrative Agent two new accurate and complete original signed copies of
Internal Revenue Service Form W-8ECI, Form W-8BEN (with respect to the benefits
of any income tax treaty), or Form W8BEN (with respect to the portfolio interest
exemption) and a Section 4.04(b)(ii) Certificate, as the case may be, and such
other forms as may be required in order to confirm or establish the entitlement
of such Lender to a continued exemption from or reduction in United States
withholding tax with respect to payments by the Borrowers under this Agreement
and

-33-



--------------------------------------------------------------------------------



 



any Note, or it shall immediately notify the Borrowers and the Administrative
Agent of its inability to deliver any such Form or Certificate in which case
such Lender shall not be required to deliver any such Form or Certificate
pursuant to this Section 4.04(b). Notwithstanding anything to the contrary
contained in Section 4.04(a), but subject to Section 13.04(b) and the
immediately succeeding sentence, (x) the Borrowers shall be entitled, to the
extent they are required to do so by law, to deduct or withhold income or
similar taxes imposed by the United States (or any political subdivision or
taxing authority thereof or therein) from interest, fees or other amounts
payable hereunder for the account of any Lender which is not a United States
person (as such term is defined in Section 7701(a)(30) of the Code) for U.S.
Federal income tax purposes to the extent that such Lender has not provided to
the Borrowers U.S. Internal Revenue Service Forms that establish a complete
exemption from such deduction or withholding and (y) the Borrowers shall not be
obligated pursuant to Section 4.04(a) hereof to gross-up payments to be made to
a Lender in respect of income or similar taxes imposed by the United States if
(I) such Lender has not provided to the Borrowers the Internal Revenue Service
Forms required to be provided to the Borrowers pursuant to this Section 4.04(b)
or (II) in the case of a payment, other than interest, to a Lender described in
clause (ii) above, to the extent that such forms do not establish a complete
exemption from withholding of such taxes. Notwithstanding anything to the
contrary contained in the preceding sentence or elsewhere in this Section 4.04
and except as set forth in Section 13.04(b), the Borrowers jointly and severally
agree to pay additional amounts and to indemnify each Lender in the manner set
forth in Section 4.04(a) (without regard to the identity of the jurisdiction
requiring the deduction or withholding) in respect of any amounts deducted or
withheld by it as described in the immediately preceding sentence as a result of
any changes that are effective after the Effective Date in any applicable law,
treaty, governmental rule, regulation, guideline or order, or in the
interpretation thereof, relating to the deducting or withholding of income or
similar Taxes (but, in the case of any amount withheld or deducted by the
government of the United States or a political subdivision thereof, only if such
Lender has provided the Borrowers the appropriate Internal Revenue Service Forms
(and, if applicable, a Section 4.04(b)(ii) Certificate) required to be provided
pursuant to the foregoing provisions of this Section 4.04(b), if entitled to a
reduced rate of withholding or deduction, and in such event, the payment
(whether as an additional amount or under the indemnity) shall only be for the
amount in excess of such reduced rate of withholding or deduction).

          SECTION 5. Conditions Precedent to the Effective Date. The occurrence
of the Effective Date pursuant to Section 13.10 is subject to the satisfaction
of the following conditions:

          5.01 Execution of Agreement; Notes. On or prior to the Effective Date,
(i) this Agreement shall have been executed and delivered as provided in Section
13.10 and (ii) there shall have been delivered to the Administrative Agent for
the account of each of the Lenders which has requested the same, the appropriate
Note or Notes executed by the Borrowers in the amount, maturity and as otherwise
provided herein.

          5.02 Opinion of Counsel. On the Effective Date, the Administrative
Agent shall have received from Piper Rudnick LLP, counsel to the Credit Parties,
an opinion covering the matters set forth in Exhibit H, addressed to the
Administrative Agent and each of the Lenders and dated the Effective Date.

-34-



--------------------------------------------------------------------------------



 



          5.03 Corporate Documents; Proceedings; etc. (a) On the Effective Date,
the Administrative Agent shall have received certificates from each Credit
Party, dated the Effective Date, signed by the president, any vice-president or
a Senior Financial Officer of such Credit Party and attested to by the secretary
or any assistant secretary of such Credit Party or its general partner or
managing member, as the case may be, in the form of Exhibit I with appropriate
insertions, together with copies of the certificate of incorporation and by-laws
(or equivalent organizational documents) of such Credit Party and the
resolutions of such Credit Party referred to in such certificate, and all of the
foregoing shall be reasonably acceptable to the Administrative Agent.

          (b) All Company and legal proceedings and all instruments and
agreements in connection with the transactions contemplated by this Agreement
and the other Credit Documents shall be reasonably satisfactory in form and
substance to the Administrative Agent and the Lenders, and the Administrative
Agent shall have received all information and copies of all documents and
papers, including records of corporate proceedings, governmental approvals, good
standing certificates and bring-down telegrams or facsimiles, if any, which the
Administrative Agent reasonably may have requested in connection therewith, such
documents and papers where appropriate to be certified by proper corporate or
governmental authorities.

          5.04 Adverse Change, etc. (a) On or prior to the Effective Date,
nothing shall have occurred since March 31, 2004 (and neither the Administrative
Agent nor the Lenders shall have become aware of any facts, conditions or other
information not previously known) which the Administrative Agent or the Lenders
shall determine has had, or could reasonably be expected to have, a Material
Adverse Effect.

          (b) All necessary governmental (domestic and foreign) and third party
approvals and/or consents in connection with the transactions contemplated by
the Credit Documents and otherwise referred to herein or therein shall have been
obtained and remain in effect, and all applicable waiting periods shall have
expired without any action being taken by any competent authority which
restrains, prevents, or imposes materially adverse conditions upon, the
consummation of the transactions contemplated by the Credit Documents or
otherwise referred to herein or therein. Additionally, there shall not exist any
judgment, order, injunction or other restraint issued or filed or a hearing
seeking injunctive relief or other restraint pending or notified prohibiting or
imposing materially adverse conditions upon the transactions contemplated by the
Credit Documents.

          5.05 Litigation. On the Effective Date, no litigation by any entity
(private or governmental) shall be pending or threatened with respect to this
Agreement, any other Credit Document or any documentation executed in connection
herewith or therewith or the transactions contemplated hereby or thereby, or
which the Administrative Agent or the Lenders shall determine has had, or could
reasonably be expected to have, a Material Adverse Effect.

          5.06 Financial Statements. On or prior to the Effective Date, the
Administrative Agent shall have received true and correct copies of the
historical financial statements referred to in Section 7.05(a), which historical
financial statements shall be in form and substance satisfactory to the
Administrative Agent and the Lenders.

-35-



--------------------------------------------------------------------------------



 



          5.07 Subsidiaries Guaranty. On the Effective Date, each Subsidiary
Guarantor shall have duly authorized, executed and delivered the Subsidiaries
Guaranty in the form of Exhibit J (as amended, modified or supplemented from
time to time, the “Subsidiaries Guaranty”), and the Subsidiaries Guaranty shall
be in full force and effect.

          5.08 Solvency Certificate. On the Effective Date, each of the
Borrowers shall have delivered to the Administrative Agent a solvency
certificate from a Senior Financial Officer of such Borrower in the form of
Exhibit K.

          5.09 Initial Borrowing Base Certificate. On the Effective Date, the
Administrative Agent shall have received the initial Borrowing Base Certificate
meeting the requirements of Section 8.01(j).

          5.10 Subordination Agreement. On the Effective Date, each Credit Party
and each obligee in respect of any Affiliate Debt shall have duly authorized,
executed and delivered the Affiliate Debt and Subordination Agreement in the
form of Exhibit L (as amended, modified or supplemented from time to time, the
“Subordination Agreement”), and the Subordination Agreement shall be in full
force and effect.

          5.11 Fees etc. On the Effective Date, the Borrowers shall have paid to
the Administrative Agent and each Lender all costs, fees and expenses
(including, without limitation, reasonable legal fees and expenses) payable to
the Administrative Agent and such Lender to the extent then due.

          5.12 Refinancing. On the Effective Date, all Indebtedness not
permitted pursuant to Section 9.04, including, without limitation, all
Indebtedness outstanding under the Existing Credit Facility (other than
(x) obligations pursuant to indemnification and other provisions of the Existing
Credit Facility which by their terms survive the termination of the Existing
Credit Facility and (y) reimbursement and all other obligations in respect of
the Existing Letters of Credit), shall have been repaid in full, all commitments
in respect thereof shall have been terminated and all Liens and guaranties in
connection therewith shall have been terminated. The Administrative Agent shall
have received satisfactory evidence that the matters set forth in the
immediately preceding sentence have been satisfied as of the Effective Date.

          The occurrence of the Effective Date shall constitute a representation
and warranty by the Borrowers to the Administrative Agent and each of the
Lenders that all conditions specified in this Section 5 exist as of that time.
All of the certificates, legal opinions and other documents and papers referred
to in this Section 5, unless otherwise specified, shall be delivered to the
Administrative Agent at the Notice Office for the account of each of the Lenders
and in sufficient counterparts or copies for each of the Lenders and shall be in
form and substance satisfactory to the Administrative Agent and the Lenders.

          SECTION 6. Conditions Precedent to All Credit Events. The obligation
of each Lender to make Loans (including Loans made on the Effective Date), and
the obligation of each Issuing Lender to issue Letters of Credit (including
Letters of Credit issued on the Effective Date), is subject, at the time of each
such Credit Event (except as hereinafter indicated), to the satisfaction of the
following conditions:

-36-



--------------------------------------------------------------------------------



 



          6.01 Effective Date. The Effective Date shall have occurred.

          6.02 No Default; Representations and Warranties. At the time of each
such Credit Event and also after giving effect thereto, (i) there shall exist no
Default or Event of Default and (ii) all representations and warranties
contained herein and in the other Credit Documents shall be true and correct in
all material respects with the same effect as though such representations and
warranties had been made on such date (it being understood and agreed that any
representation or warranty which by its terms is made as of a specified date
shall be required to be true and correct in all material respects only as of
such specified date).

          6.03 Notice of Borrowing; Letter of Credit Request. (a) Prior to the
making of each Loan (other than a Loan made pursuant to a Mandatory Borrowing, a
Competitive Bid Borrowing or a Swingline Loan), the Administrative Agent shall
have received a Notice of Borrowing meeting the requirements of Section 1.03(a).
Prior to the making of each Swingline Loan, the Swingline Lender shall have
received the notice referred to in Section 1.03(b)(i). Prior to the making of
each Competitive Bid Loan, the Administrative Agent shall have received a Notice
of Competitive Bid Borrowing meeting the requirements of Section 1.04(a).

          (b) Prior to the issuance of each Letter of Credit, the Administrative
Agent and the respective Issuing Lender shall have received a Letter of Credit
Request meeting the requirements of Section 2.03.

          6.04 Change of Control. (a) A Change of Control shall not have
occurred at the time of such Credit Event.

          (b) Such Credit Event shall not occur (x) during the 60 day period
referred to in clause (i)(A) of the definition of Change of Control or (y) so
long as Trizec Canada (and/or one or more Wholly-Owned Subsidiaries of Trizec
Canada) has the power to elect a majority of the directors of Trizec at the time
of such Credit Event, during the 60 day period referred to in clause (i)(y)(A)
of the definition of Trizec Canada Control Requirements; provided, however, that
this Section 6.04(b) shall not apply to such Credit Event if (A) (i) in the case
of clause (i)(A) of the definition of Change of Control, the applicable Person
or “group” (within the meaning of Sections 13(d) and 14(d) under the Exchange
Act, as in effect on the Effective Date) has reduced its beneficial ownership to
less than 25% (30% in the case of Southeastern Asset Management and 45% in the
case of the institutional lenders described in such clause (i)(A)) on a fully
diluted basis of the voting and/or economic interest in the capital stock of
Trizec at or prior to the time of such Credit Event or (ii) in the case of
clause (i)(y)(A) of the definition of Trizec Canada Control Requirements, the
applicable Person or “group” (within the meaning of Sections 13(d) and 14(d)
under the Exchange Act, as in effect on the Effective Date) has reduced its
beneficial ownership to less than 25% (30% in the case of CPPIB) on a fully
diluted basis of the voting and/or economic interest in the capital stock of
Trizec Canada at or prior to the time of such Credit Event, or (B) after giving
effect to such Credit Event, the sum of (a) the aggregate outstanding principal
amount of all Term Loans, (b) the aggregate outstanding principal amount of all
Revolving Loans, (c) the aggregate outstanding principal amount of all Swingline
Loans and (d) the aggregate amount of all Letter of Credit Outstandings does not
exceed by more than $25,000,000 an amount equal to the sum of (i) the aggregate
principal amount of all Term Loans outstanding immediately prior to the
commencement of any such 60 day period, (ii) the

-37-



--------------------------------------------------------------------------------



 



aggregate outstanding principal amount of all Revolving Loans (iii) the
aggregate principal amount of all Swingline Loans outstanding immediately prior
to the commencement of any such 60 day period and (iv) the aggregate amount of
all Letter of Credit Outstandings immediately prior to the commencement of any
such 60 day period.

          SECTION 7. Representations, Warranties and Agreements. In order to
induce the Lenders to enter into this Agreement and to make the Loans, and issue
(or participate in) the Letters of Credit as provided herein, each of the
Borrowers makes the following representations, warranties and agreements, all of
which shall survive the execution and delivery of this Agreement and the making
of the Loans and the issuance of the Letters of Credit, with the occurrence of
the Effective Date and each Credit Event on or after the Effective Date deemed
to constitute a representation and warranty that the matters specified in this
Section 7 are true and correct in all material respects on the Effective Date
and on the date of each such Credit Event (it being understood and agreed that
any representation or warranty which by its terms is made as of a specified date
shall be required to be true and correct in all material respects only as of
such specified date).

          7.01 Company and Other Status. Each of the Borrowers and each
Subsidiary of each of the Borrowers (i) is a duly organized and validly existing
Company in good standing under the laws of the jurisdiction of its organization,
(ii) has the requisite Company power and authority to own its property and
assets and to transact the business in which it is engaged and presently
proposes to engage and (iii) is duly qualified and is authorized to do business
and is in good standing in each jurisdiction where the ownership, leasing or
operation of its property or the conduct of its business requires such
qualifications, except for failures to be so qualified and, in the case of
Persons other than a Credit Party, for failures to be so organized, existing or
in good standing, which, either individually or in the aggregate, could not
reasonably be expected to have a Material Adverse Effect.

          7.02 Company Power and Authority. Each Credit Party has the requisite
Company power and authority to execute, deliver and perform the terms and
provisions of each of the Credit Documents to which it is party and has taken
all necessary Company action to authorize the execution, delivery and
performance by it of each of such Credit Documents. Each Credit Party has duly
executed and delivered each of the Credit Documents to which it is a party, and
each of such Credit Documents constitutes its legal, valid and binding
obligation enforceable in accordance with its terms, except to the extent that
the enforceability thereof may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or other similar laws generally affecting creditors’
rights and by equitable principles (regardless of whether enforcement is sought
in equity or at law).

          7.03 No Violation. Neither the execution, delivery or performance by
any Credit Party of the Credit Documents to which it is a party, nor the
occurrence of any Credit Event, nor compliance by such Credit Party with the
terms and provisions relating thereto, (i) will contravene any provision of any
Applicable Laws, (ii) will conflict with or result in any breach of any of the
terms, covenants, conditions or provisions of, or constitute a default under, or
result in the creation or imposition of (or the obligation to create or impose)
any Lien upon any of the property or assets of such Credit Party pursuant to the
terms of, any indenture, mortgage, deed of trust, credit agreement or loan
agreement, or any other material agreement, contract or

-38-



--------------------------------------------------------------------------------



 



instrument, to which such Credit Party is a party or by which it or any of its
property or assets is bound or to which it may be subject or (iii) will violate
any provision of the certificate of incorporation or by-laws (or other
organizational documents) of such Credit Party.

          7.04 Governmental Approvals. No order, consent, approval, license,
authorization or validation of, or filing, recording or registration with
(except (x) as have been obtained or made on or prior to the Effective Date or
(y) in the case of any Person which becomes a Credit Party after the Effective
Date, as have been obtained or made on or prior to the date on which such Person
became a Credit Party), or exemption by, any governmental or public body or
authority, or any subdivision thereof, is required to authorize, or is required
in connection with, (i) the execution, delivery and performance of any Credit
Document or (ii) the legality, validity, binding effect or enforceability of any
such Credit Document.

          7.05 Financial Statements; Financial Condition; Undisclosed
Liabilities; Projections; etc. (a) The consolidated balance sheets of Trizec for
the fiscal year ended on December 31, 2003 and for the three-month period ended
on March 31, 2004, and the related consolidated statements of income, cash flows
and shareholders’ equity of Trizec for the fiscal year or three-month period
ended on such dates, as the case may be, copies of which have been furnished to
the Administrative Agent and the Lenders prior to the Effective Date, present
fairly in all material respects the consolidated financial position of Trizec at
the date of such balance sheets and the consolidated results of the operations
of Trizec for the periods covered thereby. All of the foregoing historical
financial statements have been prepared in accordance with GAAP. Since March 31,
2004, there has been no change in the business, operations, property, assets,
liabilities or condition (financial or otherwise) of Trizec or any of its
Subsidiaries that has had, or could reasonably be expected to have, a Material
Adverse Effect.

          (b) On and as of the Effective Date, after giving effect to the
transactions contemplated in this Agreement and to all Indebtedness (including
the Loans and the Subsidiaries Guaranty) being incurred or assumed by any Credit
Party, (a) the sum of the assets, at a fair valuation, of the Borrowers and
their Subsidiaries taken as a whole and of each of the Borrowers on a
stand-alone basis will exceed their respective debts; (b) the Borrowers and each
of their Subsidiaries taken as a whole and each of the Borrowers on a
stand-alone basis have (or has) not incurred and do (does) not intend to incur,
and do (does) not believe that they (it) will incur, debts beyond their (its)
ability to pay such debts as such debts mature; and (c) the Borrowers and their
Subsidiaries taken as a whole and each of the Borrowers on a stand-alone basis
will have sufficient capital with which to conduct their (its) respective
businesses. For purposes of this Section 7.05(b), “debt” means any liability on
a claim, and “claim” means (i) right to payment, whether or not such a right is
reduced to judgment, liquidated, unliquidated, fixed, contingent, matured,
unmatured, disputed, undisputed, legal, equitable, secured, or unsecured or
(ii) right to an equitable remedy for breach of performance if such breach gives
rise to a payment, whether or not such right to an equitable remedy is reduced
to judgment, fixed, contingent, matured, unmatured, disputed, undisputed,
secured or unsecured.

          (c) Except (i) as disclosed in the financial statements referred to in
Section 7.05(a), (ii) for liabilities arising in the ordinary course of business
since March 31, 2004 and (iii) any liabilities under this Agreement and the
other Credit Documents, there were as of the Effective Date no liabilities or
obligations with respect to any of the Borrowers or any of their

-39-



--------------------------------------------------------------------------------



 



respective Subsidiaries of any nature whatsoever (whether absolute, accrued,
contingent or otherwise and whether or not due) which, either individually or in
aggregate, could reasonably be expected to have a Material Adverse Effect. As of
the Effective Date, none of the Borrowers knows of any basis for the assertion
against it or any Subsidiary of any of the Borrowers of any liability or
obligation of any nature whatsoever that is not disclosed in the financial
statements referred to in Section 7.05(a) which, either individually or in the
aggregate, could reasonably be expected to have a Material Adverse Effect.

          (d) On and as of the Effective Date, the Projections previously
delivered to the Administrative Agent and the Lenders were prepared in good
faith based upon reasonable assumptions by management of Trizec and reflect the
actual expectations of Trizec for its operations and performance for the periods
covered by the Projections. On the Effective Date, Trizec believed that the
Projections were reasonable and attainable.

          7.06 Litigation. (a) There are no actions, suits or proceedings
(including, without limitation, any Environment Claims) pending or, to the best
knowledge of each of the Borrowers, threatened (i) with respect to any Credit
Document or the transactions contemplated thereby or (ii) that individually or
in the aggregate could reasonably be expected to have a Material Adverse Effect.

          (b) There are no final nonappealable judgments or decrees in an
aggregate amount of $25,000,000 or more entered by a court or courts of
competent jurisdiction against any Credit Party (other than any judgment as to
which, and only to the extent, a reputable and solvent insurance company has
acknowledged coverage of such claim in writing or which have been paid).

          7.07 True and Complete Disclosure. All factual information (taken as a
whole) furnished by any Credit Party in writing to the Administrative Agent or
any Lender (including, without limitation, all information contained in the
Credit Documents and with respect to each Borrowing Base Property) for purposes
of or in connection with this Agreement, the other Credit Documents or any
transaction contemplated herein or therein is, and all other such factual
information (taken as a whole) hereafter furnished by or on behalf of any Credit
Party in writing to the Administrative Agent or any Lender will be, true and
accurate in all material respects on the date as of which such information is
dated or certified and not incomplete by knowingly omitting to state any fact
necessary to make such information (taken as a whole) not misleading in any
material respect at such time in light of the circumstances under which such
information was provided.

          7.08 Use of Proceeds; Margin Regulations. (a) All proceeds of the
Loans will be used for the general corporate purposes of the Borrowers and their
Subsidiaries (including, but not limited to, making Investments and paying
Dividends as, and to the extent, permitted by this Agreement); provided,
however, proceeds of Swingline Loans may not be used to repay any then
outstanding Swingline Loans.

          (b) Neither the making of any Loan nor the use of the proceeds thereof
nor the occurrence of any other Credit Event will violate or be inconsistent
with the provisions of Regulation T, U or X of the Board of Governors of the
Federal Reserve System. At the time of

-40-



--------------------------------------------------------------------------------



 



each Credit Event occurring on or after the Effective Date, not more than 25% of
the value of either (x) the Restricted Property taken as a whole or (y) the
assets of the Borrowers and their Subsidiaries taken as a whole will constitute
Margin Stock.

          7.09 Tax Returns and Payments. Each of the Borrowers and each
Subsidiary of each of the Borrowers has timely filed or caused to be timely
filed with the appropriate taxing authority, all Federal and all material state,
local, foreign and other returns, statements, forms and reports for taxes (the
“Returns”) required to be filed by or with respect to the income, properties or
operations of such Borrower and/or any of its Subsidiaries. The Returns
accurately reflect all liability for taxes of each Credit Party and each of its
Subsidiaries for the periods covered thereby except for any such taxes that,
either individually or in the aggregate, could not reasonably be expected to
have a Material Adverse Effect. Each of the Borrowers and each Subsidiary of
each of the Borrowers has paid all material taxes payable by it other than taxes
contested in good faith and for which adequate reserves have been established in
accordance with generally accepted accounting principles. There is no action,
suit, proceeding, investigation, audit, or claim now pending or, to the
knowledge of either of the Borrowers, threatened by any authority regarding any
taxes relating to any Credit Party or any Subsidiary of any Credit Party which,
either individually or in the aggregate, could reasonably be expected to have a
Material Adverse Effective.

          7.10 Subsidiaries. Schedule 7.10 sets forth, as of the Effective Date,
(a) on Part A thereof, each Subsidiary (other than an immaterial Subsidiary) of
each of the Borrowers (showing the direct and indirect ownership interests
therein), and (b) on Part B thereof, each Subsidiary Guarantor (showing the
direct and indirect ownership interests therein and, in the case of any
Subsidiary Guarantor which is a Borrowing Base Property Owner, the Borrowing
Base Properties owned by such Subsidiary Guarantor).

          7.11 Compliance with Applicable Laws. Each of the Borrowers and each
Subsidiary of each of the Borrowers is in compliance with all Applicable Laws in
respect of the conduct of its business and the ownership of its property
(including, without limitation, all building and zoning ordinances and codes),
except such noncompliances as could not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect.

          7.12 Investment Company Act. None of the Borrowers or any Subsidiary
of any of the Borrowers is an “investment company” or a company “controlled” by
an “investment company,” within the meaning of the Investment Company Act.

          7.13 Public Utility Holding Company Act. None of the Borrowers or any
Subsidiary of any of the Borrowers is a “holding company,” or a “subsidiary
company” of a “holding company,” or an “affiliate” of a “holding company” or of
a “subsidiary company” of a “holding company” within the meaning of the Public
Utility Holding Company Act of 1935, as amended.

          7.14 Status as a REIT. Trizec is organized in conformity with the
requirements for qualification as a real estate investment trust under the Code.
Trizec will meet all of the requirements for qualification as a real estate
investment trust under the Code for its taxable year ending December 31, 2004
and will elect to be treated as such for such taxable year. Trizec is or

-41-



--------------------------------------------------------------------------------



 



will be in a position to qualify as a real estate investment trust under the
Code for each taxable year thereafter and its proposed methods of operation will
enable it to so qualify.

          7.15 Compliance with ERISA. (a) Except as could not, either
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect: each Plan (and each related trust, insurance contract or fund)
is in substantial compliance with its terms and with all applicable laws,
including, without limitation, ERISA and the Code; each Plan (and each related
trust, if any) which is intended to be qualified under Section 401(a) of the
Code has received a determination letter from the Internal Revenue Service to
the effect that it meets the requirements of Sections 401(a) and 501(a) of the
Code; no Reportable Event has occurred; no Multiemployer Plan is insolvent or in
reorganization; no Plan is subject to Section 412 of the Code or Section 302 or
Title IV of ERISA; all contributions required to be made with respect to a Plan
or a Multiemployer Plan have been timely made; no member of the ERISA Group has
incurred any liability (including any indirect, contingent or secondary
liability) to or on account of a Plan or Multiemployer Plan pursuant to Section
409, 502(i), 502(l), 515, 4062, 4063, 4064, 4069, 4201, 4204 or 4212 of ERISA or
Section 401(a)(29), 4971 or 4975 of the Code or, to the knowledge of each of the
Borrowers, expects to incur any such liability under any of the foregoing
sections with respect to any Plan or Multiemployer Plan; no condition exists
which presents a material risk to any member of the ERISA Group of incurring a
liability to or on account of a Plan or Multiemployer Plan pursuant to the
foregoing provisions of ERISA and the Code; no action, suit, proceeding,
hearing, audit or investigation with respect to the administration, operation or
the investment of assets of any Plan (other than routine claims for benefits) is
pending, or, to the knowledge of each of the Borrowers, is expected or
threatened; using actuarial assumptions and computation methods consistent with
Part 1 of subtitle E of Title IV of ERISA, the aggregate liabilities of the
ERISA Group to all Multiemployer Plans in the event of a complete withdrawal
therefrom, as of the close of the most recent fiscal year of each such
Multiemployer Plan ended prior to the date of the most recent Credit Event,
would not result in a liability; each group health plan (as defined in
Section 607(1) of ERISA or Section 4980B(g)(2) of the Code) which covers or has
covered employees or former employees of any member of the ERISA Group has at
all times been operated in compliance with the provisions of Part 6 of subtitle
B of Title I of ERISA and Section 4980B of the Code; each group health plan (as
defined in US Code of Federal Regulations Section 160103) which covers or has
covered employees or former employees of any member of the ERISA Group has at
all times been operated in compliance with the provisions of the Health
Insurance Portability and Accountability Act of 1996 and the regulations
promulgated thereunder; no lien imposed under the Code or ERISA on the assets of
any member of the ERISA Group exists or, to the knowledge of each of the
Borrowers, is likely to arise on account of any Plan or Multiemployer Plan; and
no member of the ERISA Group maintains or contributes to any employee welfare
benefit plan (as defined in Section 3(1) of ERISA) which provides benefits to
retired employees or other former employees (other than as required by Section
601 of ERISA) or any Plan the obligations with respect to which could reasonably
be expected to be material.

          (b) Except as could not, either individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect: each Foreign Pension
Plan has been maintained in substantial compliance with its terms and with the
requirements of any and all applicable laws, statutes, rules, regulations and
orders and has been maintained, where required, in good standing with applicable
regulatory authorities; all contributions required to be made with respect to a

-42-



--------------------------------------------------------------------------------



 



Foreign Pension Plan have been timely made; no member of the ERISA Group has
incurred any obligation in connection with the termination of, or withdrawal
from, any Foreign Pension Plan; and the present value of the accrued benefit
liabilities (whether or not vested) under each Foreign Pension Plan, determined
as of the end of the most recently ended fiscal year of Trizec on the basis of
actuarial assumptions, each of which is reasonable, did not exceed the current
value of the assets of such Foreign Pension Plan allocable to such benefit
liabilities or, alternatively, each of the Credit Parties has established
adequate reserves for the present value of such accrued benefit liabilities,
determined as described herein, in the financial statements referred to in
Section 7.05(a) hereof.

          7.16 Environmental Compliance. (a) (i) There are in effect all
Environmental Approvals which are required to be obtained under all
Environmental Laws with respect to the business and properties of each of the
Borrowers and each Subsidiary of each of the Borrowers, except for such
Environmental Approvals the absence of which could not reasonably be expected to
have a Material Adverse Effect and (ii) each of the Borrowers and its
Subsidiaries is in compliance with the terms and conditions of all such
Environmental Approvals, and is also in compliance with all other Environmental
Laws or any order, decree, judgment or injunction issued, entered or approved
thereunder, except to the extent failure to comply, either individually or in
the aggregate, could not reasonably be expected to have a Material Adverse
Effect;

          (b) (i) there are no Environmental Claims pending or threatened by any
Governmental Authority with respect to any failure or alleged failure by any of
the Borrowers or any of their respective Subsidiaries to have any Environmental
Approval required in connection with the conduct of the business of, or
properties owned, leased or operated (currently or in the past) by, any of the
Borrowers or any of their respective Subsidiaries, or with respect to any
generation, treatment, storage, recycling, transportation, Release or disposal
of any Hazardous Material generated by any of the Borrowers or any of their
respective Subsidiaries, in each case to the extent that such Environmental
Claims, either individually or in the aggregate, could reasonably be expected to
have a Material Adverse Effect;

          (ii) no Hazardous Material has been Released by any of the Borrowers
or any of their respective Subsidiaries at any property owned, leased or
operated (currently or in the past) by any of the Borrowers or any of their
respective Subsidiaries, in each case to the extent that such Releases, either
individually or in the aggregate, could reasonably be expected to have a
Material Adverse Effect;

          (iii) no friable asbestos is present at any of the properties owned,
leased or operated by any of the Borrowers or any of their respective
Subsidiaries to the extent that such presence of asbestos, either individually
or in the aggregate, could reasonably be expected to have a Material Adverse
Effect;

          (iv) there are no underground storage tanks for Hazardous Material at
any properties currently owned, leased or operated by any of the Borrowers or
any of their respective Subsidiaries to the extent that such tanks, either
individually or in the aggregate, could reasonably be expected to have a
Material Adverse Effect; and

-43-



--------------------------------------------------------------------------------



 



          (v) there are no other facts, circumstances or conditions relating to
environmental matters of any of the Borrowers or any of their respective
Subsidiaries, their operations or their currently owned, leased or operated
properties which, either individually or in the aggregate, could reasonably be
expected to result in a Material Adverse Effect.

          7.17 Patents, Trademarks, etc. Each of the Borrowers and each
Subsidiary of each of the Borrowers, has obtained and holds in full force and
effect all patents, trademarks, service marks, trade names, copyrights and other
such rights, free from burdensome restrictions, which are necessary for the
operation of its business as presently conducted, the absence or impairment of
which, either individually or in the aggregate, could reasonably be expected to
have a Material Adverse Effect.

          7.18 No Default. No Default or Event of Default is in existence. None
of the Borrowers nor any Subsidiary of any of the Borrowers is in default in any
material respect beyond any applicable grace period under or with respect to any
other material agreement, instrument or undertaking to which it is a party or by
which it or any of its property is bound in any respect, the existence of which
default, either individually or in the aggregate, could reasonably be expected
to have a Material Adverse Effect.

          7.19 Licenses, etc. Each of the Borrowers and each Subsidiary of each
of the Borrowers has obtained and holds in full force and effect, all
franchises, licenses, permits, certificates, authorizations, qualifications,
accreditations, easements, rights of way and other consents and approvals which
are necessary for the operation of its businesses as presently conducted, the
absence of which, either individually or in the aggregate, could reasonably be
expected to have a Material Adverse Effect.

          7.20 No Burdensome Restrictions. None of the Borrowers nor any
Subsidiary of any of the Borrowers is a party to any agreement or instrument or
subject to any other obligation or any charter or corporate or partnership
restriction, as the case may be, which, either individually or in the aggregate,
could reasonably be expected to have a Material Adverse Effect.

          7.21 Labor Matters. None of the Borrowers nor any Subsidiary of any of
the Borrowers is engaged in any unfair labor practice that could reasonably be
expected, either individually or in the aggregate, to have a Material Adverse
Effect. There is (i) no unfair labor practice complaint pending against any of
the Borrowers or any of their respective Subsidiaries or, to the knowledge of
any of the Borrowers, threatened against any of the Borrowers or any of their
respective Subsidiaries, before the National Labor Relations Board (or any
foreign equivalent thereof), and no grievance or arbitration proceeding arising
out of or under any collective bargaining agreement is so pending against any of
the Borrowers or any of their respective Subsidiaries or, to the knowledge of
any of the Borrowers, threatened against any of the Borrowers or any of their
respective Subsidiaries, (ii) no strike, labor dispute slowdown or stoppage
pending against any of the Borrowers or any of their respective Subsidiaries or
to the knowledge of any of the Borrowers, threatened against any of the
Borrowers or any of their respective Subsidiaries, and (iii) no union
representation question exists with respect to the employees of any of the
Borrowers or any of their respective Subsidiaries, except (with respect to any
matter specified in clause (i), (ii) or (iii) above, either individually or in
the aggregate) such as could not reasonably be expected to have a Material
Adverse Effect.

-44-



--------------------------------------------------------------------------------



 



          7.22 Insurance. Each of the Borrowers and its Subsidiaries maintains
property insurance in respect of all Real Estate Assets and other Property
owned, leased or operated by it, as well as comprehensive general liability
insurance (including “builders’ risk”) against claims for personal and bodily
injury and/or death, to one or more persons, or property damage, as well as
workers’ compensation insurance, in each case with insurers having an A.M. Best
policyholders’ rating of not less than A-VIII (or, in the case of earthquake and
terrorism insurance, with responsible and reputable insurers or with an
insurance company Affiliate of the Borrowers whose specific objective is to
insure risks emanating from the Borrowers and its Consolidated Entities and
Unconsolidated Entities) and in amounts and coverage that prudent owners of
assets such as such Real Estate Assets and other Property would maintain (it
being understood that, in any event, all property insurance maintained on each
of the Borrowing Base Properties is at 100% of replacement cost). The
Administrative Agent, on its own behalf and on behalf of the Lenders, has been
listed as an additional insured in respect of all comprehensive general
liability insurance maintained by each of the Borrowers and its Subsidiaries.
Schedule 7.22 sets forth, as of the Effective Date, a list of all insurance
maintained by each of the Borrowers and its Subsidiaries, with the amounts
insured (and any deductibles) set forth therein.

          7.23 Capitalization. All outstanding shares of capital stock of each
of the Borrowers and the Subsidiary Guarantors have been duly and validly issued
and are fully paid and non-assessable. No Subsidiary Guarantor has outstanding
any capital stock or other securities convertible into or exchangeable for its
capital stock or any rights to subscribe for or to purchase, or any options for
the purchase of, or any agreement providing for the issuance (contingent or
otherwise) of, or any calls, commitments or claims of any character relating to,
its capital stock, except for options, warrants and rights to purchase shares
held by any of the Borrowers or any Wholly-Owned Subsidiary of any of the
Borrowers or, in the case of any Subsidiary Guarantor which is not a
Wholly-Owned Subsidiary or may in the future become a Subsidiary which is not a
Wholly-Owned Subsidiary, by any other Person so long as the Borrowing Base
Property or Borrowing Base Properties owned by such Subsidiary Guarantor would
not fail to satisfy all of the Borrowing Base Property Conditions if any of the
Borrowers or such Wholly-Owned Subsidiary of any of the Borrowers and such
Person fully exercised such options, warrants and rights to purchase shares.

          7.24 Properties. Each Borrowing Base Property owned or leased by a
Credit Party as of the Effective Date, and the nature of the interest therein,
is set forth in Schedule 7.10. Each Credit Party and each of its Subsidiaries
has good and indefeasible title to all material properties owned by it
(including each Borrowing Base Property which is owned in fee), and a valid
leasehold interest in all material property leased by it (including each
Borrowing Base Property which is subject to a ground lease), including (in each
case) all material property reflected in the most recent historical balance
sheets referred to in Section 7.05(a) (except (x) as sold or otherwise disposed
of since the date of such balance sheet in the ordinary course of business or as
permitted by the terms of this Agreement or (y) in the case of any such Person
that is not a Credit Party, to the extent that any failure to have such good and
indefeasible title or valid leasehold interest in any property, either,
individually or in the aggregate, could not reasonably be expected to have a
Material Adverse Effect), free and clear, in the case of any Restricted
Property, of all Liens, other than Permitted Liens. The Borrowing Base
Properties satisfy the Borrowing Base Property Conditions (except for any
Excluded Borrowing Base Property to the extent set forth in Section 8.13(d)).

-45-



--------------------------------------------------------------------------------



 



          SECTION 8. Affirmative Covenants. Each of the Borrowers hereby
covenants and agrees that on and after the Effective Date and until the Total
Commitment and all Letters of Credit have terminated and the Loans, Notes and
Unpaid Drawings (in each case together with interest thereon) and all other
Obligations are paid in full:

          8.01 Information Covenants. Trizec will furnish to the Administrative
Agent and each Lender:

          (a) Quarterly Financial Statements. Within 90 days after the close of
each of the first three quarterly accounting periods in each fiscal year of
Trizec (or, if sooner, within five Business Days after same are filed with the
SEC), (i) the consolidated balance sheet of Trizec as at the end of such
quarterly accounting period and the related consolidated statements of income
and retained earnings and statement of cash flows for such quarterly accounting
period and for the elapsed portion of the fiscal year ended with the last day of
such quarterly accounting period, in each case setting forth comparative figures
as of the end of and for the related periods in the prior fiscal year, all of
which shall be certified by a Senior Financial Officer of Trizec that they
fairly present in all material respects in accordance with GAAP the consolidated
financial condition of Trizec as of the dates indicated and the results of its
operations for the periods indicated, subject to normal year-end audit
adjustments and the absence of footnotes, and (ii) management’s discussion and
analysis of the important operational and financial developments during such
quarterly accounting period (it being understood and agreed that, the delivery
by Trizec to the Administrative Agent and each of the Lenders of Trizec’s Form
10-Q report (including all exhibits and attachments thereto, other than those
exhibits and attachments which have been incorporated in such Form 10-Q report
by reference and have been previously filed with the SEC) as filed with the SEC
for the respective quarterly accounting period within the time period otherwise
required by this Section 8.01(a) and certified by a Senior Financial Officer of
Trizec shall satisfy Trizec’s obligations under this Section 8.01(a)).

          (b) Annual Financial Statements. (A) Within 120 days after the close
of each fiscal year of Trizec (or, if sooner, within five Business Days after
same are filed with the SEC), (i) the consolidated balance sheet of Trizec as at
the end of such fiscal year and the related consolidated statements of income
and retained earnings and of cash flows for such fiscal year setting forth
comparative figures as of the end of and for the preceding fiscal year and
certified by PricewaterhouseCoopers LLP, any other currently existing “Big Four”
independent certified public accounting firm or such other independent certified
public accountants of recognized national standing reasonably acceptable to the
Administrative Agent, and (ii) management’s discussion and analysis of the
important operational and financial developments during such fiscal year (it
being understood and agreed that the delivery by Trizec to the Administrative
Agent and each of the Lenders of Trizec’s Form 10-K report (including all
exhibits and attachments thereto, other than those exhibits and attachments
which have been incorporated in such Form 10-K report by reference and have been
previously filed with the SEC) as filed with the SEC for the respective fiscal
year within time period otherwise required above by this Section 8.01(b)(A) and
certified to by a Senior Financial Officer of Trizec and containing the
accountant’s certification and report as described above shall satisfy Trizec’ s
obligations under this Section 8.01(b)(A)).

-46-



--------------------------------------------------------------------------------



 



          (B) Within 90 days after the close of each fiscal year of Trizec, (i)
a complete lease rent roll for each of the Borrowing Base Properties, certified
by a Senior Financial Officer of Trizec to be true and correct in all material
respects and (ii) complete operating statements (including occupancy statements
and statements of Net Operating Income) for the Borrowing Base Properties (on an
individual basis) for such fiscal year, all of which shall be certified by a
Senior Financial Officer of Trizec that they fairly present in all material
respects in accordance with GAAP such operating information.

          (c) Notice of Certain Capital Events. As soon as possible and in any
event within 10 Business Days after the occurrence thereof, written notice (in
reasonable detail) of any of the following events:

     (i) any incurrence or issuance of Indebtedness by any Credit Party of
$50,000,000 or more (other than intercompany Indebtedness among the Borrowers or
among the Borrowers and any Subsidiaries of any of the Borrowers which is
eliminated in the consolidated financial statements of Trizec);

     (ii) any incurrence or issuance of Indebtedness for borrowed money by any
Subsidiary of any of the Borrowers that is not a Credit Party of $50,000,000 or
more to the extent that all or any portion of such Indebtedness is Recourse to a
Credit Party (other than intercompany Indebtedness among any of the Borrowers
and any Subsidiaries of any of the Borrowers which is eliminated in the
consolidated financial statements of Trizec);

     (iii) any Asset Sale or purchase of assets by any of the Borrowers or any
Subsidiaries of any of the Borrowers of $50,000,000 or more; and

     (iv) any equity issuance of, or capital contribution to, any of the
Borrowers or any Subsidiary of any of the Borrowers of $100,000,000 or more
(other than equity contributions made to a Borrower or to a Subsidiary of any of
the Borrowers to the extent made by any of the Borrowers or another Subsidiary
of any of the Borrowers).

          (d) Budgets. No later than 30 days following the first day of each
fiscal year of Trizec, (i) complete operating budgets in the forms customarily
prepared by Trizec or the Borrowing Base Property Owners for each of the
Borrowing Base Properties (on an individual basis) for such fiscal year, and
(ii) a complete operating budget for Trizec and its Consolidated Entities on a
consolidated basis in the form customarily prepared by Trizec (i) for each of
the four fiscal quarters of such fiscal year prepared in detail and (ii) for the
immediately succeeding fiscal year prepared in summary form, in each case
setting forth, with appropriate discussion, the principal assumptions upon which
such budgets are based.

          (e) Officer’s Certificates. At the later of (x) the time of the
delivery of the financial statements provided for in Sections 8.01 (a) and
(b) and (y) 60 days after the close of the accounting period to which such
financial statements relate, (i) a Compliance Certificate of a Senior Financial
Officer of each of the Borrowers to the effect that no Default or Event of
Default has occurred and is continuing or, if any Default or Event of Default
has occurred and is continuing, specifying the nature and extent thereof, which
certificate shall set forth (in reasonable detail) the calculations required to
establish (i) whether the Borrowers and their respective

-47-



--------------------------------------------------------------------------------



 



Subsidiaries (as applicable) were in compliance with the provisions of
Sections 8.11, 9.01(h), 9.02(b), 9.03(b), 9.06, and 9.10 through 9.14,
inclusive, in each case, at the end of such period, and (ii) the calculations
and, if applicable, the Applicable Credit Rating required to establish the
Applicable Margin and, if applicable, the Applicable Facility Fee Percentage for
the respective Pricing Period.

          (f) Notice of Default, Litigation or Material Adverse Effect.
Promptly, and in any event within five Business Days after an executive or
financial officer of any of the Borrowers obtains actual knowledge thereof,
notice of (i) the occurrence of any event which constitutes a Default or an
Event of Default, (ii) any litigation or governmental investigation or
proceeding (including, without limitation, any Environmental Claim) pending
(x) against any of the Borrowers or any of their respective Subsidiaries with
respect to any material Indebtedness of any of the Borrowers or any of their
respective Subsidiaries which could reasonably be expected to have a Material
Adverse Effect or (y) with respect to any Credit Document, (iii) any other
event, change or circumstance that has had, or could reasonably be expected to
have, a Material Adverse Effect or (iv) the commencement of the 60 day period
referred to in clause (i)(A) of the definition of Change of Control or the
60 day period referred to in clause (i)(y)(A) of the definition of Trizec Canada
Control Requirements.

          (g) Other Reports and Filings. Promptly after the filing or delivery
thereof,copies of all other financial information, proxy materials and reports,
if any, which Trizec or any of its Subsidiaries shall publicly file with the
Securities and Exchange Commission or any successor thereto (the “SEC”), or
shall deliver to its shareholders.

          (h) ERISA. As soon as possible and, in any event, within twenty
(20) days after any member of the ERISA Group knows or has reason to know of the
occurrence of any of the following to the extent that any such occurrence,
either individually or in the aggregate, could reasonably be expected to have a
Material Adverse Effect, a certificate of a Senior Financial Officer of Trizec
setting forth the full details as to such occurrence and the action, if any,
that such member of the ERISA Group is required or proposes to take, together
with any notices required or proposed to be given or filed by such member of the
ERISA Group to or with the PBGC or any other government agency, or a Plan or
Multiemployer Plan participant and any notices received by such member of the
ERISA Group from the PBGC or any other government agency, or a Plan or
Multiemployer Plan participant with respect thereto: that a Reportable Event has
occurred (except to the extent that Trizec has previously delivered to each
Lender a certificate and notices (if any) concerning such event pursuant to the
next clause hereof); that a contributing sponsor (as defined in Section
4001(a)(13) of ERISA) of a Plan subject to Title IV of ERISA is subject to the
advance reporting requirement of PBGC Regulation Section 4043.61 (without regard
to subparagraph (b)(l) thereof), and an event described in subsection .62, .63,
.64, .65, .66, .67 or .68 of PBGC Regulation Section 4043 is reasonably expected
to occur with respect to such Plan within the following 30 days; that an
accumulated funding deficiency, within the meaning of Section 412 of the Code or
Section 302 of ERISA, has been incurred or an application may be or has been
made for a waiver or modification of the minimum funding standard (including any
required installment payments) or an extension of any amortization period under
Section 412 of the Code or Section 303 or 304 of ERISA with respect to a Plan or
Multiemployer Plan; that any contribution required to be made with respect to a
Plan, Multiemployer Plan or Foreign Pension Plan has not been timely made; that
a Plan or

-48-



--------------------------------------------------------------------------------



 



Multiemployer Plan has been or may be terminated, reorganized, partitioned or
declared insolvent under Title IV of ERISA; that a Plan has an Unfunded Current
Liability; that proceedings may be or have been instituted to terminate or
appoint a trustee to administer a Plan which is subject to Title IV of ERISA;
that a proceeding has been instituted pursuant to Section 515 of ERISA to
collect a delinquent contribution to a Multiemployer Plan; that any member of
the ERISA Group will or may incur any liability (including any indirect,
contingent, or secondary liability) to or on account of the termination of or
withdrawal from a Plan or Multiemployer Plan under Section 4062, 4063, 4064,
4069, 4201, 4204 or 4212 of ERISA or with respect to a Plan under Section
401(a)(29), 4971, 4975 or 4980 of the Code or Section 409, 502(i) or 502(1) of
ERISA or with respect to a group health plan (as defined in Section 607(1) of
ERISA or Section 4980B(g)(2) of the Code) under Section 4980B of the Code; or
that any member of the ERISA Group may incur any liability pursuant to any
employee welfare benefit plan (as defined in Section 3(1) of ERISA) that
provides benefits to retired employees or other former employees (other than as
required by Section 601 of ERISA) or any Plan or any Foreign Pension Plan. The
Borrowers will deliver to the Administrative Agent and each of the Lenders
copies of any records, documents or other information that must be furnished to
the PBGC with respect to any Plan pursuant to Section 4010 of ERISA. The
Borrowers will also deliver to the Administrative Agent and each of the Lenders
a complete copy of the annual report (on Internal Revenue Service Form
5500-series) of each Plan (including, to the extent required, the related
financial and actuarial statements and opinions and other supporting statements,
certifications, schedules and information) required to be filed with the
Internal Revenue Service. In addition to any certificates or notices delivered
to the Administrative Agent and the Lenders pursuant to the first sentence
hereof, copies of annual reports and any records, documents or other information
required to be furnished to the PBGC or any other government agency, and any
material notices received by the Borrowers, any Subsidiary of the Borrowers or
any ERISA Group member with respect to any Plan or Foreign Pension Plan or
received from any government agency or plan administrator or sponsor or trustee
with respect to any Multiemployer Plan, shall be delivered to the Administrative
Agent and the Lenders no later than ten (10) days after the date such annual
report has been filed with the Internal Revenue Service or such records,
documents and/or information has been furnished to the PBGC or any other
government agency or such notice has been received by the Borrowers, the
Subsidiary or any ERISA Group member, as applicable. Each member of the ERISA
Group shall ensure that all Foreign Pension Plans administered by it or into
which it makes payments obtains or retains (as applicable) registered status
under and as required by applicable law and is administered in a timely manner
in all respects in compliance with all applicable laws except where the failure
to do any of the foregoing could not reasonably be expected to have a Material
Adverse Effect.

          (i) Environmental. As soon as possible and in any event within 10
Business Days after any of the Borrowers or any of their respective Subsidiaries
obtains knowledge of any of the following, written notice of (i) any written
notice, claim, complaint or order to the effect that any of the Borrowers or any
of their respective Subsidiaries is or may be liable to any Person as a result
of any event, circumstance or occurrence under any Environmental Law, including
the Release by any of the Borrowers, any of their respective Subsidiaries, or
any other Person of any Hazardous Materials into the environment or requiring
that action be taken to respond to or clean up a Release of Hazardous Materials
into the environment, (ii) any condition or occurrence on any Real Estate Asset
owned, leased or operated by any of the Borrowers or any of their respective
Subsidiaries that (x) results in non-compliance by any of the Borrowers or any
of their

-49-



--------------------------------------------------------------------------------



 



respective Subsidiaries with any applicable Environmental Law, (y) could
reasonably be anticipated to form the basis of an Environmental Claim against
any of the Borrowers or any of their respective Subsidiaries, or (z) could
reasonably be anticipated to cause such Real Estate Asset to be subject to any
restrictions on the ownership, lease, occupancy, use or transferability by any
of the Borrowers or any of their respective Subsidiaries of its interest in such
Real Estate Asset under any Environmental Law, (iii) any written notice,
complaint or citation alleging any violation of any Environmental Law or any
Environmental Approval by any of the Borrowers or any of their respective
Subsidiaries or (iv) the taking of any removal or remedial action in response to
the actual or alleged presence of any Hazardous Materials on any Real Estate
Asset currently owned, leased or operated by any of the Borrowers or any of
their respective Subsidiaries. Notwithstanding anything to the contrary
contained in the immediately preceding sentence, notices of events of the type
described above shall not be required to be given with respect to any event
where the respective event could not be reasonably expected to have a Material
Adverse Effect.

          (j) Borrowing Base Certificate. (i) On the Effective Date, (ii) no
later than the 45th day after the end of each fiscal quarter of Trizec, (iii) on
each Addition Date, (iv) on each Release Date, (v) on each date on which (x) the
Borrowers designate a Borrowing Base Property as an Excluded Borrowing Base
Property pursuant to Section 8.13(d) or (y) a Borrowing Base Property is deemed
to be an Excluded Borrowing Base Property pursuant to Section 8.15(d), and
(vi) on each date on which a Subsidiary Guarantor that is a Wholly-Owned
Subsidiary of any of the Borrowers ceases to be a Wholly-Owned Subsidiary, a
borrowing base certificate in the form of Exhibit M (each, a “Borrowing Base
Certificate”) (which shall, in the case of the Borrowing Base Certificate
delivered on the Effective Date, demonstrate compliance with Section 9.14 on the
Effective Date), in each case certified by a Senior Financial Officer of any of
the Borrowers.

          (k) Notice of Claims Against Borrowing Base Properties. Without
limiting the provisions of Sections 8.01(f)(ii) and 8.01(i), promptly, and in
any event within five Business Days after an executive or financial officer of
any of the Borrowers obtains actual knowledge thereof, (i) notice of any setoff,
claims, withholdings or other defenses to which any of the Borrowing Base
Properties or any of the Borrowing Base Property Owners are subject which could
reasonably be expected to have an adverse impact in any material respect on the
value of the Borrowing Base Properties taken as a whole, or (ii) notice of any
event, circumstance or other matter for which notice is required to be delivered
pursuant to Section 8.01(f)(ii) or 8.01(i) insofar as same related to any
Borrowing Base Property or any such Borrowing Base Property Owner which could
reasonably be expected to have an adverse impact in any material respect on the
value of the Borrowing Base Properties taken as a whole.

          (1) Funds From Operations. In the event that the definition of “Funds
From Operations” is revised by the Board of Governors of the National
Association of Real Estate Investment Trusts, a report, certified by a Senior
Financial Officer of Trizec, of the “Funds From Operations” of Trizec based on
the definition as in effect on the Effective Date and based on the definition as
so revised from time to time.

          (m) Other Information. From time to time, such other information or
documents (financial or otherwise and including, without limitation, rent rolls
and other property

-50-



--------------------------------------------------------------------------------



 



specific information for the Borrowing Base Properties (including, without
limitation, property specific information for determining the Borrowing Base
Property NOI) and outstanding Indebtedness of each of the Borrowers and its
Subsidiaries) with respect to each of the Borrowers and its Subsidiaries (or
properties owned by such Persons) as the Administrative Agent or any Lender
(through the Administrative Agent) may reasonably request, so long as the
disclosure of such information could not result in a violation of, or expose the
Borrowers or any of their respective Subsidiaries to any material liability
under, any Applicable Laws or any agreements with unaffiliated third parties
that are binding on any of the Borrowers or any of their respective Subsidiaries
or on any property of any of them.

          8.02 Books, Records, Inspections and Annual Meetings. (a) Each of the
Borrowers will, and will cause each of its Subsidiaries to, keep proper books of
record and accounts in which full, true and correct entries in conformity with
GAAP and all requirements of law shall be made of all dealings and transactions
in relation to its business and activities. Upon reasonable prior notice, each
of the Borrowers will permit officers and designated representatives of the
Administrative Agent or any Lender to visit and inspect, during regular business
hours and under guidance of officers of such Borrower or its Subsidiaries, the
Borrowing Base Properties and any of the other properties of such Borrower or
any of its Subsidiaries, and, so long as the disclosure of such information
could not result in a violation of, or expose any of the Borrowers or any of
their respective Subsidiaries to any material liability under, any Applicable
Laws, or any agreements with unaffiliated third parties that are binding on any
of the Borrowers or any of their respective Subsidiaries or on any property of
any of them, to examine the books of account of such Borrower and its
Subsidiaries and discuss the affairs, finances and accounts of such Borrower and
its Subsidiaries with its officers and independent accountants, all at such
reasonable times and intervals and to such reasonable extent as the
Administrative Agent or such Lender may reasonably request. Any Lender
requesting any such visit, inspection, examination or discussion shall
coordinate same with the Administrative Agent.

          (b) At a date to be mutually agreed upon between the Administrative
Agent and the Borrowers, the Borrowers will, at the request of the
Administrative Agent, hold an annual meeting with all of the Lenders, at which
meeting will be reviewed the financial results of the Borrowers and their
respective Subsidiaries for the previous fiscal year and the budgets presented
for the current fiscal year of Trizec.

          8.03 Maintenance of Property; Insurance; Casualty and Condemnation;
Restoration; and Renovations. (a) Each of the Borrowers will, and will cause
each of its Subsidiaries to, keep all of its material properties that are used
or useful in the conduct of its business (including, in any event, each
Borrowing Base Property) in good repair, working order and condition, subject to
ordinary wear and tear and damage from casualty which is being diligently
repaired.

          (b) Each of the Borrowers will, and will cause each of its
Subsidiaries to, (i) maintain insurance as specified in Section 7.22 with
insurers meeting the qualifications described therein, and (ii) furnish to the
Administrative Agent from time to time, upon written request, certificates of
insurance and such other information relating to such insurance as the
Administrative Agent may reasonably request.

-51-



--------------------------------------------------------------------------------



 



          8.04 Ownership of Real Estate Assets; Additional Borrower; Subsidiary
Guarantors. (a) Trizec will not own or lease any Real Estate Asset directly. Any
Real Estate Asset in which Trizec owns an indirect interest shall be owned or
leased at all times by a Subsidiary or other Consolidated Entity of Trizec or by
an Unconsolidated Entity of Trizec.

          (b) In the event that Trizec elects to conduct its business
(including, without limitation, its ownership of all of the Equity Interests in
Holdings and any Subsidiary Guarantor described in Section 8.13(f)) by means of
an operating “upreit” structure, such operating “upreit” entity (including
Holdings if Holdings is converted into such entity, the “Additional Borrower”)
shall be a limited partnership or a limited liability company in which (i)
Trizec or a Wholly-Owned Subsidiary of Trizec shall be at all times the sole
general partner or managing member, as applicable, and (ii) Trizec and/or such
Wholly-Owned Subsidiary of Trizec shall at all times own not less than 66 2/3%
of the Equity Interests of the Additional Borrower and control all financing,
sale and other material decisions relating to the Additional Borrower with no
veto rights in any minority equity owner therein or any other Person. At the
time of formation of the Additional Borrower (other than as a result of the
conversion of Holdings into such an entity), Trizec and Holdings shall, and
shall cause the Additional Borrower to, comply with the provisions of Section
1.06(g) so that the Additional Borrower shall be a Credit Party party to this
Agreement and certain of the other Credit Documents.

          8.05 Compliance with Applicable Laws and Authorizations. Each of the
Borrowers will, and will cause each of its Subsidiaries to, comply with all
Applicable Laws (including, without limitation, Environmental Laws, all zoning
and building codes and ERISA and the rules and regulations thereunder) and
Authorizations except where non-compliance, either individually or in the
aggregate, could not be reasonably expected to have a Material Adverse Effect.

          8.06 Company Existence and Franchises, etc. Each of the Borrowers
will, and will cause each of its Subsidiaries to, do or cause to be done, all
things necessary to preserve and keep in full force and effect its Company
existence and its rights, franchises, licenses and patents; provided, however,
that (i) nothing in this Section 8.06 shall require any Subsidiary of any of the
Borrowers which is not a Credit Party to preserve and keep in full force and
effect its Company existence where any such event, either individually or in the
aggregate, could not reasonably be expected to result in a Default or an Event
of Default or where any such event, either individually or in the aggregate,
could not reasonably be expected to have a Material Adverse Effect, (ii) nothing
in this Section 8.06 shall prevent the withdrawal by any of the Borrowers or any
of their respective Subsidiaries of its qualification as a foreign Company in
any jurisdiction where such withdrawal, either individually or in the aggregate,
could not reasonably be expected to have a Material Adverse Effect and (iii)
none of the Borrowers nor any Subsidiary of any of the Borrowers shall be
obligated to maintain any such right, franchise, license or patent in the event
such Borrower or such Subsidiary, as the case may be, has determined in its
reasonable business judgment, that the maintenance of such right, franchise,
license or patent is no longer necessary or desirable in the conduct of its
business.

          8.07 Performance of Obligations. Each of the Borrowers will, and will
cause each of its Subsidiaries to, perform all of its obligations under the
terms of each material agreement, contract or instrument (other than any such
material agreement, contract or

-52-



--------------------------------------------------------------------------------



 



instrument governing Indebtedness) by which it is bound, except such
non-performances as could not, either individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect.

          8.8 Payment of Taxes. Each of the Borrowers will, and will cause each
of its Subsidiaries to, pay and discharge, or cause to be paid and discharged,
all taxes, assessments and governmental charges or levies imposed upon it or
upon its income or profits, or upon the Borrowing Base Properties and any other
properties belonging to it, in each case on a timely basis, and all lawful
claims which, if unpaid, might become a Lien upon any properties of such
Borrower or any such Subsidiary; provided that none of the Borrowers nor any
Subsidiary of any of the Borrowers will be required to pay any such tax,
assessment, charge, levy or claim which(x) is being contested in good faith and
by appropriate proceedings if it has maintained adequate reserves with respect
thereto in accordance with GAAP or (y) either individually or in the aggregate,
could not reasonably be expected to have a Material Adverse Effect and so long
as no Default or Event of Default under Section 9.01 shall occur as a result
thereof.

          8.9 Use of Proceeds. The Borrowers will use all proceeds from each
Credit Event only as provided in Section 7.08.

          8.10 End of Fiscal Years; Fiscal Quarters. Each of the Borrowers will,
for financial reporting purposes, cause (i) each of its fiscal years and fourth
fiscal quarters to end on December 31 of each year and (ii) each of its first
three fiscal quarters to end on the last day of March, June and September of
each year.

          8.11 Interest Rate Protection. Each of the Borrowers will, and/or will
cause its Subsidiaries which are the primary obligors on Indebtedness to,
maintain Interest Rate Hedgeson a notional amount of Indebtedness for borrowed
money of the Borrowers and their respective Subsidiaries (other than
Intercompany Indebtedness) which, when added to the aggregate principal amount
of Indebtedness for borrowed money of the Borrowers and their respective
Subsidiaries (other than Intercompany Indebtedness) which bears interest at a
fixed rate, equals or exceeds 60% of the aggregate principal amount of all
Indebtedness for borrowed money of the Borrowers and their respective
Subsidiaries (other than Intercompany Indebtedness).

          8.12 REIT Requirements. Each of the Borrowers will, and will cause
each of its Subsidiaries to, operate its business at all times so as to satisfy
all requirements necessary to qualify and maintain Trizec’s qualification as a
real estate investment trust under Sections 856 through 860 of the Code. Each of
the Borrowers will maintain adequate records so as to comply with all
record-keeping requirements relating to its qualification as a real estate
investment trust as required by the Code and applicable regulations of the
Department of the Treasury promulgated thereunder and will properly prepare and
timely file with the Internal Revenue Service all returns and reports required
thereby.

          8.13 Addition and Release of Borrowing Base Properties and Subsidiary
Guarantors. (a) At any time and from time to time, the Borrowers may, upon
receiving confirmation from the Administrative Agent that the Borrowing Base
Property Conditions for such Real Estate Asset have been satisfied or otherwise
with the approval of the Required Lenders, add one or more Real Estate Assets to
the Borrowing Base as Borrowing Base

-53-



--------------------------------------------------------------------------------



 



Properties (each, an “Additional Borrowing Base Property”). Prior to the
addition of any Real Estate Asset to the Borrowing Base as an Additional
Borrowing Base Property, the Borrowers shall have delivered to the
Administrative Agent (i) a certificate of a Senior Financial Officer of each of
the Borrowers specifying the Real Estate Asset to be so added to the Borrowing
Base and the Addition Date therefor and certifying (in reasonable detail) that
such Real Estate Asset satisfies the Borrowing Base Property Conditions, (ii) a
new Borrowing Base Certificate pursuant to Section 8.01(j)(iii), and (iii) to
the extent that such Real Estate Asset is owned by a Person other than a then
existing Credit Party, a counterpart of the Subsidiaries Guaranty executed by
such Person together with all other relevant officer’s certificates,
resolutions, opinions of counsel and other documentation of the type described
in Sections 5.02 and 5.03 as such Person would have had to deliver if such
Person were a Credit Party on the Effective Date. Upon satisfaction of the
requirements of this Section 8.13(a) and the occurrence of the Addition Date
with respect thereto, and subject to the continued compliance of any such
Additional Borrowing Base Property with the Borrowing Base Property Conditions,
such Additional Borrowing Base Property shall be included in the Borrowing Base
as a Borrowing Base Property.

          (b) At any time and from time to time but only so long as no Default
or Event of Default then exists or would result therefrom, the Borrowers shall
have the right, exercisable pursuant to a written notice (each, a “Borrowing
Base Property Release Notice”), to remove one or more Borrowing Base Properties
from the Borrowing Base. Each Borrowing Base Property Release Notice pursuant to
this Section 8.13(b) shall be delivered to the Administrative Agent and shall be
accompanied by (i) a certificate of a Senior Financial Officer of each of the
Borrowers (x) specifying the Borrowing Base Property to be removed and the
Release Date therefor, (y) certifying that no Default or Event of Default then
exists or, after taking the actions described in clause (iii) below in this
Section 8.13(b), would result therefrom and (z) certifying(and showing the
calculations therefor in reasonable detail) that the Borrowers will be
incompliance with Section 9.14 after giving effect to the removal of such
Borrowing Base Property from the Borrowing Base and any repayment of outstanding
Loans required by Section 4.02(c) in connection therewith, (ii) a new Borrowing
Base Certificate pursuant to Section 8.01(j)(iv), and(iii) any repayment of
outstanding Loans as, and to the extent, required by Section 4.02(c). Upon the
satisfaction of the requirements set forth in this Section 8.13(b) with respect
to a Borrowing Base Property, such Borrowing Base Property shall no longer be a
Borrowing Base Property and shall be removed from the Borrowing Base, in each
case on the applicable Release Date, and the Subsidiary Guarantor which is the
owner thereof shall, unless such Subsidiary Guarantor is a Subsidiary Guarantor
described in Section 8.13(f) or such Subsidiary Guarantor continues to own or
lease one or more other Borrowing Base Properties, be released from its
obligations under the Subsidiaries Guaranty without any further action on the
part of any party hereto. To the extent that any Subsidiary Guarantor is
released from its obligations under the Subsidiaries Guaranty by operation of
this Section 8.13(b), the Administrative Agent shall be authorized to,and hereby
agrees that it will, at the request and the joint and several expense of the
Borrowers, execute such documentation as may be necessary to evidence such
release (which documentation shall be in form and substance reasonably
satisfactory to the Administration Agent).

          (c) In the event that at any time any Borrowing Base Property fails to
satisfy each of the Borrowing Base Property Conditions, the Borrowers may elect
to remove such Borrowing Base Property from the Borrowing Base pursuant to
Section 8.13(b). Upon the

-54-



--------------------------------------------------------------------------------



 



satisfaction of the requirements set forth in Section 8.13(b) with respect to
such Borrowing Base Property, such Borrowing Base Property shall no longer be a
Borrowing Base Property and shall be removed from the Borrowing Base, in each
case on the applicable Release Date, and, provided that no Default or Event of
Default then exists, the Subsidiary Guarantor which is the owner thereof shall,
unless such Subsidiary Guarantor is a Subsidiary Guarantor described in
Section 8.13(f) or such Subsidiary Guarantor continues to own or lease one or
more other Borrowing Base Properties, be released from its obligations under the
Subsidiaries Guaranty without any further action on the part of any party
hereto. To the extent that any Subsidiary Guarantor is released from its
obligations under the Subsidiaries Guaranty by operation of this
Section 8.13(c), the Administrative Agent shall be authorized to, and hereby
agrees that it will, at the request and the joint and several expense of the
Borrowers, execute such documentation as may be necessary to evidence such
release (which documentation shall be in form and substance reasonably
satisfactory to the Administrative Agent).

          (d) In the event that the Borrowing Base Properties included in the
Borrowing Base (excluding any Excluded Borrowing Base Properties) shall not be
greater than (i) 80% leased in the aggregate (based on rentable square footage)
during the period extending from the Effective Date to the first anniversary
thereof (ii) 82.5% leased in the aggregate (based on rentable square footage)
during the period extending from the day immediately following the first
anniversary of the Effective Date to the second anniversary thereof and (iii)
85% leased in the aggregate (based on rentable square footage) thereafter (the
“Lease-Up Condition”), then,within 10 days of such condition not being
satisfied, the Borrowers shall designate (an“Excluded Borrowing Base Property
Designation”) one or more Borrowing Base Properties as Excluded Borrowing Base
Properties such that, following such designation, the Lease-Up Condition will be
satisfied. Each Excluded Borrowing Base Property Designation shall be delivered
to the Administrative Agent and each Lender and shall be accompanied by (i) a
new Borrowing Base Certificate pursuant to Section 8.01 (j)(v) and (ii) any
repayment of outstanding Loans as, and to the extent, required by
Section 4.02(c).

          (e) At any time and from time to time but only so long as no Default
(unless any existing Default would be cured as a result thereof) or Event of
Default then exists or would result therefrom, Trizec shall have the right to
sell 331/3% of the Equity Interests in Holdings (if Holdings is converted into
the Additional Borrower) or in any other Additional Borrower if formed, and each
of the Borrowers shall have the right to sell Equity Interests in any Subsidiary
Guarantor, in each case upon written notice to the Administrative Agent. Each
such written notice shall be accompanied by (i) a certificate of a Senior
Financial Officer of each of the Borrowers specifying the Equity Interests to be
sold and (x) certifying that no Default or Event of Default then exists or,
after taking the actions described in clause (iii) below in this Section
8.13(e), would result therefrom and (y) that the Borrowing Base Property
Conditions continue to be satisfied as to the Borrowing Base Property(ies)
continued to be owned or leased by such Subsidiary Guarantor, (ii) a new
Borrowing Base Certificate pursuant to Section 8.01(j)(vi), and (iii) any
repayment of outstanding Loans as, and to the extent, required by Section
4.02(c).

          (f) The Borrowers shall cause any direct Subsidiary of Trizec which
(i) is formed after the Effective Date, (ii) owns, directly or indirectly, a
Real Estate Asset and (iii) is not then a Credit Party, to execute and deliver
to the Administrative Agent and each Lender a counterpart of the Subsidiaries
Guaranty together with all other relevant officer’s certificates,

-55-



--------------------------------------------------------------------------------



 



resolutions, opinions of counsel and other documentation of the type described
in Sections 5.02 and 5.03 as such Person would have had to deliver if such
Person were a Credit Party on the Effective Date.

          (g) Anything in this Agreement (including, without limitation, this
Section 8.13) to the contrary notwithstanding, at all times the Borrowing Base
shall consist of at least eight (8) Borrowing Base Properties.

          SECTION 9. Negative Covenants. Each of the Borrowers hereby covenants
and agrees that on and after the Effective Date and until the Total Commitment
and all Letters of Credit have terminated and the Loans, Notes and Unpaid
Drawings (in each case together with interest thereon) and all other Obligations
incurred hereunder and thereunder, are paid in full:

          9.01 Liens. The Borrowers will not, nor will any of the Borrowers
permit any of their respective Subsidiaries to, create, incur, assume or suffer
to exist any Lien upon any asset of any Credit Party (including, but not limited
to, any Borrowing Base Property (or any other Property thereon) or any capital
stock or other Equity Interest owned by such Credit Party) or on the capital
stock or other Equity Interest of the Additional Borrower if formed or any
Borrowing Base Property Owner (all of the foregoing assets and Equity Interests
subject to such restrictions are referred to as “Restricted Property”), in
either case whether now owned or leased or hereafter acquired or leased, or sell
any Restricted Property subject to an understanding or agreement, contingent or
otherwise, to repurchase such Restricted Property (including sales of accounts
receivable with or without recourse generated from any of the Restricted
Properties, but excluding (i) the right to sell, transfer, convey or issue
limited partnership interests (if the Additional Borrower is a limited
partnership) or non-managing member interests (if the Additional Borrower is a
limited liability company) in the Additional Borrower so long as the condition
set forth in Section 8.04(b)(ii) is not violated thereby, and (ii) the right of
any Person which is not Trizec or a Subsidiary of Trizec to convert an Equity
Interest in the Additional Borrower into an Equity Interest in Trizec), or
assign any right to receive the income or profits therefrom or authorize the
filing of any financing statements under the UCC or any other similar notice
Lien under any similar recording or notice of statute, except (“Permitted
Encumbrances”):

          (a) Liens for taxes, assessments or governmental charges or levies not
yet due or that are being contested in good faith by appropriate proceedings,
provided that adequate reserves with respect thereto are maintained in
conformity with GAAP and such proceedings have the effect of preventing the
forfeiture or sale of the Restricted Property subject to any such Lien;

          (b) (x) carriers’, warehousemen’s, mechanics’, suppliers’, material
men’s repairmen’s or other like Liens arising in the ordinary course of business
and (y) Liens on Real Estate Assets arising in the ordinary course of business
in favor of the Federal or any state or local government arising as a result of
noncompliance with any statute or regulation applicable to such Real Estate
Assets, in either case (in the case of preceding clauses (x) and (y)) that do
not secure Indebtedness for borrowed money and either (i) have not been
outstanding for a period of more than 45 days and do not materially detract from
the value of the Restricted Property subject to any such Liens or materially
impair the use of such Restricted Property in the operation of the business of
such Credit Party or (ii) that are being contested in good faith by appropriate

-56-



--------------------------------------------------------------------------------



 



proceedings with respect to which adequate reserves have been maintained in
accordance with GAAP, which proceedings have the effect of preventing or staying
the forfeiture or sale of the Restricted Property subject to any such Lien;

          (c) pledges or deposits in the ordinary course of business in
connection with workers’ compensation, unemployment insurance and other social
security legislation;

          (d) utility deposits and other deposits to secure the performance of
bids, trade contracts (other than for borrowed money), leases, purchase
contracts, construction contracts, governmental contracts, statutory
obligations, surety bonds, performance bonds and other obligations of a like
nature incurred in the ordinary course of business;

          (e) easements (including, without limitation, reciprocal easement
agreements and utility agreements), rights of way, covenants, conditions,
restrictions, consents, reservations, encroachments, variations and zoning and
other similar restrictions or encumbrances (whether or not recorded) incurred in
the ordinary course of business that do not in any case materially detract from
the value of the property subject thereto or materially interfere with the
ordinary conduct of the business of any Credit Party;

          (f) Liens arising out of the existence of judgments or awards not
constituting a Default or an Event of Default under Section 10.06 and (i) which
have been or will be bonded (and the Lien thereby removed other than on any cash
serving as security for such bond) or released of record within thirty (30) days
after the date that such judgment or award is entered or (ii) in respect of
which any Credit Party shall in good faith be prosecuting an appeal or
proceedings for review and in respect of which there shall have been secured a
subsisting stay of execution pending such appeal or proceedings, provided that
(in the case of preceding clause (ii)) such Liens do not attach to any Borrowing
Base Property or the Equity Interests of the Additional Borrower if formed or
any Borrowing Base Property Owner;

          (g) (i) Leases affecting (x) any Initial Borrowing Base Property on
the Effective Date and (y) any Additional Borrowing Base Property on the
Addition Date applicable thereto, (ii) licenses, sublicenses, other Leases or
subleases entered into the ordinary course of business not interfering in any
material respect with the business of any Credit Party, (ii) Liens arising from
precautionary Uniform Commercial Code financing statements regarding operating
leases, and (iii) statutory and common law landlords’ liens under leases to
which any Credit Party is a party;

          (h) Liens placed upon equipment, machinery or materials used in the
ordinary course of business of any Credit Party and placed at the time of the
acquisition thereof by such Credit Party or within 90 days thereafter to secure
Indebtedness incurred to pay all or a portion of the purchase price thereof or
to secure Indebtedness incurred solely for the purpose of financing the
acquisition of any such equipment, machinery or materials or extensions,
renewals or replacements of any of the foregoing for the same or a lesser
amount, provided that (i) the aggregate outstanding principal amount of all such
Indebtedness at any time that is allocable to, or otherwise associated with, any
Real Estate Asset shall not exceed $1,000,000 and (ii) in all events, the Lien
encumbering the equipment, machinery or materials so acquired does not encumber
any other asset of any Credit Party or any other Restricted Property;

-57-



--------------------------------------------------------------------------------



 



          (i) Liens solely on the Equity Interests of a Subsidiary of any
Borrower (which is not Holdings or the Additional Borrower if formed or a
Subsidiary Guarantor) or on the Equity Interests of an Unconsolidated Entity, in
any such case which have been pledged to secure Indebtedness of such Subsidiary
or Unconsolidated Entity, provided that there is no Recourse to the Credit Party
pledging such Equity Interests or its Restricted Property except against the
pledged Equity Interests of the Subsidiary or Unconsolidated Entity that
incurred such Indebtedness;

          (j) Liens on Restricted Property (other than any Borrowing Base
Property (or any other Property thereon) or on the capital stock or other Equity
Interest of the Additional Borrower if formed or any Borrowing Base Property
Owner) in favor of, and owned by, any of the Borrowers; and

          (k) Liens on Restricted Property (other than any Borrowing Base
Property (or any other Property thereon) or on the capital stock or other Equity
Interest of the Additional Borrower if formed or any Borrowing Base Property
Owner or other Subsidiary Guarantor) which secure any Indebtedness permitted
under Section 9.04.

          9.02 Consolidation, Merger, Sale of Assets, etc. (a) The Borrowers
will not, nor will any of the Borrowers permit any other Credit Party to, wind
up, liquidate or dissolve its affairs, discontinue its business, or enter into
any transaction of merger or consolidation, or agree to do any of the foregoing
at any future time without a contingency relating to obtaining any required
approval hereunder, except that so long as no Specified Default or Event of
Default then exists or would result therefrom (including, without limitation, an
Event of Default under Section 8.04 or 10.09), the following shall be permitted:
(i) any then existing Subsidiary of any of the Borrowers may be merged or
consolidated with or into, or be liquidated into, a Borrower (so long as such
Borrower is the surviving Company), or a Subsidiary Guarantor (so long as a
Subsidiary Guarantor is the surviving Company), (ii) any Person that is not a
Subsidiary of any of the Borrowers at such time may be merged or consolidated
with or into, or liquidated into, a Borrower (so long as such Borrower is the
surviving Company), or a Subsidiary Guarantor (so long as the Subsidiary
Guarantor is the surviving Company), provided that, in the case of this clause
(ii), (x) the Person which is merged or consolidated into such Credit Party is
predominantly in the commercial real estate business, (y) if rated, the
creditworthiness of Trizec’s long term unsecured debt or implied senior debt, as
applicable, after giving effect to such merger or consolidation is not lower
than Trizec’s creditworthiness two months immediately preceding such merger or
consolidation, and (z) the then fair market value of the assets of the Person
which is merged or consolidated into such Credit Party is less than 25% of
Trizec’s then Consolidated Total Asset Value after giving effect to such merger
or consolidation on a Pro Forma Basis, and (iii) Holdings and any Subsidiary
Guarantor may be converted into a limited liability company by statutory
election or by merger into another Subsidiary of any Borrower which is already a
limited liability company.

          (b) The Borrowers will not, nor will any of the Borrowers permit any
of its Subsidiaries to, consummate any Asset Sale, except that during any fiscal
quarter of Trizec, any of the Borrowers and their respective Subsidiaries may
effect an Asset Sale so long as (i) no Specified Default or Event of Default
then exists or would result therefrom, (ii) the consideration received (taking
the amount of all cash and the fair market value, as reasonably determined by

-58-



--------------------------------------------------------------------------------



 



the Borrowers, of all non-cash consideration) from such Asset Sale, together
with the aggregate consideration received from all other Asset Sales effected by
each of the Borrowers and its Subsidiaries during such fiscal quarter
simultaneously with or prior to such Asset Sale, shall not exceed 5% of the Fair
Market Value of Trizec unless the Borrowers shall have given the Administrative
Agent prior written notice of such Asset Sale, which notice shall be accompanied
by a certificate of a Senior Financial Officer of each of the Borrowers
certifying (and showing the calculations therefor in reasonable detail) that
Trizec will be in compliance with Sections 9.10 and 9.11 after giving effect to
such Asset Sale, and (iii) in the event that any such Asset Sale includes a
Borrowing Base Property or any Equity Interests in any Subsidiary Guarantor, the
Borrowers also shall have complied with the provisions of Section 8.13(b).

          (c) Without limiting the foregoing provisions of this Section 9.02, in
no event shall any of the Borrowers or any of their respective Subsidiaries
convey, lease, sell, transfer or otherwise dispose of, in one transaction or a
series of transactions, (i) (x) any Equity Interests in Holdings or any
Subsidiary Guarantor described in Section 8.13(f) (other than the transfer of
all of such Equity Interests to Holdings, if Holdings is the Additional
Borrower, or any other Additional Borrower if formed) and (y) more than 331/3%
of the Equity Interests in Holdings (if Holdings is converted into the
Additional Borrower) or in any other Additional Borrower if formed or (ii) all
or substantially all of the assets or business of the Borrowers and their
Subsidiaries taken as a whole.

          9.03 Dividends. The Borrowers will not, nor will any of the Borrowers
permit any of their respective Subsidiaries to, authorize, declare, pay or make
any Dividends except:

          (a) any Subsidiary of any of the Borrowers may distribute Dividends to
holders of its Equity Interests, in each case so long as any of the Borrowers or
any Subsidiary of any of the Borrowers which owns an Equity Interest in such
Subsidiary receives a percentage of any such Dividends which is at least equal
to its percentage Equity Interest in its respective Subsidiary distributing the
Dividend (taking into account, however, the relative preferences, if any, of the
various classes of Equity Interest of such Subsidiary); and

          (b) (i) Trizec may from time to time pay Dividends to the owners of
its Equity Interests (including, without limitation, Dividends consisting of the
repurchase of any such Equity Interests) so long as (x) the aggregate amount of
all such Dividends paid or made by Trizec in any fiscal year of Trizec does not
exceed 90% of Funds From Operations of Trizec for such fiscal year and (y) the
aggregate amount of all such Dividends paid or made by Trizec for the first
three fiscal quarters of Trizec in any fiscal year of Trizec, does not exceed
100% of Funds From Operations of Trizec for such three fiscal quarter period;
provided, however, at any time that a Specified Default or an Event of Default
then exists or would result therefrom, Dividends pursuant to this Section
9.03(b)(i) shall be limited to that amount necessary for Trizec to maintain its
status as a real estate investment trust under Sections 856 through 860 of the
Code; and

          (ii) Holdings (if Holdings is converted into the Additional Borrower)
or any other Additional Borrower if formed may pay Dividends to Trizec (or a
Wholly-Owned Subsidiary of Trizec) and all other holders of Equity Interests in
the Additional Borrower (including, without limitation, but subject to
Section 8.04(b)(ii), Dividends consisting of the

-59-



--------------------------------------------------------------------------------



 



repurchase of any such Equity Interests) so long as (x) the aggregate amount of
all such Dividends paid or made by the Additional Borrower in any fiscal year of
the Additional Borrower does not exceed 90% of Funds From Operations of the
Additional Borrower for such fiscal year and (y) the aggregate amount of all
such Dividends paid or made by the Additional Borrower for the first three
fiscal quarters of the Additional Borrower in any fiscal year of the Additional
Borrower does not exceed 100% of Funds From Operations of the Additional
Borrower for such three fiscal quarter period; provided, however, at any time
that a Specified Default or an Event of Default then exists or would result
therefrom, Dividends pursuant to this Section 9.03(b)(ii) shall be limited to
that amount necessary for Trizec to maintain its status as a real estate
investment trust under Section 856 through 860 of the Code.

          9.04 Indebtedness. The Borrowers will not, nor will any of the
Borrowers permit any of their respective Subsidiaries to, contract, create,
incur, assume or suffer to exist any Indebtedness except:

          (a) Each of the Borrowers and its Subsidiaries may contract, create,
incur, assume or suffer to exist Indebtedness, in each case so long as (i) no
Specified Default or any Event of Default then exists or would result there from
(provided that, notwithstanding the existence of any Specified Default or Event
of Default, any such Subsidiary may refinance any Secured Indebtedness to the
extent that any such refinancing occurs no earlier than six months prior to the
final scheduled maturity of such Secured Indebtedness) and (ii) based on
calculations made by the Borrowers, (x) Trizec will be in compliance with
Sections 9.10 - 9.14 and (y) a Borrowing Base Deficiency will not exist, in each
case after giving effect to the incurrence of the respective Indebtedness;

          (b) Indebtedness under Interest Rate Hedges entered into with respect
to other Indebtedness permitted under this Section 9.04 so long as the terms and
conditions of such Interest Rate Hedges are consistent with past practice of
Trizec and its Subsidiaries and are entered into for bona fide hedging purposes
and not for speculative purposes; and

          (c) Indebtedness with respect to performance bonds, surety bonds,
appeal bonds or custom bonds required in the ordinary course of business or in
connection with the enforcement of rights or claims of any of the Borrowers or
any of their respective Subsidiaries.

          Without limiting the provisions of clauses (a) through (c) of this
Section 9.04, (i) the terms and conditions of any Unsecured Indebtedness that is
Recourse to any Credit Party may not be more restrictive in any material respect
than the terms and conditions under this Agreement and the other Credit
Documents and (ii) Trizec (but not any other Credit Party) may incur Unsecured
Indebtedness under guaranties by it of the Secured Consolidated Total
Indebtedness of its Subsidiaries.

          9.05 Limitation on Modifications of Certificate of Incorporation,
By-Laws and Certain Other Agreements; etc. The Borrowers will not, nor will any
of the Borrowers permit any other Credit Party to, amend, modify or change its
certificate of incorporation (including,without limitation, by the filing or
modification of any certificate of designation) or by-laws (or equivalent
organizational document) or any agreement entered into by it with respect to its
Equity Interests, or enter into any new agreement with respect to its Equity
Interests unless such

-60-



--------------------------------------------------------------------------------



 



amendment, modification, change or other action, either individually or in the
aggregate, could not be reasonably expected to have a Material Adverse Effect or
be adverse to the Lenders in any material respect; provided, however, that in
the event Trizec that elects to form an operating “upreit” entity by converting
Holdings into a limited liability company, the corporate organizational
documents of Holdings may be converted to limited liability company
organizational documents whose terms are consistent with the organizational
documents which are customary for an operating “upreit” entity.

          9.06 Investments. (a) The Borrowers will not, nor will any of the
Borrowers permit any of its Subsidiaries to, make or maintain any Investments in
Land under Development, Land Held for Development, Joint Ventures, Mortgage
Interests, seller financing received in connection with Asset Sales, and
investments in real estate technology companies (each a“Restricted Holding”),
except that Investments in Restricted Holdings may be made and maintained so
long as the aggregate value of all such Restricted Holdings (without
duplication) does not exceed 25% of the Consolidated Total Asset Value of Trizec
at any time.

          (b) Notwithstanding the foregoing, the Borrowers will not, nor will
either of the Borrowers permit any of its Subsidiaries to, make or maintain
Investments in any Real Estate Asset that is not an office property, except that
Investments in Real Estate Assets that are not office properties may be made and
maintained so long as the aggregate value of all such Real Estate Assets does
not exceed 10% of the Consolidated Total Asset Value of Trizec at any time. A
Real Estate Asset shall not cease to be an office property for purposes of this
Section 9.06(b) even though such Real Estate Asset includes retail property
which is incorporated into or immediately adjacent to such Real Estate Asset or
parking facilities which are in the vicinity of and incidental to the use of
such Real Estate Asset as an office property.

          9.07 Negative Pledge Clauses; etc. The Borrowers will not, nor will
any of the Borrowers permit any of their respective Subsidiaries to, enter into
or suffer to exist or become effective any agreement that (x) prohibits or
limits the ability of any Credit Party or any of its Subsidiaries to create,
incur, assume or suffer to exist any Lien upon any Restricted Property or any
revenues therefrom, whether now owned or hereafter acquired, or (y) requires
that, upon the creation, incurrence, assumption or existence of any Lien upon
any of its assets or revenues,whether now owned or hereafter acquired, a Lien
(whether “equal and ratable,” senior, junior or otherwise) be created on any
Restricted Property to secure any other Indebtedness or obligations,except that
(a) the provisions contained in this Agreement and the other Credit Documents
shall be permitted, (b) any agreements governing any Secured Indebtedness
permitted under Sections 9.01(h) and (k) shall be permitted to contain
prohibitions or limitations of the type described in the preceding clause (x)
(in which case, any such prohibition or limitation shall only be effective
against the equipment, machinery or materials financed thereby, or in the case
of such Section 9.01(k), the Property subject to such Liens), (c) agreements
governing the Liens permitted by Section 9.01(i) shall be permitted to contain
prohibitions or limitations of the type described in the preceding clause (x) so
long as such restrictions shall only be effective against the Equity Interests
subject to such Liens, (d) customary restrictions with respect to assets imposed
pursuant to an agreement that has been entered into in connection with an Asset
Sale of such assets as otherwise permitted under this Agreement shall be
permitted, (e) Unsecured Indebtedness of Trizec that is issued pursuant to an
effective registration statement under the Securities Act or in a transaction
exempt from registration pursuant to Rule 144A or Regulation S promulgated

-61-



--------------------------------------------------------------------------------



 



thereunder or which is listed on a non-U.S. securities exchange may contain an
“equal and ratable” clause effective only upon the creation of any Lien on any
Restricted Property in favor of the Administrative Agent for the benefit of the
Lenders, and (f) in the case of clause (x) of this Section 9.07, customary
provisions restricting assignment of any lease under which the Borrowers or any
of their respective Subsidiaries is the tenant or subletting space demised under
any such lease.

          9.08 Transactions with Affiliates. The Borrowers will not, nor will
any of the Borrowers permit any of their respective Subsidiaries to, enter into
any transaction or series of related transactions, with any Affiliate of any of
the Borrowers or any Subsidiary of any of the Borrowers, other than on terms and
conditions no less favorable to such Borrower or such Subsidiary as would
reasonably be obtained by such Person at that time in a comparable arm’s-length
transaction with a Person other than an Affiliate of any of the Borrowers,
except that:

     (a) any of the Borrowers and their respective Subsidiaries may enter into
employment arrangements with respect to the procurement of services of its
respective officers and employees in the ordinary course of business, including
executive compensation arrangements; and

     (b) transactions between or among the Borrowers and their Subsidiaries
shall be permitted in the ordinary course of business; provided, however, that
all transactions relating to any Borrowing Base Property or the Equity Interests
of the Borrowing Base Property Owner thereof which involve a Credit Party and a
Subsidiary which is not a Credit Party shall be required to be on terms and
conditions no less favorable to such Credit Party as would reasonably be
obtained by such Credit Party at the time in a comparable arm’s-length
transaction with a Person other than an Affiliate of such Credit Party (other
than with respect to (x) the sale, transfer or other disposition of Real Estate
Assets (other than a Borrowing Base Property or the Equity Interests of the
Borrowing Base Property Owner thereof) and (y) guaranties and other credit
support or enhancements given by (A) any of the Borrowers in favor of any of the
other Borrowers or any of the Consolidated Entities or Unconsolidated Entities
of any of the Borrowers in the ordinary course of business, or (B) any
Subsidiary Guarantor described in Section 8.13(f) in favor of any of its
Subsidiaries in the ordinary course of business; and

     (c) tax cooperation arrangements and indemnifications for obligations
relating to Property of any of the Borrowers or their respective Consolidated
Entities or Unconsolidated Entities for which the indemnified party no longer
has an interest other than through its ownership interest in any of the
Borrowers shall be permitted so long as the effect of such transactions, either
individually or in the aggregate, could not reasonably be expected to have a
Material Adverse Effect.

          9.09 Management Agreements. The Borrowers will not, nor will any of
the Borrowers permit any of their respective Subsidiaries to, enter into any
management agreement or similar agreement granting to any Person (other than in
the case of any Subsidiary of any of the Borrowers, any of the Borrowers or any
other Wholly-Owned Subsidiary of any of the Borrowers (a) authority over the
leasing, maintenance or operation of any Borrowing Base Property or (b)
substantial authority over the leasing, maintenance or operation of any other
Real

-62-



--------------------------------------------------------------------------------



 



Property owned or leased by any of the Borrowers or such Subsidiary, as the case
may be, on terms less favorable to any of the Borrowers or such Subsidiary, as
the case may be, than the market standard on the date of such agreement.

          9.10 Consolidated Total Indebtedness as a Percentage of Consolidated
Total Asset Value. Trizec will not permit its Consolidated Total Indebtedness
(a) on any date during the period extending from the Effective Date to the first
anniversary of the Effective Date to exceed an amount which is 65%, (b) on any
date during the period extending from the day immediately following the first
anniversary of the Effective Date to the second anniversary of the Effective
Date to exceed 62.5% and (c) on any date thereafter to exceed 60%, in each case
of the Consolidated Total Asset Value of Trizec as at the last day of the most
recently ended fiscal quarter of Trizec; provided that in determining such
Consolidated Total Asset Value, such determination shall be made on a Pro Forma
Basis to give effect to any sales and acquisitions of Real Estate Assets
effected after the last day of any such fiscal quarter and on or prior to the
date of any determination pursuant to this Section 9.10.

          9.11 Consolidated Net Worth. Trizec will not permit its Consolidated
Net Worth on any date to be less than the sum of (i) $1,500,000,000, plus
(ii) 75% of the aggregate cash proceeds received by any of the Borrowers after
the Effective Date in connection with any equity offering by, or capital
contribution to, any of the Borrowers (net of fees and expenses customarily
incurred in transactions of such type) (other than a contribution or purchase of
equity interests by one Borrower to or in another Borrower and other than
proceeds received within ninety (90) days after the redemption, retirement or
repurchase of ownership or equity interests in any Borrower, up to the amount
paid by the Borrowers in connection with such redemption, retirement or
repurchase, where, for the avoidance of doubt, the net effect is that Trizec
shall not have increased its Net Worth as a result of any such proceeds).

          9.12 Consolidated Interest Coverage Ratio. Trizec will not permit its
Consolidated Interest Coverage Ratio for any Test Period to be less than
2.00:1.00.

          9.13 Consolidated Fixed Charge Coverage Ratio. Trizec will not permit
its Consolidated Fixed Charge Coverage Ratio for any Test Period to be less than
1.50:1.00.

          9.14 Borrowing Base Property Coverage Ratio. Trizec will not permit
the Borrowing Base Property Coverage Ratio on any date to be less than
1.50:1.00.

          9.15 Limitation on Certain Restrictions on Subsidiaries. The Borrowers
will not, and will not permit any of the Subsidiary Guarantors to, directly or
indirectly, create or otherwise cause or suffer to exist or become effective any
encumbrance or restriction on (including, without limitation, any requirement
that excess cash flow be used to repay other Indebtedness) the ability of
Holdings or any such Subsidiary to (a) pay Dividends or make any other
distributions on its capital stock or any other interest or participation in its
profits owned by any of the Borrowers or any Subsidiary of any of the Borrowers,
or pay any Indebtedness owed to any of the Borrowers or a Subsidiary of any of
the Borrowers, (b) make loans or advances to any of the Borrowers, or any
Subsidiary of any of the Borrowers or (c) transfer any of its properties or
assets to any of the Borrowers or any Subsidiary of any of the Borrowers, except
for such encumbrances or restrictions existing under or by reason of (i)
applicable law, (ii) this

-63-



--------------------------------------------------------------------------------



 



Agreement and the other Credit Documents, (iii) customary provisions restricting
subletting or assignment of any lease governing a leasehold interest of any of
the Borrowers or such Subsidiary, (iv) customary provisions restricting
assignment of any contract entered into by any of the Borrowers or such
Subsidiary in the ordinary course of business, and (v) any restrictions imposed
by any holder of a Permitted Encumbrance on the transfer of the asset or assets
subject thereto.

          9.16 Affiliate Debt and Subordination Agreement. (a) Without limiting
the other provisions of this Agreement, the Borrowers will not, nor will any of
the Borrowers permit any of their respective Subsidiaries to, incur or create
any Indebtedness that is owed by a Credit Party to any Subsidiary of any of the
Borrowers that is not a Credit Party unless, in each case, the respective Credit
Party and each such Subsidiary has entered into the Subordination Agreement.

          (b) The Borrowers will not, nor will any of the Borrowers permit any
of their respective Subsidiaries to, make any payment on any Affiliate Debt to
the extent that such payment is not permitted to be paid at such time pursuant
to the Subordination Agreement.

          (c) At such time, if any, as an obligor in respect of any Affiliate
Debt ceases to be a Credit Party or any obligee in respect of any Affiliate Debt
ceases to be a Person which is required to be a party to the Subordination
Agreement by operation of this Section 9.16, the Borrowers may request that any
such obligor or obligee be released from the provisions of the Subordination
Agreement and the Administrative Agent shall be authorized to, and hereby agrees
that it will, at the request and the expense of the Borrowers, execute such
documentation as may be necessary to evidence such release (which documentation
shall be in form and substance reasonably satisfactory to the Administrative
Agent).

          SECTION 10. Events of Default. Upon the occurrence of any of the
following specified events (each an “Event of Default”):

          10.01 Payments. The Borrowers shall (i) default in the payment when
due of any principal of any Loan or any Note, (ii) default, and such default
shall continue unremedied for five or more Business Days, in the payment when
due of any interest on any Loan or Note, any Unpaid Drawing or any Fees, or
(iii) default, and such default shall continue unremedied for 10 or more
Business Days, in the payment when due of any other amount owing hereunder or
under any of the other Credit Documents; or

          10.02 Representations, etc. Any representation, warranty or statement
made or deemed made by any Credit Party herein or in any other Credit Document
or in any certificate delivered to the Administrative Agent or any Lender
pursuant hereto or thereto shall prove to be untrue in any material respect on
the date as of which made or deemed made; or

          10.03 Covenants. Any of the Borrowers or any of their respective
Subsidiaries shall (i) default in the due performance or observance by it of any
term, covenant or agreement contained in Sections 8.01(f)(i), 8.04, 8.10, 8.12,
8.13(b) or Section 9 (other than Sections 9.08, 9.09 and 9.14), (ii) default in
the due performance or observance by it of any term, covenant or agreement
contained in Section 9.14 and such default shall not be cured within 10 days
after the occurrence of such default pursuant to Section 4.02(c), or (iii)
default in the due performance or

-64-



--------------------------------------------------------------------------------



 



observance by it of any other term, covenant or agreement contained in this
Agreement or in any other Credit Document (other than those set forth in
Sections 10.01 and 10.02 and clauses (i) and (ii) of this Section 10.03) and
such default as described in this clause (iii) shall continue unremedied for a
period of 30 days after written notice thereof to the Borrowers by the
Administrative Agent or the Required Lenders, provided, however, that if any
such default as described in this clause (iii) is of the type which cannot be
cured within such 30-day period (and is curable after such period), such default
shall not be an Event of Default hereunder if the Borrowers, within such 30-day
period, shall have commenced and shall be diligently pursuing such cure and the
Borrowers shall have such additional time as is reasonably required to effect
such cure, but in no event in excess of 75 days from the date of such default;
or

          10.04 Default Under Other Agreements. Any Credit Party shall
(x) default in any payment of any Indebtedness which is Recourse to any Credit
Party (other than the Obligations) beyond the period of grace, if any, provided
in the instrument or agreement under which such Indebtedness was created or
(y) default in the observance or performance of any agreement or condition
relating to any Indebtedness (other than the Obligations) or contained in any
instrument or agreement evidencing, securing or relating thereto, or any other
event shall occur or condition shall exist, the effect of which default or other
event or condition is to cause, or to permit the holder or holders of such
Indebtedness (or a trustee or agent on behalf of such holder or holders) to
cause (determined without regard to whether any notice of acceleration or
similar notice is required), any such Indebtedness to become (or to be declared)
due prior to its stated maturity, provided that it shall not be a Default or an
Event of Default under this Section 10.04 unless the aggregate principal amount
of all Indebtedness outstanding at such time as described in preceding clauses
(x) and (y) is at least $50,000,000; or

          10.05 Bankruptcy, etc. Any Credit Party shall commence a voluntary
case concerning itself under Title 11 of the United States Code entitled
“Bankruptcy,” as now or hereafter in effect, or any successor thereto (the
“Bankruptcy Code”); or an involuntary case is commenced against any Credit Party
and the petition is not controverted within 15 days after the earlier of (x)
actual knowledge by a Credit Party of the commencement of such case and
(y)service on a Credit Party of the applicable summons, or the petition is not
dismissed within 60 days after commencement of the case; or any Credit Party
commences any other proceeding under any reorganization, arrangement, adjustment
of debt, relief of debtors, dissolution, insolvency, receivership,
administration or liquidation or similar law of any jurisdiction whether now or
hereafter in effect relating to any Credit Party, or there is commenced against
any Credit Party any such proceeding which remains undismissed for a period of
60 days, or any Credit Party is adjudicated insolvent or bankrupt; or any order
of relief or other order approving any such case or proceeding is entered; or
any Credit Party suffers any appointment of any custodian, administrator,
administrative receiver or the like for it or any substantial part of its
property to continue undischarged or unstayed for a period of 60 days; or any
Credit Party makes a general assignment for the benefit of creditors; or any
Company action is taken by any Credit Party for the purpose of effecting any of
the foregoing; or

          10.06 Judgments. One or more judgments or decrees shall be entered
against any Credit Party involving in the aggregate for the Credit Parties a
liability or liabilities (not paid or fully covered by a reputable and solvent
insurance company), and such judgments and decrees either shall be final and
non-appealable or shall not be vacated, discharged or stayed or bonded

-65-



--------------------------------------------------------------------------------



 



pending appeal for any period of 30 consecutive days, and the aggregate amount
of all such judgments exceeds $25,000,000; or

          10.07 ERISA. (a) Any Plan shall fail to satisfy the minimum funding
standard required for any plan year or part thereof under Section 412 of the
Code or Section 302 of ERISA or a waiver of such standard or extension of any
amortization period is sought or granted under Section 412 of the Code or
Section 303 or 304 of ERISA, a Reportable Event shall have occurred, a
contributing sponsor (as defined in Section 4001(a)(13) of ERISA) of a Plan
subject to Title IV of ERISA shall be subject to the advance reporting
requirement of PBGC Regulation Section 4043.61 (without regard to subparagraph
(b)(l) thereof) and an event described in subsection .62, .63, .64, .65, .66,
.67 or .68 of PBGC Regulation Section 4043 shall be reasonably expected to occur
with respect to such Plan within the following 30 days, any Plan which is
subject to Title IV of ERISA shall have had or is reasonably likely to have a
trustee appointed to administer such Plan, any Plan or Multiemployer Plan which
is subject to Title IV of ERISA is,shall have been or is reasonably likely to be
terminated or to be the subject of termination proceedings under ERISA, any Plan
shall have an Unfunded Current Liability, a contribution required to be made
with respect to a Plan or Multiemployer Plan or a Foreign Pension Plan has not
been timely made, the Borrowers, any Subsidiary of any of them or any ERISA
Group member has incurred or is reasonably likely to incur any liability to or
on account of a Plan or Multiemployer Plan under Section 409, 502(i), 502(1),
515, 4062, 4063, 4064, 4069, 4201, 4204 or 4212 of ERISA or Section 401(a)(29),
4971 or 4975 of the Code or on account of a group health plan (as defined in
Section 607(1) of ERISA, Section 4980B(g)(2) of the Code or 45 Code of Federal
Regulations Section 160.103) under Section 4980B of the Code and/or the Health
Insurance Portability and Accountability Act of 1996, or the Borrowers, or any
Subsidiary of any of them has incurred or is reasonably likely to incur
liabilities pursuant to one or more employee welfare benefit plans (as defined
in Section 3(1) of ERISA) that provide benefits to retired employees or other
former employees (other than as required by Section 601 of ERISA) or Plans or
Foreign Pension Plans, a “default,” within the meaning of Section 4219(c)(5) of
ERISA, shall occur with respect to any Multiemployer Plan; any applicable law,
rule or regulation is adopted,changed or interpreted, or the interpretation or
administration thereof is changed, in each case after the date hereof, by any
governmental authority or agency or by any court (a “Change in Law”), or, as a
result of a Change in Law, an event occurs following a Change in Law, with
respect to or otherwise affecting any Plan or Multiemployer Plan; (b) there
shall result from any such event or events described in subsection (a) the
imposition of a lien, the granting of a security interest, or a liability or a
material risk of incurring a liability; and (c) such lien, security interest or
liability, individually, and/or in the aggregate has had, or is reasonably
likely to have,a Material Adverse Effect; or

          10.08 Guaranties, etc. The Subsidiaries Guaranty or any provision
thereof (other than an immaterial provision) shall cease to be in full force or
effect as to any Subsidiary Guarantor, or any Subsidiary Guarantor or Person
acting by or on behalf of such Subsidiary Guarantor shall deny or disaffirm such
Subsidiary Guarantor’s obligations under the Subsidiaries Guaranty, or any
Subsidiary Guarantor shall default in the due performance or observance of any
term, covenant or agreement on its part to be performed or observed pursuant to
the Subsidiaries Guaranty beyond the expiration of any applicable grace or cure
period provided for therein; or

          10.09 Change of Control. A Change of Control shall occur; or

-66-



--------------------------------------------------------------------------------



 



          10.10 Stock Exchange Listing. The common stock of Trizec shall for any
reason whatsoever cease to be listed on the New York Stock Exchange, the
American Stock Exchange, NASDAQ or another major United States stock exchange;

          then, and in any such event, and at any time thereafter, if any Event
of Default shall then be continuing, the Administrative Agent, upon the written
request of the Required Lenders, shall by written notice to the Borrowers, take
any or all of the following actions, without prejudice to the rights of the
Administrative Agent, any Lender or the holder of any Note to enforce its claims
against the Borrowers and the other Credit Parties (provided that if an Event of
Default specified in Section 10.05 shall occur with respect to any of the
Borrowers, the result which would occur upon the giving of written notice by the
Administrative Agent as specified in clauses (i) and (ii) below shall occur
automatically without the giving of any such notice): (i) declare the Total
Commitment terminated, whereupon the Term Loan Commitment and/or Revolving Loan
Commitment of each Lender shall forthwith terminate immediately and any
Commitment Commission and Facility Fee shall become, forthwith due and payable
without any other notice of any kind; (ii) declare the principal of and any
accrued interest in respect of all Loans and the Notes and all Obligations owing
hereunder and thereunder to be, whereupon the same shall become, forthwith due
and payable without presentment, demand, protest or other notice of any kind,
all of which are hereby waived by the Borrowers; (iii) terminate any Letter of
Credit which may be terminated in accordance with its terms; (iv) direct the
Borrowers to pay (and each of the Borrowers jointly and severally agrees that
upon receipt of such notice, or upon the occurrence of an Event of Default
specified in Section 10.05 with respect to any of the Borrowers, it will pay) to
the Administrative Agent at the Payment Office such additional amount of cash or
Cash Equivalents, to be held as security by the Administrative Agent, as is
equal to the aggregate Stated Amount of all Letters of Credit issued for the
account of the Borrowers and then outstanding; (v) apply any cash collateral
held by the Administrative Agent pursuant to Section 4.02 to the repayment of
the Obligations; and (vi) enforce the rights granted to the Administrative Agent
and the Lenders pursuant to this Agreement, and the other Credit Documents.

          SECTION 11. Definitions.

          11.01 Defined Terms. As used in this Agreement, the following terms
shall have the following meanings (such meanings to be equally applicable to
both the singular and plural forms of the terms defined):

          “Absolute Rate” shall mean an interest rate (rounded to the nearest
.0001) expressed as a decimal.

          “Absolute Rate Competitive Bid Borrowing” shall mean a Competitive Bid
Borrowing with respect to which the Borrowers have requested that the Bidder
Lenders offer to make Competitive Bid Loans at Absolute Rates.

          “Act” shall have the meaning provided in Section 13.23.

          “Addition Date” shall mean each date on which a Borrowing Base
Property is added to the Borrowing Base pursuant to Section 8.13(a).

-67-



--------------------------------------------------------------------------------



 



          “Additional Borrower” shall have the meaning provided in Section
8.04(b).

          “Additional Borrowing Base Property” shall have the meaning provided
in Section 8.13(a).

          “Additional Commitment” shall mean, for each Lender, any commitment to
make Revolving Loans and/or Term Loans provided by such Lender pursuant to
Section 1.16, in such amount as agreed to by such Lender in the respective
Additional Commitment Agreement; provided that on the Additional Commitment Date
upon which an Additional Commitment of any Lender becomes effective, such
Additional Commitment of such Lender shall be added to (and thereafter become a
part of) the Commitment of such Lender for all purposes of this Agreement as
contemplated by Section 1.16.

          “Additional Commitment Agreement” shall mean an Additional Commitment
Agreement substantially in the form of Exhibit N (appropriately completed).

          “Additional Commitment Date” shall mean each date upon which an
Additional Commitment under an Additional Commitment Agreement becomes effective
as provided in Section 1.16(b).

          “Additional Lender” shall have the meaning provided in Section
1.16(b).

          “Administrative Agent” shall mean DBTCA, in its capacity as
Administrative Agent for the Lenders hereunder, and shall include any successor
to the Administrative Agent appointed pursuant to Section 12.09.

          “Affiliate” shall mean, with respect to any Person, any other Person
directly or indirectly controlling (including, but not limited to, all directors
and officers of such Person), controlled by, or under direct or indirect common
control with, such Person. A Person shall be deemed to control another Person if
such Person possesses, directly or indirectly, the power (i) to vote 10% or more
of the Equity Interests having ordinary voting power for the election of
directors (or equivalent governing body) of such Person or (ii) to direct or
cause the direction of the management and policies of such other Person, whether
through the ownership of voting securities, by contract or otherwise.

          “Affiliate Debt” shall mean any Indebtedness owed by any Credit Party
to any Subsidiary of any of the Borrowers which is not a Credit Party.

          “Agreement” shall mean this Credit Agreement, as modified,
supplemented, amended, restated (including any amendment and restatement
hereof), extended or renewed from time to time.

          “Applicable Commitment Commission Percentage” shall mean, for purposes
of calculating the Term Loan Commitment Commission on the Unutilized Term Loan
Commitment or the Revolving Loan Commitment Commission on the Unutilized
Revolving Loan Commitment, as applicable, of any Lender on any date, a
percentage per annum equal to that set forth below opposite the respective
Utilization Percentage on such date:

-68-



--------------------------------------------------------------------------------



 



              COMMITMENT COMMISSION UTILIZATION PERCENTAGE

--------------------------------------------------------------------------------

  PERCENTAGE

--------------------------------------------------------------------------------

Less than 33%
    0.20 %
Equal to or greater than 33% but less than or equal to 66%
    0.15 %
Greater than 66%
    0.125 %

          “Applicable Credit Rating” shall mean (A) at a time when all three
Rating Agencies have provided a Credit Rating, (i) the Credit Rating, the S&P
Credit Rating and the Fitch Credit Rating, if all three are the same, and
(ii) in the event that the Moody’s Credit Rating, the S&P Credit Rating and the
Fitch Credit Rating are not all the same, the higher of the two lowest Credit
Ratings (unless the two lowest Credit Ratings are the same, in which case the
lowest Credit Rating), and (B) at a time when only two Rating Agencies have
provided a Credit Rating, (i) the Credit Ratings assigned by both Rating
Agencies, if both are the same, and (ii) if such Credit Ratings are different,
the lower Credit Rating.

          “Applicable Facility Fee Percentage” shall mean, from and after any
Start Date to and including the corresponding End Date at a time when the
Investment Grade Condition exists on such Start Date, the rate per annum set
forth below opposite the Applicable Credit Rating indicated to be in effect on
such Start Date as shown in the respective officer’s certificate delivered
pursuant to Section 8.01 (e) or the first proviso below):

          APPLICABLE   APPLICABLE FACILITY CREDIT RATING

--------------------------------------------------------------------------------

  FEE PERCENTAGE

--------------------------------------------------------------------------------

A-/A3 or higher
    0.15 %
BBB+/Baal
    0.15 %
BBB/Baa2
    0.20 %
BBB-/Baa3
    0.20 %

; provided, however, that if Trizec fails to deliver the financial statements
required to be delivered pursuant to Section 8.01 (a) or (b)(A) (accompanied by
the officer’s certificate required to be delivered pursuant to Section 8.01(e)
showing that the Investment Grade Rating Condition exists as of the relevant
Start Date and the Applicable Credit Rating as of such Start Date) on or prior
to the respective date required by such Sections, then, until such time, if any,
as the financial statements required as set forth above and the accompanying
officer’s certificate have been delivered showing that the Investment Grade
Rating Condition exists as of such Start Date and the Applicable Credit Rating
as of such Start Date, then an Investment Grade Rating Condition shall not be in
effect and the provisions of Sections 3.01(a)(i) and 3.01(b)(i) shall apply (it
being understood that, in the case of any late delivery of the financial
statements and officer’s certificate as so required showing that the Investment
Grade Rating Condition exists as of the relevant Start Date and the Applicable
Credit Rating as of such Start Date, the Applicable Facility Fee Percentage
shall apply only from and after the date of the delivery of the complying
financial statements and officer’s certificate); provided further, that the
Applicable Facility Fee

-69-



--------------------------------------------------------------------------------



 



Percentage shall be 0.20% at all times when a Specified Default or an Event of
Default is in existence.

          “Applicable Laws” shall mean, collectively, all statutes, laws, rules,
regulations, ordinances, orders, decisions, writs, judgments, decrees and
injunctions of Governmental Authorities (including Environmental Law) affecting
any of the Borrowers, any other Credit Party or the Collateral or any part
thereof (including the acquisition, development, construction, renovation,
occupancy, use, improvement, alteration, management, operation, maintenance,
repair or restoration thereof), whether now or hereafter enacted and in force,
and all Authorizations relating thereto.

          “Applicable Margin” shall mean: (A) from and after any Start Date to
and including the corresponding End Date at a time when the Investment Grade
Rating Condition does not exist on such Start Date, with respect to Term Loans,
Revolving Loans and Swingline Loans, the respective percentage per annum set
forth below under the respective Type of Term Loans and Revolving Loans and for
Swingline Loans and (in each case) opposite the respective Level (i.e., Level 1,
Level 2, Level 3, Level 4 or Level 5, as the case may be) indicated to have been
achieved on the applicable Test Date for such Start Date (as shown in the
respective officer’s certificate delivered pursuant to Section 8.01(e) or the
first proviso below) (and with the “Ratio” described below to be the
Consolidated Total Indebtedness of Trizec as a percentage of the Consolidated
Total Asset Value of Trizec):

                          Term Loans and   Term Loans and             Revolving
Loans   Revolving Loans             maintained as Base   maintained as
Eurodollar   Swingline Level

--------------------------------------------------------------------------------

  Ratio

--------------------------------------------------------------------------------

  Rate Loans

--------------------------------------------------------------------------------

  Rate Loans

--------------------------------------------------------------------------------

  Loans

--------------------------------------------------------------------------------

1
  Less than or equal to 45%   0.00%   1.15%   1.40%
2
  Greater than 45% but less than or equal to 50%   0.10%   1.35%   1.60%
3
  Greater than 50% but less than or equal to 55%   0.25%   1.50%   1.75%
4
  Greater than 55% but less than or equal to 60%   0.40%   1.65%   1.90%
5
  Greater than 60%   0.75%   2.00%   2.25%

; provided, however, that Level 3 pricing will be in effect at all times during
the period extending from the Effective Date to the date on which the Borrowers
deliver to the Administrative Agent a Compliance Certificate with respect to the
period ending June 30, 2004 under and in satisfaction of the requirements of
Section 8.01(e); provided further, if Trizec fails to deliver the financial

-70-



--------------------------------------------------------------------------------



 



statements required to be delivered pursuant to Section 8.01 (a) or (b)(A)
(accompanied by the officer’s certificate required to be delivered pursuant to
Section 8.01(e) showing the applicable Ratio on the relevant Test Date) on or
prior to the respective date required by such Sections, then Level 5 pricing
shall apply until such time, if any, as the financial statements required as set
forth above and the accompanying officer’s certificate have been delivered
showing the pricing for the respective Pricing Period is at a level which is
less than Level 5 (it being understood that, in the case of any late delivery of
the financial statements and officer’s certificate as so required, any reduction
in the Applicable Margin shall apply only from and after the date of the
delivery of the complying financial statements and officer’s certificate); and
provided, finally, that Level 5 pricing shall apply at all times when a
Specified Default is in existence; and

          (B) from and after any Start Date to and including the corresponding
End Date at a time when the Investment Grade Rating Condition exists on such
Start Date, with respect to Term Loans, Revolving Loans and Swingline Loans, the
respective percentage per annum set forth below under the respective Type of
Term Loans and Revolving Loans and for Swingline Loans and opposite the
respective Applicable Credit Rating indicated to be in effect on such Start Date
(as shown in the respective officer’s certificate delivered pursuant to
Section 8.01 (e) or the first proviso below):

                  Term Loans and Revolving   Term Loans and Revolving    
Applicable   Loans maintained as Base   Loans maintained as Eurodollar  
Swingline Credit Rating

--------------------------------------------------------------------------------

  Rate Loans

--------------------------------------------------------------------------------

  Rate Loans

--------------------------------------------------------------------------------

  Loans

--------------------------------------------------------------------------------

A-/A3 or higher
  0.00%   0.55%   0.80%
BBB+/Baal
  0.00%   0.65%   0.90%
BBB/Baa2
  0.00%   0.70%   0.95%
BBB-/Baa3
  0.00%   0.90%   1.15%

; provided, however, that if Trizec fails to deliver the financial statements
required to be delivered pursuant to Section 8.01 (a) or (b)(A) (accompanied by
the officer’s certificate required to be delivered pursuant to Section 8.01(e)
showing that the Investment Grade Rating Condition exists as of the relevant
Start Date and the Applicable Credit Rating as of such Start Date) on or prior
to the respective date required by such Sections, then, until such time, if any,
as the financial statements required as set forth above and the accompanying
officer’s certificate have been delivered showing that the Investment Grade
Rating Condition exists as of such Start Date and the Applicable Credit Rating
as of such Start Date, then an Investment Grade Rating Condition shall not be in
effect and the Applicable Margin will be determined as provided in clause (A) of
this definition (it being understood that, in the case of any late delivery of
the financial statements and officer’s certificate as so required showing that
the Investment Grade Rating Condition exists as of the Start Date and the
Applicable Credit rating as of such Start Date, the Applicable Margin as
determined pursuant to this clause (B) shall apply only from and after the date
of the delivery of the complying financial statements and officer’s
certificate); provided further, that the Applicable Credit Rating shall be the
lowest Applicable Credit Rating set forth in the table above at all times when a
Specified Default is in existence.

-71-



--------------------------------------------------------------------------------



 



          “Asset Sale” shall mean any sale (including pursuant to sale-leaseback
transactions), transfer or other disposition by any of the Borrowers or any of
their respective Subsidiaries to any Person other than any of the Borrowers or
any Specified Subsidiary of any of the Borrowers of any Property (including,
without limitation, any Equity Interests or other securities of another Person,
but excluding the sale by any of the Borrowers of its own capital stock) of any
the Borrowers or any Subsidiary of any of the Borrowers other than (i) sales or
liquidations of Cash Equivalents, (ii) operating leases or subleases, licenses
and easements of any property by any of the Borrowers and any of their
respective Subsidiaries in the ordinary course of business, and (iii) the
licensing of intellectual property in the ordinary course of business. As used
in this definition, the term “Specified Subsidiary” shall mean any Subsidiary of
any of the Borrowers in which the percentage ownership interest of any of the
Borrowers is greater than or equal to the percentage ownership interest in the
respective Subsidiary of any of the Borrowers that is selling, transferring or
otherwise disposing of such Property.

          “Assignment and Assumption Agreement” shall mean an Assignment and
Assumption Agreement substantially in the form of Exhibit O (appropriately
completed).

          “Assumed Debt Service Amount” shall mean, as of any date of
determination, the product obtained by multiplying (x) all Unsecured
Consolidated Total Indebtedness of Trizec (including, without limitation,
outstanding Loans) as of such date by (y) the greatest of (a) the interest rate
constant equal to the sum of 2% plus the imputed 5-year US Treasury Notes rate,
assuming a 25-year mortgage style amortization schedule, (b) 7.50% and (c) the
sum of the three (3) month Eurodollar Rate and the then Applicable Margin with
respect to Revolving Loans.

          “Authorization” means any authorization, approval, franchise, license,
variance, land use entitlement, sewer and waste water discharge permit, storm
water discharge permit, air pollution authorization to operate, certificate of
occupancy, municipal water and sewer connection permit, and any like or similar
permit now or hereafter required for the construction or renovation of any
improvements located on any Borrowing Base Property or for the use, occupancy or
operation of any Borrowing Base Property and all amendments, modifications,
supplements and addenda thereto.

          “Bankruptcy Code” shall have the meaning provided in Section 10.05.

          “Base Rate” at any time shall mean (x) except as provided in
succeeding clause (y), the higher of (i) 1/2 of 1% in excess of the overnight
Federal Funds Rate and (ii) the Prime Lending Rate, and (y) in the case of
calculating interest on outstanding Swingline Loans, the overnight Federal Funds
Rate.

          “Base Rate Loan” shall mean (i) each Swingline Loan and (ii) each Term
Loan and Revolving Loan designated or deemed designated as such by the Borrowers
at the time of the incurrence thereof or conversion thereto.

          “Bidder Lender” shall mean each Lender that has informed the
Administrative Agent and the Borrowers in writing (which has not been retracted)
that such Lender desires to participate generally in the bidding arrangements
relating to Competitive Bid Borrowings.

-72-



--------------------------------------------------------------------------------



 



          “BofA Plaza” shall mean the Real Estate Asset commonly known as Bank
of America Plaza and located at 101 South Tryon Street, Charlotte, North
Carolina.

          “Borrowers” shall mean Trizec, Holdings and, from and after the date
an Additional Borrower becomes a Credit Party hereunder, the Additional Borrower
(if other than Holdings).

          “Borrowing” shall mean (i) the borrowing of one Type of Loan of a
single Tranche on a given date from all the Lenders having Commitments of the
respective Tranche (or resulting from a conversion or conversions on such date)
having in the case of Eurodollar Rate Loans the same Interest Period, provided
that Base Rate Loans incurred pursuant to Section 1.11 shall be considered part
of the related Borrowing of Eurodollar Rate Loans, (ii) the borrowing of
Swingline Loans from the Swingline Lender on a given date and (iii) a
Competitive Bid Borrowing.

          “Borrowing Base” shall mean, at any time, all of the Borrowing Base
Properties at such time.

          “Borrowing Base Amount” shall mean, at any time, an amount determined
from the Borrowing Base Certificate most recently delivered pursuant to
Section 8.01 (j) to be equal to 55% of the Borrowing Base Value at such time;
provided, however, that at any time that (i) the Total Leverage of Trizec is
equal to or exceeds 60%, such percentage shall be reduced to 50%, or (ii) the
Borrowing Base contains less than ten (10) Borrowing Base Properties, such
percentage shall be reduced to 45%.

          “Borrowing Base Amount Deficiency” shall have the meaning provided in
Section 4.02(c)(i).

          “Borrowing Base Certificate” shall have the meaning provided in
Section 8.01 (j).

          “Borrowing Base Property” shall mean a Real Estate Asset that
satisfies (and continues to satisfy) each of the following conditions:

     (i) such Real Estate Asset is an office building, industrial building, flex
building or parking facility;

     (ii) such Real Estate Asset is located in the District of Columbia or in
one of the states of the United States;

     (iii) such Real Estate Asset, and the Equity Interests of the applicable
Borrowing Base Property Owner, are Unencumbered;

     (iv) such Real Estate Asset is (a) owned in fee or (b) leased pursuant to a
ground lease (x) which has a remaining term of at least 30 years (including, for
this purpose, any renewal option exercisable at the sole option of the ground
lessee thereunder with no veto or approval rights by the ground lessor thereof
or any lender to such ground lessor) (except as otherwise may be the case with
respect to the existing ground leases of a portion of the parking facilities
relating to BofA Plaza) and (y) except as otherwise

-73-



--------------------------------------------------------------------------------



 



might be the case with respect to existing ground leases of the parking
facilities relating to BofA Plaza, can be mortgaged without the consent of the
lessor thereunder and contains customary leasehold mortgagee protection
provisions (including, without limitation, the right to receive notice of any
ground lease default, the right to cure any such default and the right to a new
ground lease in favor of the leasehold mortgagee or its designee in the event
that the ground lease should terminate on account of a default thereunder or for
any other reason);

     (v) such Real Estate Asset is owned or ground leased by any of the
Borrowers or a Subsidiary of any of the Borrowers which is a Subsidiary
Guarantor and as to any such Subsidiary (x) any of the Borrowers or a
Wholly-Owned Subsidiary of any of the Borrowers owns, directly or indirectly,
not less than 90% of the Equity Interest in such Subsidiary and (y) any of the
Borrowers, or a Wholly-Owner Subsidiary of any of the Borrowers controls all
financing and sale decisions relating to such Subsidiary with no veto rights in
any minority equity owner therein or any other person;

     (vi) such Real Estate Asset is represented by the Borrowers to be free from
any material adverse environmental issues;

     (vii) such Real Estate Asset is represented by the Borrowers to be free
from any material structural defects (other than any such defects resulting from
a casualty or taking which are being restored);

     (viii) such Real Estate Asset is not Land under Development;

     (ix) except as otherwise is the case with respect to any of the Initial
Borrowing Base Properties (but, with respect to any such Initial Borrowing Base
Property, only during the period extending from the Effective Date to the day
immediately preceding the date on which such Initial Borrowing Base Property
first satisfies the condition set forth in this clause (ix)), such Real Estate
Asset is not less than 70% leased (based on rentable square footage); and

     (x) such Real Estate Asset has been designated by the Borrowers in writing
to the Administrative Agent as a Real Estate Asset that is a Borrowing Base
Property.

          “Borrowing Base Property Conditions” shall mean that each of clauses
(i) through (x) of the definition of “Borrowing Base Property” are satisfied and
that the Lease-Up Condition is satisfied.

          “Borrowing Base Property Coverage Ratio” shall mean, as of any date of
determination, the ratio of (x) the Borrowing Base Property NOI to (y) the
Assumed Debt Service Amount.

          “Borrowing Base Property NOI” shall mean, with respect to the
Borrowing Base Properties (including any Excluded Borrowing Base Properties),
the remainder of (a) the Net Operating Income for all of such Borrowing Base
Properties calculated for the most recently ended two fiscal quarters multiplied
by two less (b) a $0.25 per rentable square foot per annum reserve for any such
Borrowing Base Properties which are office space properties, a $0.15 per

-74-



--------------------------------------------------------------------------------



 



rentable square foot per annum reserve for any such Borrowing Base Properties
which are industrial or flex properties and a $150.00 per parking stall per
annum reserve for any such Borrowing Base Properties which are parking
facilities; provided, however, that such Net Operating Income and reserve amount
shall be adjusted (i) to include, in the case of any Borrowing Base Property
whose Borrowing Base Property Owner is not directly or indirectly wholly owned
by any of the Borrowers (each a “Trizec JV”), only that portion of the Net
Operating Income of, and reserve amount applicable to, such Borrowing Base
Property which is equal to the product obtained by multiplying each of such
amounts by a percentage (the “Trizec Ownership Percentage”) equal to the
percentage of direct or indirect ownership of such Trizec JV by any of the
Borrowers, and (ii) on a Pro Forma Basis to account for any Borrowing Base
Properties which were added to or removed from the Borrowing Base during such
two fiscal quarter period (or, if later, after the last day of such period and
on or prior to the date of determination); and provided further, that,
notwithstanding the foregoing, the Borrowing Base Property NOI for any such
Borrowing Base Property owned or leased by a Borrowing Base Property Owner for
less than one full fiscal quarter shall equal the product (or, in the case of
any such Borrowing Base Property owned or leased by a Trizec JV, the Trizec
Ownership Percentage of the product) obtained by multiplying (x) the aggregate
Cost to acquire or lease such Borrowing Base Property by (y) the applicable
Capitalization Rate.

          “Borrowing Base Property Owner” shall mean each Credit Party (other
than Trizec) that owns or leases a Borrowing Base Property.

          “Borrowing Base Property Release Notice” shall have the meaning
provided in Section 8.13(b).

          “Borrowing Base Property Value” shall mean, with respect to each
Borrowing Base Property, the Capitalized Value of such Borrowing Base Property;
provided, however, that the Borrowing Base Property Value shall be deemed to be
zero for (a) any Excluded Borrowing Base Property and (b) the parking facilities
relating to BofA Plaza; and provided further, that the Borrowing Base Property
Value for any Borrowing Base Property acquired (or operating control of which is
acquired) after the Effective Date or developed or substantially renovated after
the Effective Date shall be the total Cost of such Borrowing Base Property
during the first four fiscal quarters after such acquisition or completion of
such development or substantial renovation.

          “Borrowing Base Value” shall mean, at any date, the sum of the
Borrowing Base Property Values for all of the Borrowing Base Properties included
in the Borrowing Base (less the portion thereof, if any, attributable (x) to any
Borrowing Base Property which at any time fails to satisfy each of the Borrowing
Base Property Conditions and (y) any Excluded Borrowing Base Property);
provided, however:

     (i) the portion of the aggregate amount of the Borrowing Base Value
attributable to Borrowing Base Properties which are owned by Subsidiary
Guarantors that are not Wholly-Owned Subsidiaries of any of the Borrowers which
would cause such aggregate amount to exceed 15% of the total Borrowing Base
Value at such time (before making any adjustments required by this proviso) will
be disregarded in determining Borrowing Base Value;

-75-



--------------------------------------------------------------------------------



 



     (ii) the portion of the aggregate amount of the Borrowing Base Value
attributable to Borrowing Base Properties which are subject to a ground lease
which would cause such aggregate amount to exceed 25% of the total Borrowing
Base Value at such time (before making any adjustments required by this proviso)
will be disregarded in determining Borrowing Base Value;

     (iii) the portion of the aggregate amount of the Borrowing Base Value
attributable to Borrowing Base Properties (other than BofA Plaza and the First
Citizens Plaza Properties located in Charlotte, North Carolina (but only so long
as such Borrowing Base Properties are the only Borrowing Base Properties in the
Metropolitan Statistical Area which includes Charlotte, North Carolina)) located
in a single Metropolitan Statistical Area outside of the top 10 Metropolitan
Statistical Areas which would cause such aggregate amount to exceed 25% of the
total Borrowing Base Value at such time (before making any adjustments required
by this proviso) will be disregarded in determining Borrowing Base Value;

     (iv) the portion of the aggregate amount of the Borrowing Base Value
attributable to any single Borrowing Base Property which would cause such amount
to exceed 15% of the total Borrowing Base Value at such time (before making any
adjustments required by this proviso) will be disregarded in determining
Borrowing Base Value (provided that the foregoing percentage shall be (i) 30% in
the case of a single Class A office property located in the central business
district of one of the top five Metropolitan Statistical Areas and (ii) 25% in
the case of a single Class A office property in a central business district
which is not located in one of the top five Metropolitan Statistical Areas, and
provided, further, that Galleria Towers is to be included as a central business
district office property in the Dallas Metropolitan Statistical Area and Newport
Tower is to be included as a central business district office property in the
New York City Metropolitan Statistical Area); and

     (v) the portion of the aggregate amount of the Borrowing Base Value
attributable to (a) industrial Borrowing Base Properties, (b) flex Borrowing
Base Properties and (c) parking facility Borrowing Base Properties which are not
necessary to or otherwise used in connection with the operation of any office,
industrial or flex Borrowing Base Property, which would cause such aggregate
amount to exceed 10% of the total Borrowing Base Value at such time (before
making any adjustments required by this proviso) will be disregarded in
determining Borrowing Base Value.

          “Business Day” shall mean (i) for all purposes other than as covered
by clause (ii) below, any day except Saturday, Sunday and any day which shall be
in New York City a legal holiday or a day on which banking institutions are
authorized or required by law or other government action to close and (ii) with
respect to all notices and determinations in connection with, and payments of
principal and interest on, Eurodollar Rate Loans, any day which is a Business
Day described in clause (i) above and which is also a day for trading by and
between banks in the London interbank Eurodollar market.

-76-



--------------------------------------------------------------------------------



 



     “Capital Lease” as applied to any Person shall mean any lease of any
property (whether real, personal or mixed) by that Person as lessee which, in
conformity with GAAP, is accounted for as a capital lease on the balance sheet
of that Person.

     “Capitalization Rate” shall mean (i) for all Borrowing Base Properties and
other Real Estate Assets which are office properties, 8.75% and (ii) for all
other Borrowing Base Properties and other Real Estate Assets, 10%.

     “Capitalized Lease Obligations” shall mean, for any Person, all obligations
under Capital Leases of such Person or any of its Subsidiaries in each case
taken at the amount thereof accounted for as liabilities in accordance with
GAAP.

     “Capitalized Value” with respect to any Borrowing Base Property shall mean
the Borrowing Base Property NOI for such Borrowing Base Property divided by the
Capitalization Rate applicable to such Borrowing Base Property.

     “Cash Equivalents” shall mean, as to any Person, (i) securities issued or
directly and fully guaranteed or insured by the United States or any agency or
instrumentality thereof (provided that the full faith and credit of the United
States is pledged in support thereof) having maturities of not more than one
year from the date of acquisition, (ii) marketable direct obligations issued by
any state of the United States or any political subdivision of any such state or
any public instrumentality thereof maturing within one year from the date of
acquisition thereof and, at time of acquisition, having one of the two highest
ratings obtainable from either S&P or Moody’s, (iii) Dollar denominated time
deposits and certificates of deposit of any commercial bank having, or which is
the principal banking subsidiary of a bank holding company having, in either
case at the time of acquisition thereof a long-term unsecured debt rating of at
least “A” or the equivalent thereof from S&P or “A2” or the equivalent thereof
from Moody’s with maturities of not more than one year from the date of
acquisition by such Person, (iv) repurchase obligations with a term of not more
than seven days for underlying securities of the types described in clause
(i) above entered into with any bank meeting the qualifications specified in
clause (iii) above, (v) commercial paper issued by any Person rated, at the time
of acquisition, at least A-1 or the equivalent thereof by S&P or at least P-1 or
the equivalent thereof by Moody’s and in each case maturing not more than
270 days after the date of acquisition by such Person and (vi) investments in
money market funds substantially all of whose assets are comprised of securities
of the types described in clauses (i) through (v) above.

     “CERCLA” shall mean the Comprehensive Environmental Response, Compensation,
and Liability Act of 1980, as the same may be amended from time to time, 42
U.S.C. §9601 et seq.

     “Change in Law” shall have the meaning provided in Section 10.07.

     “Change of Control” shall mean: (i) any Person or “group” (within the
meaning of Sections 13(d) and 14(d) under the Exchange Act, as in effect on the
Effective Date), other than one or more Permitted Holders, (A) shall have
beneficial ownership of 25% or more on a fully diluted basis of the voting
and/or economic interest in the capital stock of Trizec (provided that the
beneficial ownership by any Person or “group which is not a Permitted Holder of
25% or

-77-



--------------------------------------------------------------------------------



 



more on a fully diluted basis of the voting and/or economic interest in the
capital stock of Trizec on or prior to the date on which one or more Permitted
Holders ceases to have (or fails to exercise) the power to elect a majority of
the directors of Trizec shall not constitute a Change of Control under this
clause (i)(A) if such Person or ‘group’ (x) does not acquire beneficial
ownership of any additional voting and/or economic interest in the capital stock
of Trizec and (y) reduces such beneficial ownership to less than 25% (30% in the
case of Southeastern Asset Management and 45% in the case of the institutional
lenders described in the next proviso) on a fully diluted basis, in each case
within 60 days following such date; and provided further, that beneficial
ownership of up to 45% on a fully diluted basis of the voting and/or economic
interest in the capital stock of Trizec by one or more institutional lenders
through the foreclosure of a Lien securing bona fide amounts owed to such
institutional lenders by Trizec Canada or any of its Subsidiaries (other than
Trizec or any of its Subsidiaries) shall not constitute a Change of Control
under this clause (i)(A), although any subsequent transfer, sale or other
disposition by any such institutional lender or lenders of all or any portion of
the shares of capital stock of Trizec shall be subject to the provisions of this
clause (i)(A) determined without regard to this proviso; and provided finally
that beneficial ownership of up to 30% on a fully diluted basis of the voting
and/or economic interest in the capital stock of Trizec by Southeastern Asset
Management shall not constitute a Change of Control under this clause (i)(A),
although any subsequent transfer, sale or other disposition by Southeastern
Asset Management of all or any portion of the shares of capital stock of Trizec
shall be subject to the provisions of this clause (i)(A) determined without
regard to this proviso) or (B) shall have obtained the power (whether or not
exercised) to elect a majority of the directors of Trizec or (ii) the Board of
Directors of Trizec shall cease to consist of a majority of Continuing Trizec
Directors or (iii) prior to the formation of the Additional Borrower, Trizec
shall at any time cease to own beneficially and of record, directly, free and
clear of all Liens, voting agreements, restrictions or trusts of any kind, 100%
of the outstanding Equity Interests of Holdings and any Subsidiary Guarantor
described in Section 8.13(f) on a fully diluted basis or (iv) after the
formation of the Additional Borrower, (a) Trizec or a Wholly-Owned Subsidiary of
Trizec shall cease to be the sole general partner or managing member, as
applicable, of the Additional Borrower, (b) Trizec and/or such Wholly Owned
Subsidiary shall cease to own beneficially and of record, directly, free and
clear of all Liens, or voting agreements, restrictions or trusts of any kind, 66
2/3% of the outstanding Equity Interests of the Additional Borrower on a fully
diluted basis or (c) the Additional Borrower shall cease to own beneficially and
of record, directly, free and clear of all Liens, voting agreements,
restrictions or trusts of any kind, 100% of the outstanding Equity Interests of
each of Holdings (if Holdings is not the Additional Borrower), and any
Subsidiary Guarantor described in Section 8.13(f) on a fully diluted basis.

     “Claims” shall have the meaning provided in the definition of Environmental
Claim.

     “Code” shall mean the Internal Revenue Code of 1986, as amended from time
to time and the regulations promulgated and the rulings issued thereunder.
Section references to the Code are to the Code, as in effect on the Effective
Date and to any subsequent provisions of the Code, amendatory thereof,
supplemental thereto or substituted therefor.

     “Commitment” shall mean any of the commitments of any Lender (i.e., its
Term Loan Commitment and/or its Revolving Loan Commitment).

-78-



--------------------------------------------------------------------------------



 



     “Commitment Commission” shall mean Term Loan Commitment Commission and/or
Revolving Loan Commitment Commission, as the context requires.

     “Company” shall mean any corporation, limited company, limited liability
company, partnership or other business entity (or the adjectival form thereof,
where appropriate).

     “Competitive Bid Borrowing” shall mean each Borrowing of Competitive Bid
Loans.

     “Competitive Bid Loan” shall have the meaning provided in Section 1.01(e).

     “Competitive Bid Loan Maturity Date” shall have the meaning provided in
Section 1.04(a).

     “Competitive Bid Note” shall have the meaning provided in Section 1.06(a).

     “Compliance Certificate” shall mean a certificate duly executed in the form
of Exhibit P.

     “Consolidated EBITDA” of any Person for any period shall mean, without
duplication, the consolidated net income or loss of such Person (before
deduction for minority interests in Consolidated Entities and excluding, solely
for purposes of Sections 9.12 and 9.13, the adjustment for so-called
“straight-line rent accounting”) for such period; plus (A) the following items
to the extent deducted in computing such consolidated net income of such Person
for such period: (i) Consolidated Interest Expense of such Person for such
period, (ii) Consolidated Income Tax Expense of such Person for such period and
(iii) consolidated real estate depreciation, amortization and other
extraordinary and non-cash items of such Person for such period (except, in the
case of such other non-cash items, to the extent that a cash payment will be
required to be made in respect thereof in a future period); minus (B) the
following items to the extent included in computing such consolidated net income
of such Person for such period: (i) all consolidated gains (or plus all losses)
attributable to the sale or other disposition of assets or debt restructurings
of such Person in such period, (ii) income (loss) from Unconsolidated Entities
and (iii) for purposes of calculating Consolidated Total Asset Value of such
Person only, all consolidated interest income of such Person received in
connection with any Mortgages; plus (or minus, as applicable), (C) such Persons’
Unconsolidated Allocation Percentage of the items described above in this
definition of any Unconsolidated Entity for such period; provided, however,
that, notwithstanding the foregoing and solely for the purposes of Sections 9.12
and 9.13, the Consolidated EBITDA for any Real Estate Asset owned or leased by
such Person or any Consolidated Entity or Unconsolidated Entity of such Person
for less than one completed fiscal quarter shall equal the product (or, in the
case of any such Real Estate Asset owned or leased by an Unconsolidated Entity
of such Person, such Person’s Unconsolidated Allocation Percentage of the
product) obtained by multiplying (I) the product of (a) the aggregate Cost of
such Person or its Consolidated Entity or Unconsolidated Entity, as applicable,
to acquire such Real Estate Asset and (b) the Capitalization Rate applicable to
such Real Estate Asset, by (II) a fraction whose numerator is the actual number
of days in such fiscal quarter during which such Person or its Consolidated
Entity or Unconsolidated Entity, as applicable, owned or leased such

-79-



--------------------------------------------------------------------------------



 



Real Estate Asset and the denominator of which is the actual number of days in
the fiscal year in which such fiscal quarter occurs.

     “Consolidated Entity” shall mean, for any Person at any date, any
Subsidiary or other Person which is consolidated with such first Person in
accordance with GAAP.

     “Consolidated Fixed Charge Coverage Ratio” of any Person for any period
shall mean the ratio of (x) Consolidated EBITDA of such Person for such period
to (i) to Consolidated Fixed Charges of such Person for such period.

     “Consolidated Fixed Charges” of any Person for any period shall mean the
sum of, without duplication, (i) Consolidated Interest Expense of such Person
for such period, (ii) an amount equal to $0.25 multiplied by the rentable square
footage of all Real Estate Assets of such Person and its Consolidated Entities,
(iii) the aggregate amount of all Dividends paid by such Person and its
Consolidated Entities during such period on any Preferred Stock, (iv) the
scheduled principal amount of all amortization payments on all Indebtedness
(including, without limitation, the principal component of all Capitalized Lease
Obligations) of such Person and its Consolidated Entities for such period (as
determined on the first day of such period) and (v) such Person’s Unconsolidated
Allocation Percentage of any of the foregoing items that are attributable to any
Unconsolidated Entity for such period.

     “Consolidated Income Tax Expense” of any Person for any period shall mean
the sum of, without duplication, (i) the consolidated provision for income taxes
of such Person taken into account in determining the consolidated net income of
such Person for such period and (ii) such Person’s Unconsolidated Allocation
Percentage of the consolidated provision for income taxes of any Unconsolidated
Entity for such period.

     “Consolidated Interest Coverage Ratio” of any Person for any period shall
mean the ratio of (x) Consolidated EBITDA of such Person for such period to (y)
Consolidated Interest Expense of such Person for such period.

     “Consolidated Interest Expense” of any Person for any period shall mean the
sum of, without duplication, (i) the total consolidated interest expense of such
Person for such period (calculated without regard to any limitations on the
payment thereof) plus, without duplication, that portion of consolidated
Capitalized Lease Obligations of such Person representing the interest factor
for such period, but excluding that portion of the consolidated interest expense
of such Person for such period that has accrued and is capitalized into
principal at the end of such period (and is not paid in cash) in accordance with
the terms of the agreement governing the respective Indebtedness as such terms
were in effect at the time that such Indebtedness was originally incurred, and
(ii) such Person’s Unconsolidated Allocation Percentage of any of the foregoing
items that are attributable to any Unconsolidated Entity for such period.

     “Consolidated Net Worth” of any Person at any time shall mean the total
assets minus the total liabilities of such Person at such time as would be
required to be reflected at such time on the consolidated balance sheet of such
Person.

     “Consolidated Total Asset Value” of any Person at any time shall mean the
sum of, without duplication, the following amounts of such Person and its
Consolidated Entities at

-80-



--------------------------------------------------------------------------------



 



such time: (i) all Unrestricted Cash and Cash Equivalents, (ii) the Fair Market
Value of all Real Estate Assets (other than (x) Land Held for Development,
(y) Land Under Development and (z) any Real Estate Asset (i) which is acquired
(or operating control of which is acquired) after the Effective Date or
(ii) which is developed or substantially renovated after the Effective Date
(which, in the case of any Real Estate Asset described in this clause (z), will
be included at Cost during the first four fiscal quarters after such acquisition
or completion of such development or substantial renovation)), (iii) all Land
held for Development, Land Under Development and other real estate investments
valued at the book value thereof before accumulated depreciation, (iv) all other
Investments (including real estate related technology companies and taxable REIT
Subsidiaries), valued at book value before accumulated depreciation and (v) to
the extent not otherwise included in any of preceding clauses (i) through (iv),
such Person’s Unconsolidated Allocation Percentage of any of the items in
preceding clauses (i), (iii) and (iv) that are attributable to an Unconsolidated
Entity at such time; provided, however, clause (ii) of this definition shall be
calculated on a Pro Forma Basis.

     “Consolidated Total Indebtedness” of any Person at any time shall mean the
sum of, without duplication, of the following amounts of such Person and its
Consolidated Entities at such time: (i) all Indebtedness (other than
Indebtedness of the type described in clause (D) of the definition thereof but
including all other items of Indebtedness described in such definition), (ii)
all amounts of guaranties, indemnities for borrowed money, stop-loss agreements
and the like provided by such Person or any of its Consolidated Entities, in
each case in connection with and guarantying repayment of amounts outstanding
under any other Indebtedness of the type described in the other clauses of this
definition, (iii) all amounts of bonds posted by such Person or any of its
Consolidated Entities guaranteeing performance or payment obligations, and (iv)
such Person’s Unconsolidated Allocation Percentage of any of the foregoing items
that are attributable to any Unconsolidated Entity at such time; provided,
however, that for purposes of the definition of Unsecured Consolidated Total
Indebtedness, Consolidated Total Indebtedness of a Person shall mean all
Indebtedness of such Person other than Indebtedness of the type described in
clause (C) of the definition of Indebtedness and, as to Indebtedness of the type
described in clause (D) of the definition of Indebtedness, only the aggregate
net exposure under such Indebtedness which is Recourse to any Credit Party shall
be included.

     “Contingent Obligation” shall mean, as to any Person, any liability of such
Person as a result of such Person being a general partner of any other Person,
unless the underlying Indebtedness is expressly made non-recourse as to such
general partner, and any obligation of such Person guaranteeing or intended to
guarantee any Indebtedness (“primary obligations”) of any other Person (the
“primary obligor”) in any manner, whether directly or indirectly, including,
without limitation, any obligation of such Person, whether or not contingent,
(i) to purchase any such primary obligation or any property constituting direct
or indirect security therefor, (ii) to advance or supply funds for the purchase
or payment of any such primary obligation, (iii) to purchase property,
securities or services primarily for the purpose of assuring the owner of any
such primary obligation of the ability of the primary obligor to make payment of
such primary obligation or (iv) otherwise to assure or hold harmless the holder
of such primary obligation against loss in respect thereof, including, without
limitation, completion guaranties, debt service guaranties, environmental
indemnities and non-recourse carveout guaranties; except in each case to the
extent a claim is made against such Person as a result thereof; provided,
however, that the term Contingent Obligation shall not include endorsements of
instruments for deposit or

-81-



--------------------------------------------------------------------------------



 



collection in the ordinary course of business. The amount of any Contingent
Obligation shall be deemed to be an amount equal to the lesser of (x) the stated
or determinable amount of the primary obligation in respect of which such
Contingent Obligation is made or, if not stated or determinable, the maximum
reasonably anticipated liability in respect thereof (assuming such Person is
required to perform thereunder) as shown (or would be required to be shown) on
the balance sheet of such Person or disclosed (or would be required to be
disclosed) in the footnotes of a balance sheet of such Person and (y) the stated
amount of such Contingent Obligation.

     “Continuing Trizec Canada Directors” shall mean the directors of Trizec
Canada on the Effective Date and each other director of Trizec Canada if such
director’s nomination for election to the Board of Directors of Trizec Canada is
recommended by a majority of the then Continuing Trizec Canada Directors or by a
majority of the nominating committee appointed by the then Continuing Trizec
Canada Directors for the purpose of nominating directors for election to the
Board of Directors of Trizec Canada.

     “Continuing Trizec Directors” shall mean the directors of Trizec on the
Effective Date and each other director of Trizec if such director’s nomination
for election to the Board of Directors of Trizec is recommended by a majority of
the then Continuing Trizec Directors or by a majority of any nominating
committee appointed by the then Continuing Trizec Directors for the purpose of
nominating directors for election to the Board of Directors of Trizec.

     “Cost” shall mean (a) with respect to the acquisition of any Property,
without duplication, (i) the aggregate purchase price paid as cash consideration
for such purchase (without adjustment for prorations), plus the principal amount
of any note delivered or other deferred payment to be made in connection with
such purchase and the value of any non-cash consideration delivered in
connection with such purchase (including, without limitation, shares or
preferred shares of beneficial interest in Trizec, partnership or membership
units in the Additional Borrower or Equity Interests in any Subsidiary of
Trizec) plus (ii) reasonable and customary costs of sale and non-recurring taxes
paid or payable in connection with such purchase, and (b) with respect to any
Real Estate Asset which is acquired (or operating control in which is acquired),
developed or substantially renovated after the Effective Date, the undepreciated
book value of such Real Estate Asset as so acquired, developed or renovated.

     “Credit Documents” shall mean this Agreement, the Notes executed and
delivered pursuant to the terms of this Agreement, the Subsidiaries Guaranty,
the Subordination Agreement, and, after the execution and delivery thereof
pursuant to the terms of this Agreement, the Joinder Agreement.

     “Credit Event” shall mean the making of any Loan or the issuance of any
Letter of Credit.

     “Credit Party” shall mean each of the Borrowers and each Subsidiary
Guarantor.

     “Credit Rating” shall mean, for any Rating Agency, a publicly announced
rating level (it being understood that a rating level shall include numerical
modifiers and (+) and (–) modifiers) assigned by such Rating Agency to either
the Loans and/or Trizec’s long term senior unsecured debt.

-82-



--------------------------------------------------------------------------------



 



     “DBTCA” shall mean Deutsche Bank Trust Company Americas.

     “Default” shall mean any event, act or condition which with notice or lapse
of time, or both, would constitute an Event of Default; provided, however, that
any event, act or condition which causes the 60 day period referred to in clause
(i)(A) of the definition of Change of Control or the 60 day period referred to
in clause (i)(y)(A) of the definition of Trizec Canada Control Requirements to
commence shall not constitute a Default.

     “Defaulting Lender” shall mean any Lender with respect to which a Lender
Default is in effect.

     “Dividend” with respect to any Person shall mean that such Person has paid
a dividend or distribution or returned any equity capital to its stockholders,
partners or members or made any other distribution, payment or delivery of
property (other than shares of common or preferred equity of such Person) or
cash to its stockholders, partners or members as such, or redeemed, retired,
purchased or otherwise acquired, directly or indirectly, for any consideration
any shares of any class of its Equity Interests outstanding on or after the
Effective Date, or shall have permitted any of its Subsidiaries to purchase or
otherwise acquire for a consideration any shares of any class of any Equity
Interests of such Person outstanding on or after the Effective Date.

     “Dollars” and the sign “$” shall each mean freely transferable lawful money
of the United States.

     “Drawing” shall have the meaning provided in Section 2.05(b).

     “Effective Date” shall have the meaning provided in Section 13.10.

     “Eligible Transferee” shall mean and include a commercial bank, an
insurance company, a finance company, a financial institution, any fund that
invests in bank loans or any other “accredited investor” (as defined in
Regulation D of the Securities Act).

     “End Date” shall mean, for any Pricing Period, the last day of such Pricing
Period.

     “Environmental Approvals” shall mean any governmental permit, license,
approval, ruling, variance, exemption or other authorization required under
applicable Environmental Laws.

     “Environmental Claims” shall mean any and all administrative, regulatory or
judicial actions, suits, demands, demand letters, directives, claims, liens,
notices of noncompliance or violation, investigations or proceedings (in each
case in writing) arising under any Environmental Law or any Environmental
Approval (hereafter, “Claims”), including, without limitation, (a) any and all
Claims by governmental or regulatory authorities for enforcement, cleanup,
removal, response, remedial or other actions or damages pursuant to any
applicable Environmental Law, and (b) any and all Claims by any third party
seeking damages, contribution, indemnification, cost recovery, compensation or
injunctive relief in connection with alleged

-83-



--------------------------------------------------------------------------------



 



injury or threat of injury to human health, safety or the environment due to the
presence of Hazardous Materials.

     “Environmental Law” shall mean any Federal, state, foreign or local
statute, law, rule, regulation, ordinance, code and rule of common law now or
hereafter in effect and in each case as amended, and any judicial or legally
binding administrative interpretation thereof, including any judicial or
administrative order, consent decree or judgment, relating to the environment,
employee health and safety or Hazardous Materials, including, without
limitation, CERCLA; RCRA; the Federal Water Pollution Control Act, 33 U.S.C. §
1251 et seq.; the Toxic Substances Control Act, 15 U.S.C. § 2601 et seq.; the
Clean Air Act, 42 U.S.C. § 7401 et seq.; the Safe Drinking Water Act, 42 U.S.C.
§ 3803 et seq.; the Oil Pollution Act of 1990, 33 U.S.C. § 2701 et seq.; the
Emergency Planning and the Community Right-to-Know Act of 1986, 42 U.S.C. §
11001 et seq.; the Hazardous Material Transportation Act, 49 U.S.C. § 1801 et
seq.; the Occupational Safety and Health Act, 29 U.S.C. § 651 et seq.; and any
state and local or foreign counterparts or equivalents, in each case as amended
from time to time.

     “Equity Interests” of any Person shall mean any and all shares, interests,
rights to purchase, warrants, options, participation or other equivalents of or
interest in (however designated) equity of such Person, including, without
limitation, any Preferred Stock, any limited or general partnership interest and
any limited liability company membership interests.

     “ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended from time to time, and the regulations promulgated and rulings issued
thereunder. Section references to ERISA are to ERISA, as in effect on the
Effective Date and any subsequent provisions of ERISA, amendatory thereof,
supplemental thereto or substituted therefor.

     “ERISA Group” shall mean each of the Borrowers and each person (as defined
in Section 3(9) of ERISA) which together with any of the Borrowers or a
Subsidiary of any of the Borrowers would be deemed to be a “single employer”
within the meaning of Section 414 of the Code.

     “Eurodollar Rate” shall mean, with respect to any Interest Period relating
to a Borrowing of Eurodollar Rate Loans, (a) the rate of interest per annum that
appears on page 3750 of the Dow Jones Market Screen (or such other page as may
replace Page 3750 on the Associated Press-Dow Jones Telerate Service or such
other service as may be nominated by the British Bankers’ Association as the
information vendor for the purpose of displaying British Bankers’ Association
interest settlement rates for U.S. dollar deposits) for Dollar deposits of
amounts in immediately available funds comparable to the principal amount of the
Eurodollar Rate Loans included in such Borrowing with the same Interest Period
and with maturities comparable to the Interest Period applicable to such
Eurodollar Rate Loans as of 11:00 A.M. (London time) on the date which is two
Business Days prior to the commencement of such Interest Period, in each case
with the rate determined pursuant to preceding clause (a) to be divided (and
rounded upward, if necessary, to the nearest 1/16 of 1%) by (b) a percentage
equal to 100% minus the then stated maximum rate of all reserve requirements
(including, without limitation, any marginal, emergency, supplemental, special
or other reserves required by applicable law) applicable to any member bank of
the Federal Reserve System in respect of Eurocurrency funding or liabilities as
defined in Regulation D (or any successor category of

-84-



--------------------------------------------------------------------------------



 



liabilities under Regulation D); provided that, to the extent that an interest
rate is not ascertainable pursuant to the foregoing provisions of this
definition, the rate to be used for purposes of this definition shall be (x) the
rate of interest per annum quoted by the Administrative Agent to first-class
banks in the London interbank Eurodollar market for Dollar deposits of amounts
in immediately available funds comparable to the principal amount of the
Eurodollar Rate Loan included in such Borrowing with the same Interest Period
and with maturities comparable to the Interest Period applicable to such
Eurodollar Rate Loans as of 11:00 A.M. (London time) on the date which is two
Business Days prior to the commencement of such Interest Period, in each case
with the rate determined pursuant to preceding clause (x) to be divided (and
rounded upward, if necessary, to the nearest 1/16 of 1%) by (y) a percentage
equal to 100% minus the then stated maximum rate of all reserve requirements
(including, without limitation, any marginal, emergency, supplemental, special
or other reserves required by applicable law) applicable to any member bank of
the Federal Reserve System in respect of Eurocurrency funding or liabilities as
defined in Regulation D (or any successor category of liabilities under
Regulation D).

     “Eurodollar Rate Loan” shall mean each Term Loan and Revolving Loan
designated as such by the Borrowers at the time of the incurrence thereof or
conversion thereto.

     “Event of Default” shall have the meaning provided in Section 10.

     “Exchange Act” shall mean the Securities Exchange Act of 1934, as amended,
and the rules and regulations promulgated thereunder.

     “Excluded Borrowing Base Property” shall mean any Borrowing Base Property
which the Borrowers, pursuant to Section 8.13(d), have designated to be excluded
from the calculation of Borrowing Base Value, but only so long as (i) upon the
removal of such Borrowing Base Property from the calculation of Borrowing Base
Value and any prepayment of Loans required by Section 4.02(c), any Borrowing
Base Amount Deficiency has been cured and (ii) such Borrowing Base Property
otherwise continues to satisfy each of the other Borrowing Base Property
Conditions.

     “Excluded Borrowing Base Property Designation” shall have the meaning
provided in Section 8.13(d).

     “Existing Credit Facility” shall mean the existing credit facility pursuant
to that certain Amended and Restated Credit Agreement, dated as of December 18,
2002, among Trizec, DBTCA, as administrative agent, and the lenders from time to
time party thereto, as heretofore amended, modified and/or supplemented.

     “Existing Letter of Credit” shall have the meaning provided in Section
2.01(c).

     “Extension Fee” shall have the meaning provided in Section 3.01(g).

     “Extension Requirements” shall mean, with respect to the delivery of the
notice pursuant to Section 1.17 or the extension of the original Maturity Date
pursuant to Section 1.17, the satisfaction of each of the following conditions:
(i) no Default or Event of Default shall have occurred and be continuing at such
time, both before and immediately after giving effect to such

-85-



--------------------------------------------------------------------------------



 



delivery or such extension, as the case may be, (ii) all representations and
warranties contained herein and in the other Credit Documents shall be true and
correct in all material respects with the same effect as though such
representations and warranties had been made on and as of the date of such
request or extension (both before and after giving effect thereto), unless
stated to relate to a specific earlier date, in which case such representations
and warranties shall be true and correct in all material respects as of such
earlier date, (iii) the Borrowers shall have paid to each Lender the Extension
Fee owed to such Lender pursuant to, and on or before the time provided in,
Section 3.01(g) and (iv) on the date of extension of the Maturity Date, a Senior
Financial Officer of each of the Borrowers shall have delivered to the
Administrative Agent an officer’s certificate certifying as to compliance with
preceding clauses (i), (ii) and (iii).

     “Facility Fee” shall mean the Term Loan Facility Fee and/or the Revolving
Loan Facility Fee, as the context requires.

     “Facing Fee” shall have the meaning provided in Section 3.01(d).

     “Fair Market Value” of any Person at any time shall mean the sum of (I) an
amount equal to (i)(x) Consolidated EBITDA for the most recently ended two
fiscal quarters of such Person (including cash severance payments made to
employees of such Person during such period to the extent deducted in computing
Consolidated EBITDA, but excluding the portion of such Consolidated EBITDA for
such two fiscal quarter period attributable to (A) any Real Estate Assets sold
or acquired after the first day of the most recently ended four fiscal quarter
period and on or prior to the date of determination and (B) any Lease
termination payments) multiplied by (y) two minus (ii) $0.25 multiplied by the
aggregate rentable square footage of all Real Estate Assets of such Person and
its Consolidated Entities at such time with the remainder of (i) minus
(ii) being divided by (iii) the Capitalization Rates applicable to the Real
Estate Assets in question, plus (II) such Person’s or its Consolidated Entity’s
aggregate Cost to acquire any Real Estate Assets which were acquired by such
Person or such Consolidated Entity after the first day of the most recently
ended four fiscal quarter period and on or prior to the date of determination,
plus (III) such Person’s Unconsolidated Allocation Percentage of the aggregate
Cost to acquire any Real Estate Assets which were acquired by any Unconsolidated
Entity of such Person after the first day of the most recently ended four fiscal
quarter period and on or prior to the date of determination.

     “Federal Funds Rate” shall mean, for any day, a rate per annum equal to the
weighted average of the rates on overnight Federal Funds transactions with
members of the Federal Reserve System arranged by Federal Funds brokers, as
published for such day (or, if such day is not a Business Day, for the next
preceding Business Day) by the Federal Reserve Bank of New York, or, if such
rate is not so published for any day which is a Business Day, the average of the
quotations for such day on such transactions received by the Administrative
Agent from three Federal Funds brokers of recognized standing selected by the
Administrative Agent.

     “Fees” shall mean all amounts payable pursuant to or referred to in
Section 3.01.

     “Fitch” shall mean Fitch, Inc. or any successor thereto.

-86-



--------------------------------------------------------------------------------



 



     “Fitch Credit Rating” shall mean the publicly announced Credit Rating
assigned by Fitch as in effect from time to time.

     “Foreign Pension Plan” shall mean any plan, fund (including without
limitation, any superannuation fund) or other similar program established or
maintained outside the United State of America by any of the Borrowers or any of
their respective Subsidiaries primarily for the benefit of employees of any of
the Borrowers or any their respective Subsidiaries residing outside the United
States of America, which plan, fund or similar program provides, or results in,
retirement income, the deferral of income in contemplation of retirement or
payments to be made upon termination of employment, and which plan is not
subject to ERISA or the Code.

     “Funds From Operations” shall have the meaning provided in accordance with
resolutions adopted by the Board of Governors of the National Association of
Real Estate Investment Trust as in effect on the Effective Date.

     “GAAP” shall mean, with respect to Trizec, generally accepted accounting
principles in effect from time to time in the United States as applied by Trizec
in the preparation of its consolidated financial statements.

     “Governmental Authority” shall mean any Federal, state or local government
or any other political subdivision thereof or agency exercising executive,
legislative, judicial, regulatory or administrative functions.

     “Granting Lender” shall have the meaning provided in Section 13.04(b).

     “Guaranteed Obligations” shall have the meaning provided in the Subsidiary
Guaranty.

     “Hazardous Materials” shall mean (a) any petroleum or petroleum products,
radioactive materials, asbestos in any form that is friable, urea formaldehyde
foam insulation, polychlorinated biphenyls, and radon gas; (b) any chemicals,
materials or substances defined as or included in the definition of “hazardous
substances,” “hazardous waste,” “hazardous materials,” “extremely hazardous
substances,” “restricted hazardous waste,” “toxic substances,” “toxic
pollutants,” “contaminants,” or “pollutants,” or words of similar import, which
are regulated under any applicable Environmental Law; and (c) any other
chemical, material or substance, the Release of which is prohibited, limited or
regulated by any Environmental Law.

     “Highest Lawful Rate” shall mean, at any given time during which any
Obligations shall be outstanding hereunder, the maximum nonusurious interest
rate, if any, that at any time or from time to time may be contracted for,
taken, reserved, charged or received on the Obligations owing under this
Agreement and any other Credit Document, under the laws of the State of New York
(or the law of any other jurisdiction whose laws may be mandatorily applicable
notwithstanding other provisions of this Agreement and the other Credit
Documents), or under applicable federal laws which may presently or hereafter be
in effect and which allow a higher maximum nonusurious interest rate than under
New York (or such other jurisdiction’s) law, in any case after taking into
account, to the extent permitted by applicable law, any and all relevant
payments or charges under this Agreement and any other Credit Documents executed
in connection herewith, and any available exemptions, exceptions and exclusions.

-87-



--------------------------------------------------------------------------------



 



     “Holdings” shall have the meaning provided in the first paragraph of this
Agreement.

     “Indebtedness” of any Person shall mean, without duplication, (A) (i) all
indebtedness of such Person for borrowed money or for the deferred purchase
price of property or services (other than trade payable or accrued liabilities
arising in the ordinary course of business which are not overdue or which are
being contested in good faith) and (ii) all indebtedness of such Person
evidenced by a note, bond, debenture or similar instrument, (B) the face amount
of all letters of credit, bankers acceptances or similar instruments issued for
the account of such Person and, without duplication, all unreimbursed amounts
drawn thereunder, (C) all Contingent Obligations of such Person, (D) all payment
obligations of such Person under any Interest Rate Protection Agreements or
Other Hedging Agreements, (E) all Indebtedness of the types described in clause
(A), (B), (C), (D), (F) or (G) of this definition secured by any Lien on any
Property owned by such Person, whether or not such Indebtedness has been assumed
by such Person (provided that, if the Person has not assumed or otherwise become
liable in respect of such Indebtedness, such Indebtedness shall be deemed to be
in an amount equal to the fair market value of the Property to which such Lien
relates as determined in good faith by such Person), (F) the aggregate amount
required to be capitalized under Capital Leases under which such Person is the
lessee and (G) all obligations of such Person to pay a specified purchase price
for goods or services, whether or not delivered or accepted i.e., take-or-pay
and similar obligations. Notwithstanding the foregoing, Indebtedness shall not
include any Dividends declared but not yet paid.

     “Initial Borrowing Base Properties” shall mean each Real Estate Asset
described in Schedule III.

     “Insurance Requirements” means all terms of any insurance policy required
hereunder, all requirements of the issuer of any such policy, and all orders,
rules, regulations and other requirements of the National Board of Fire
Underwriters (or any other body exercising similar functions) applicable to or
affecting any Borrowing Base Property or any part thereof or any use of any
Borrowing Base Property or any portion thereof.

     “Intercompany Indebtedness” shall mean any Indebtedness for borrowed money
owed by any of the Borrowers or any of their respective Subsidiaries to any of
the Borrowers or any of their respective Subsidiaries.

     “Interest Determination Date” shall mean, with respect to any Eurodollar
Rate Loan, the second Business Day prior to the commencement of any Interest
Period relating to such Eurodollar Rate Loan.

     “Interest Period” shall have the meaning provided in Section 1.10.

     “Interest Rate Hedges” shall mean interest rate exchange, collar, cap,
swap, adjustable strike cap, adjustable strike corridor or similar agreements
issued by providers, and having terms, conditions and tenors, which are
consistent with the past practice of Trizec and entered into by any of the
Borrowers and/or their respective Subsidiaries to provide protection to, or
minimize the impact upon, any of the Borrowers and/or their respective
Subsidiaries of

-88-



--------------------------------------------------------------------------------



 



increasing floating rates of interest applicable to Indebtedness under clause
(A) of the definition of Indebtedness.

     “Interest Rate Protection Agreement” shall mean any interest rate swap
agreement, interest rate cap agreement, interest collar agreement, interest rate
hedging agreement or other similar agreement or arrangement.

     “Investment Company Act” shall mean the Investment Company Act of 1940, as
amended.

     “Investment Grade Rating Condition” shall mean, at any time but only for so
long as, at least two of the three Rating Agencies shall have publicly announced
a Credit Rating for the Loans and/or the long term unsecured debt of Trizec of
at least BBB-/Baa3 (but otherwise subject to the first proviso of the definition
of Applicable Facility Fee Percentage and the first proviso of clause (B) of the
definition of Applicable Margin).

     “Investments” shall mean all expenditures made and all liabilities incurred
(contingent or otherwise, but without duplication): (i) for the acquisition of
stock, partnership interests or other Equity Interests or for the acquisition of
Indebtedness of, or for loans, advances, capital contributions or transfers of
property to, any Person; (ii) in connection with Land under Development;
(iii) in connection with Land held for Development; and (iv) for the acquisition
of any other obligations of any Person.

     “Issuing Lender” shall mean DBTCA (which, for purposes of this definition,
also shall include any lending affiliate of DBTCA, including Deutsche Bank AG,
New York Branch, which has agreed to issue Letters of Credit under this
Agreement) and any other Lender which at the request of the Borrowers and with
the consent of the Administrative Agent agrees, in such Lender’s sole
discretion, to become an Issuing Lender for the purpose of issuing Letters of
Credit pursuant to Section 2.

     “Joinder Agreement” shall have the meaning provided in Section 1.06(g).

     “Joint Venture” shall mean, as to any Person, (x) any Subsidiary of such
Person in which such Person owns less than 90% of the Equity Interests and
(y) any Unconsolidated Entity.

     “Judgment Currency” shall have the meaning provided in Section 13.20.

     “Judgment Currency Conversion Date” shall mean the meaning provided in
Section 13.20.

     “Land held for Development” shall mean any unimproved Real Estate Asset
which is not Land under Development.

     “Land under Development” shall mean any Real Estate Asset for which Trizec
or any of its Consolidated Entities or Unconsolidated Entities is actively
pursuing construction of one or more buildings, structures or other improvements
and for which construction is proceeding to completion without undue delay from
permit denial, construction delays or otherwise, all

-89-



--------------------------------------------------------------------------------



 



pursuant to such Person’s ordinary course of business, provided that any such
Real Estate Asset (or, if applicable, any building, structure or other
improvement comprising a portion of any such Real Estate Asset) will no longer
be considered Land under Development when (i) a certificate of occupancy has
been issued for such Real Estate Asset (or building, structure or other
improvement thereon) or such Real Estate Asset (or building, structure or other
improvement thereon) may otherwise be lawfully occupied for its intended use and
(ii) (A) in the case of an office, industrial or flex building, such Real Estate
Asset is more than 85% leased in the aggregate (based on square footage) and
such Person is receiving rental payments from tenants leasing more than 85% of
such Real Estate Asset (based on square footage), (B) in the case of a retail
building, such Real Estate Asset is more than 85% leased in the aggregate (based
on square footage) and has had a certificate of occupancy for at least
18 months, (C) in the case of a hotel, such Real Estate Asset has had a
certificate of occupancy for at least 18 months and is receiving guests in the
ordinary course of business, and (D) in the case of each unit of a residential
condominium, such residential condominium unit is sold. Notwithstanding the
foregoing, tenant improvements (where available) to previously constructed
and/or leased Real Estate Assets shall not be considered Land under Development.
Notwithstanding the foregoing, a Real Estate Asset whose improvements are being
restored following a Casualty or Taking shall not constitute Land Under
Development.

     “L/C Supportable Obligations” shall mean (i) obligations of any of the
Borrowers or any of their respective Subsidiaries with respect to workers
compensation, surety bonds and other similar statutory obligations and (ii) such
other obligations of any of the Borrowers or any of their respective
Subsidiaries as are permitted to exist pursuant to the terms of this Agreement.

     “Lease-Up Condition” shall have the meaning provided in Section 8.13(d).

     “Leaseholds” of any Person shall mean all the right, title and interest of
such Person as lessee or licensee in, to and under leases or licenses of land,
improvements and/or fixtures.

     “Lender” shall mean each financial institution listed on Schedule I, as
well as any Person which becomes a “Lender” hereunder pursuant to Sections 1.15,
1.16 or 13.04(b).

     “Lender Default” shall mean (i) the refusal (which has not been retracted)
or the failure of a Lender to make available its portion of any Borrowing
required to be made available by it hereunder (including any Mandatory
Borrowing) or to fund its portion of any unreimbursed payment under
Section 2.04(c) or (ii) a Lender having notified in writing the Borrowers and/or
the Administrative Agent that such Lender does not intend to comply with its
obligations under Section 1.01(a), 1.01(b), 1.01(d) or 2.04, in the case of
either clause (i) or (ii) as a result of any takeover or control (including,
without limitation, as a result of the occurrence of any event of the type
described in Section 10.05 with respect to such Lender) of such Lender by any
regulatory authority or agency.

     “Letter of Credit” shall have the meaning provided in Section 2.01(a).

     “Letter of Credit Fee” shall have the meaning provided in Section 3.01(c).

-90-



--------------------------------------------------------------------------------



 



     “Letter of Credit Outstandings” shall mean, at any time, the sum of (i) the
aggregate Stated Amount of all outstanding Letters of Credit at such time and
(ii) the amount of all Unpaid Drawings at such time.

     “Letter of Credit Request” shall have the meaning provided in Section
2.03(a).

     “Lien” shall mean any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), security interest,
preference, priority or other security agreement of any kind or nature
whatsoever (including, without limitation, any conditional sale or other title
retention agreement, any financing or similar statement or notice filed under
the UCC or any other similar recording or notice statute, and any lease having
substantially the same effect as any of the foregoing).

     “Loan” shall mean each Term Loan, Revolving Loan, Competitive Bid Loan and
Swingline Loan.

     “Majority Lenders” of any Tranche shall mean those Non-Defaulting Lenders
which would constitute the Required Lenders under, and as defined in, this
Agreement if all outstanding Obligations of the other Tranches under this
Agreement were repaid in full and all Commitments with respect thereto were
terminated.

     “Mandatory Borrowing” shall have the meaning provided in Section 1.01(d).

     “Margin Stock” shall have the meaning provided in Regulation U.

     “Material Adverse Effect” shall mean (i) any material adverse effect on the
business, operations, property, assets, liabilities or condition (financial or
otherwise) of the Borrowers and their Subsidiaries taken as a whole, or (ii) any
material adverse effect (x) on the rights or remedies of the Lenders or the
Administrative Agent hereunder or under any other Credit Document or (y) on the
ability of the Credit Parties taken as a whole to perform their obligations to
the Lenders or the Administrative Agent hereunder or under the other Credit
Documents.

     “Maturity Date” shall mean June 29, 2007, as such date may be extended
pursuant to Section 1.17.

     “Maximum Competitive Bid Loan Amount” at any time shall mean an amount
equal to 50% of the Total Revolving Loan Commitment then in effect.

     “Maximum Swingline Amount” shall mean the lesser of (i) $50,000,000 and
(ii) the Total Commitment then in effect.

     “Metropolitan Statistical Area” shall mean the United States statistical
area as determined by Regional Economic Information Systems and based on total
commercial real estate (office, retail and warehouse) square footage). As of the
Effective Date, the top 10 Metropolitan Statistical Areas in order of ranking
are: (1) Los Angeles, California; (2) Chicago, Illinois; (3) Dallas, Texas;
(4) New York City, New York; (5) Washington, D.C.; (6) Atlanta,

-91-



--------------------------------------------------------------------------------



 



Georgia; (7) Houston, Texas; (8) Philadelphia, Pennsylvania; (9) Detroit,
Michigan; and (10) Cleveland, Ohio.

     “Minimum Borrowing Amount” shall mean (i) in the case of Term Loans or
Revolving Loans maintained as Base Rate Loans, $1,000,000, (ii) in the case of
Term Loans or Revolving Loans maintained as Eurodollar Rate Loans, $1,000,000,
(iii) in the case of Competitive Bid Loans, $25,000,000, and (iv) in the case of
Swingline Loans, $500,000.

     “Moody’s” shall mean Moody’s Investors Service, Inc. or any successor
thereto.

     “Moody’s Credit Rating” shall mean the publicly announced Credit Rating
assigned by Moody’s as in effect from time to time.

     “Mortgage Interests” shall mean a mortgage (or similar instrument)
encumbering a Real Estate Asset (including, without limitation, a pledge of
Equity Interests in a direct or indirect owner of a Real Estate Asset as
security for a mezzanine finance transaction) and securing indebtedness that is
owed to Trizec or any of its Consolidated Entities, including certificates of
interests in real estate mortgage investment conduits.

     “Multiemployer Plan” shall mean at any time an employee pension benefit
plan within the meaning of Section 4001(a)(3) of ERISA to which any member of
the ERISA Group is then making or accruing an obligation to make contributions
or has within the preceding five plan years made contributions, including for
these purposes any Person which ceased to be a member of the ERISA Group during
such five year period.

     “Multiple Voting Shares” shall mean the Multiple Voting Shares as defined
in the Articles of Incorporation of Trizec Canada dated January 29, 2002, as
amended by the Certificate of Amendment dated March 11, 2002.

     “Munk Family” shall mean Peter Munk, his spouse, any of his issue and the
spouses of any of them, his or their respective legal representatives, any
corporation of which all the voting shares are beneficially owned, directly or
indirectly, by any one or more of the foregoing persons and any trust the only
beneficiaries of which are any one or more of the foregoing persons.

     “NAIC” shall mean the National Association of Insurance Commissioners.

     “Net Operating Income” shall mean, for any period and with respect to the
Borrowing Base Properties, an amount equal to (i) the aggregate rental and other
income from the operation of all Borrowing Base Properties during such period;
minus (ii) all expenses and other proper charges incurred in connection with the
operation of such Borrowing Base Properties (including, without limitation, real
estate taxes, management fees, bad debt expenses and rent under ground leases)
during such period; but, in any case, before payment of or provision for debt
service charges for such period, income taxes for such period, and depreciation,
amortization, and other non-cash expenses for such period (except that, solely
for purposes of Notices of Borrowing, Notices of Competitive Bid Borrowing and
Section 9.14, any adjustments for so-called “straight-line rental accounting”
shall be excluded from rental income).

-92-



--------------------------------------------------------------------------------



 



     “Non-Defaulting Lender” shall mean and include each Lender other than a
Defaulting Lender.

     “Note” shall mean each Term Loan Note, Revolving Loan Note, Competitive Bid
Note and Swingline Loan Note.

     “Notice of Borrowing” shall have the meaning provided in Section 1.03(a).

     “Notice of Competitive Bid Borrowing” shall have the meaning provided in
Section 1.04(a).

     “Notice of Conversion/Continuation” shall have the meaning provided in
Section 1.06.

     “Notice Office” shall mean the office of the Administrative Agent located
at 90 Hudson Street, 5th Floor, Jersey City, New Jersey 07302, Attention: Mary
Rodwell, Telecopier Numbers: (201) 593-2308/2309/2310, Telephone Numbers: (201)
593-2165/2163/2170, or such other office in the continental United States or
person as the Administrative Agent may hereafter designate in writing as such to
the other parties hereto.

     “Obligation Currency” shall have the meaning provided in Section 13.20.

     “Obligations” shall mean all amounts owing to the Administrative Agent, any
Lender or any Issuing Lender pursuant to the terms of this Agreement or any
other Credit Document.

     “Other Hedging Agreement” shall mean any foreign exchange contracts,
currency swap agreements, commodity agreements or other similar agreements or
arrangements designed to protect against the fluctuations in currency values.

     “Participant” shall have the meaning provided in Section 2.04(a).

     “Payment Office” shall mean the office of the Administrative Agent located
at 90 Hudson Street, 5th Floor, Jersey City, New Jersey 07302, Attention: Mary
Rodwell, or such other office in the continental United States as the
Administrative Agent may hereafter designate in writing as such to the other
parties hereto.

     “PBGC” shall mean the Pension Benefit Guaranty Corporation or any entity
succeeding to any or all of its functions under ERISA.

     “Percentage” of any Lender with a Revolving Loan Commitment at any time
shall mean a fraction (expressed as a percentage) the numerator of which is the
Revolving Loan Commitment of such Lender at such time and the denominator of
which is the Total Revolving Loan Commitment at such time, provided that if the
Percentage of any Lender is to be determined after the Total Revolving Loan
Commitment has been terminated, then the Percentages of the Lenders shall be
determined immediately prior (and without giving effect) to such termination.

-93-



--------------------------------------------------------------------------------



 



     “Permitted Encumbrances” shall have the meaning provided in Section 9.01.

     “Permitted Holders” shall mean (x) Trizec Canada (and/or one or more Wholly
Owned Subsidiaries of Trizec Canada) so long as the Trizec Canada Control
Requirements are satisfied, (y) Peter Munk (and/or one or more Wholly Owned
Subsidiaries of Peter Munk) and (z) in the case of clause (i)(A) of the
definition of Change of Control only, Trizec Canada (and/or one or more Wholly
Owned Subsidiaries of Trizec Canada) so long as Peter Munk (and/or one or more
Wholly Owned Subsidiaries of Peter Munk) has (and does not fail to exercise) the
power to elect a majority of the directors of Trizec Canada.

     “Person” shall mean any individual, partnership, joint venture, limited
liability company, firm, corporation, association, trust or other enterprise or
any government or political subdivision or any agency, department or
instrumentality thereof.

     “Plan” shall mean any pension plan as defined in Section 3(2) of ERISA
(other than a Multiemployer Plan), which is maintained or contributed to by (or
to which there is an obligation to contribute of) any member of the ERISA Group,
and each such plan for the five-year period immediately following the latest
date on which the member of the ERISA Group maintained, contributed to or had an
obligation to contribute to such plan.

     “Preferred Stock” as applied to the capital stock of any Person, shall mean
capital stock of such Person (other than common stock of such Person and, in the
case of Trizec, Special Voting Stock) of any class or classes (however designed)
that ranks prior, as to the payment of dividends or as to the distribution of
assets upon any voluntary or involuntary liquidation, dissolution or winding up
of such Person, to shares of capital stock of any other class of such Person.

     “Pricing Period” shall mean each period which shall commence on the date
upon which the respective officer’s certificate is delivered pursuant to Section
8.01(e) (together with the related financial statements pursuant to
Section 8.01(a)(A) or (b)(A), as the case may be) and which shall end on the
date of actual delivery of the next officer’s certificates pursuant to Section
8.01(e) (and related financial statements) or the latest date on which such next
officer’s certificate (and related financial statements) is required to be so
delivered; it being understood that the first Pricing Period commenced with the
delivery of Trizec’s financial statements (and related officer’s certificate) in
respect of its fiscal year ending on December 31, 2003.

     “Prime Lending Rate” shall mean the rate which the Administrative Agent
announces from time to time as its prime lending rate, the Prime Lending Rate to
change when and as such prime lending rate changes. The Prime Lending Rate is a
reference rate and does not necessarily represent the lowest or best rate
actually charged to any customer. The Administrative Agent may make commercial
loans or other loans at rates of interest at, above or below the Prime Lending
Rate.

     “Pro Forma Basis” shall mean, in connection with any calculation of (a)
compliance with Section 9.02(a)(ii)(z), (b) Consolidated Total Asset Value and
(c) Borrowing Base Property NOI, the calculation thereof after giving effect on
a pro forma basis to the sale or

-94-



--------------------------------------------------------------------------------



 



acquisition of any Real Estate Asset after the first day of the relevant Test
Period and on or prior to the date of determination, with the following rules to
apply in connection therewith:

     (i) in making any determination of Fair Market Value, pro forma effect
shall be given to (A) any sale of any Real Estate Asset consummated after the
first day of the relevant two fiscal quarter period and on or prior to the date
of determination as if such sale was consummated on the first day of the
relevant two fiscal quarter period, and (B) the acquisition of any Real Estate
Asset after the first day of the relevant two fiscal quarter period and on or
prior to the date of determination as provided in the definition of Fair Market
Value; and

     (ii) in making any determination of Borrowing Base Property NOI, pro forma
effect shall be given to (A) the addition of any other Borrowing Base Property
to the Borrowing Base after the first day of the relevant Test Period and on or
prior to the date of determination as if such addition occurred on the first day
of the relevant Test Period, and (B) the removal of any Borrowing Base Property
from the Borrowing Base after the first day of the relevant Test Period and on
or prior to the date of determination as if such removal occurred on the first
day of the relevant Test Period.

     “Projections” shall mean the projections contained in the Lender
Information Package, dated May, 2004, which were prepared by or on behalf of the
Borrowers in connection with this Agreement and delivered to the Administrative
Agent and the Lenders prior to the Effective Date.

     “Property” of a Person shall mean any and all property, whether real,
personal, tangible, intangible or mixed, of such Person, or other assets owned,
leased or operated by such Person.

     “Quarterly Payment Date” shall mean the last day of each March, June,
September, and December commencing December 31, 2004.

     “Rating Agency” shall mean each of Fitch, Moody’s and S&P.

     “RCRA” shall mean the Resource Conservation and Recovery Act, as the same
may be amended from time to time, 42 U.S.C. § 6901 et seq.

     “Real Estate Assets” of any Person shall mean all assets of such Person
constituting Real Property.

     “Real Property” of any Person shall mean all the right, title and interest
of such Person in and to land, improvements and fixtures, including Leaseholds;
provided, however, that solely for the purpose of the definitions of
Consolidated Total Asset Value and Costs, Real Property shall include all the
right, title and interest of such Person as lessee, licensee, property manager
or leasing agent under leases or licenses of, or management or leasing
agreements for, land, improvements and/or fixtures.

     “Recourse” shall mean, with respect to any Person, any Indebtedness or
other obligation or liability of any other Person all or a portion of which is
guaranteed by, or for which

-95-



--------------------------------------------------------------------------------



 



a recourse claim may be made against, such first Person (whether by contract,
the ownership of Equity Interests, by operation of law or otherwise); provided,
however, that personal recourse of such first Person under any Secured
Indebtedness of another Person for fraud, misrepresentation, misapplication of
cash, waste, environmental claims and liabilities and other circumstances
customarily excluded by institutional lenders from exculpation provisions and/or
included in separate indemnification agreements in non-recourse financing of
Real Estate Assets shall not, by itself, cause such Indebtedness to be
characterized as Recourse to such first Person except to the extent that a claim
is made against such first Person as a result of any of the foregoing items
described above in this proviso.

     “Register” shall have the meaning provided in Section 13.15.

     “Regulation D” shall mean Regulation D of the Board of Governors of the
Federal Reserve System as from time to time in effect and any successor to all
or a portion thereof establishing reserve requirements.

     “Regulation T” shall mean Regulation T of the Board of Governors of the
Federal Reserve System as from time to time in effect and any successor to all
or a portion thereof.

     “Regulation U” shall mean Regulation U of the Board of Governors of the
Federal Reserve System as from time to time in effect and any successor to all
or a portion thereof.

     “Regulation X” shall mean Regulation X of the Board of Governors of the
Federal Reserve System as from time to time in effect and any successor to all
or a portion thereof

     “Release” shall mean disposing, discharging, injecting, spilling, pumping,
leaking, leaching, dumping, emitting, escaping, emptying, pouring or migrating,
into or upon any land or water or air, or otherwise entering into the
environment.

     “Release Date” shall mean each date on which a Borrowing Base Property is
removed from the Borrowing Base pursuant to Section 8.13(b).

     “Replaced Lender” shall have the meaning provided in Section 1.15.

     “Replacement Lender” shall have the meaning provided in Section 1.15.

     “Reportable Event” shall mean any event described in Section 4043(c) of
ERISA with respect to a Plan other than those events as to which the 30-day
notice is waived under subsection .22, .23, .25, .27 or .28 of PBGC Regulation
Section 4043.

     “Required Lenders” shall mean Non-Defaulting Lenders the sum of whose
Commitments (or after the termination thereof, outstanding Loans and Percentages
of (x) outstanding Swingline Loans and (y) Letter of Credit Outstandings)
represents an amount greater than 50% of the Total Commitment less the
Commitments of all Defaulting Lenders (or after the termination thereof, the sum
of the then total outstanding Loans of all Non-Defaulting Lenders

-96-



--------------------------------------------------------------------------------



 



and the aggregate Percentages of all Non-Defaulting Lenders of the total (x)
outstanding Swingline Loans and (y) Letter of Credit Outstandings at such time).

     “Restricted Holding” shall have the meaning provided in Section 9.06.

     “Restricted Property” shall have the meaning provided in Section 9.01

     . “Revolving Loan” shall have the meaning provided in Section 1.01(b).

     “Revolving Loan Commitment” shall mean, for each Lender, the amount, if
any, set forth opposite such Lender’s name in Schedule I directly below the
column entitled “Revolving Loan Commitment,” as the same may be (a) reduced from
time to time pursuant to Sections 3.02, 3.03 or 10, (b) increased from time to
time pursuant to Section 1.16 or (c) adjusted from time to time as a result of
assignments to or from such Lender pursuant to Sections 1.15 or 13.04(b).

     “Revolving Loan Commitment Commission” shall have the meaning provided in
Section 3. 01(b).

     “Revolving Loan Facility Fee” shall have the meaning provided in Section
3.01(b)(ii).

     “Revolving Loan Note” shall have the meaning provided in Section 1.06(a).

     “S&P” shall mean Standard & Poor’s Ratings Service, a division of The
McGraw-Hill Companies, Inc.

     “S&P Credit Rating” shall mean the publicly announced Credit Rating
assigned by S&P as in effect from time to time.

     “SEC” shall have the meaning provided in Section 8.01(g).

     “Section 4.04(b)(ii). Certificate” shall have the meaning provided in
Section 4.04(b)(ii).

     “Section 9.14 Default” shall have the meaning provided in Section
4.02(c)(i).

     “Secured Consolidated Total Indebtedness” of any Person at any time shall
mean the sum of, without duplication, (i) the Consolidated Total Indebtedness of
such Person at such time which is secured by a Lien evidenced by a mortgage,
deed of trust, security agreement, pledge agreement or other similar security
interest on Property of such Person or its Subsidiaries or Unconsolidated
Entities, (ii) all other Consolidated Total Indebtedness of such Person which
has been incurred by a Subsidiary of such Person which is not a Credit Party or
by an Unconsolidated Entity of such Person (but excluding that portion of such
Indebtedness, if any, for which there is Recourse to a Credit Party), and (iii)
the amount of all cash and the fair market value of all other Property (as
reasonably determined by the relevant Credit Party) subject to a Lien described
in Section 9.01(f).

-97-



--------------------------------------------------------------------------------



 



     “Secured Indebtedness” of any Person shall mean any Indebtedness of such
Person that is secured by a Lien evidenced by a mortgage, deed of trust,
security agreement, pledge agreement or other similar security interest on
Property of such Person.

     “Securities Act” shall mean the Securities Act of 1933, as amended, and the
rules and regulations promulgated thereunder.

     “Senior Financial Officer” of any Person shall mean the chief financial
officer or treasurer of such Person or its general partner or managing member,
as the case may be.

     “SPC” shall have the meaning provided in Section 13.04(b).

     “Special Voting Stock” shall mean the Special Voting Stock as defined in
the Fourth Amended and Restated Certificate of Incorporation of Trizec dated
February 8, 2002.

     “Specified Default” shall mean any Default under Section 10.01 or 10.05.

     “Spread” shall mean a percentage per annum in excess of, or less than, the
Eurodollar Rate.

     “Spread Competitive Bid Borrowing” shall mean a Competitive Bid Borrowing
with respect to which the Borrowers have requested the Bidder Lenders to make
Competitive Bid Loans at a Spread over or under the Eurodollar Rate.

     “Start Date” shall mean, with respect to any Pricing Period, the first day
of such Pricing Period.

     “Stated Amount” of each Letter of Credit shall mean, at any time, the
maximum amount available to be drawn thereunder (in each case determined without
regard to whether any conditions to drawing could then be met).

     “Subordination Agreement” shall have the meaning specified in Section 5.10.

     “Subsidiaries Guaranty” shall have the meaning provided in Section 5.07.

     “Subsidiary” shall mean, as to any Person, (i) any corporation more than
50% of whose stock of any class or classes having by the terms thereof ordinary
voting power to elect a majority of the directors of such corporation
(irrespective of whether or not at the time stock of any class or classes of
such corporation shall have or might have voting power by reason of the
happening of any contingency) is at the time owned by such Person and/or one or
more Subsidiaries of such Person, (ii) any partnership, association, joint
venture or other entity in which such Person and/or one or more Subsidiaries of
such Person has more than a 50% equity interest at the time, and (iii) to the
extent not otherwise included in preceding clauses (i) and (ii), any
Consolidated Entity of such Person.

     “Subsidiary Guarantor” shall mean (i) each Borrowing Base Property Owner
(or, in the case of any Borrowing Base Property which is owned or leased by a
joint venture in which

-98-



--------------------------------------------------------------------------------



 



any Subsidiary of any of the Borrowers owns an Equity Interest, such
Subsidiary), (ii) TRE and (iii) each direct Subsidiary of Trizec which is
described in Section 8.13(f).

     “Swingline Expiry Date” shall mean the date falling seven Business Days
prior to the Maturity Date.

     “Swingline Lender” shall mean DBTCA.

     “Swingline Loan” shall have the meaning provided in Section 1.01(c).

     “Swingline Loan Note” shall have the meaning provided in Section 1.06(a).

     “Tax Benefit” shall have the meaning provided in Section 4.04(a).

     “Taxes” shall have the meaning provided in Section 4.04(a).

     “Term Loan” shall have the meaning provided in Section 1.01(a).

     “Term Loan Commitment” shall mean, for each Lender, the amount, if any, set
forth opposite such Lender’s name on Schedule I directly below the column
entitled “Term Loan Commitment”, as the same may be (a) reduced from time to
time pursuant to Sections 3.02, 3.03 or 10, (b) increased from time to time
pursuant to Section 1.16 or (c) adjusted from time to time as a result of
assignments to or from such Lender pursuant to Sections 1.15 or 13.04(b).

     “Term Loan Commitment Commission” shall have the meaning provided in
Section 3.01(a).

     “Term Loan Commitment Expiration Date” shall mean the 45th day following
the Effective Date.

     “Term Loan Facility Fee” shall have the meaning provided in Section
3.01(a)(ii).

     “Term Loan Note” shall have the meaning provided in Section 1.06(a).

     “Test Date” shall mean, with respect to any Start Date, the last day of the
most recent fiscal quarter of Trizec ended immediately prior to such Start Date.

     “Test Period” shall mean, for any Person, each period of four consecutive
completed fiscal quarters of such Person (in each case taken as one accounting
period); provided, however, for purposes of calculating Net Operating Income
only insofar as Net Operating Income is used to compute Borrowing Base Property
NOI, such Test Period instead shall be the most recently ended two completed
fiscal quarters of such Person.

     “Total Commitment” shall mean, at any time, the sum of the Commitments of
each of the Lenders.

     “Total Leverage” of any Person at any time shall mean the Consolidated
Total Indebtedness of such Person as a percentage of the Consolidated Total
Asset Value of such Person at such time.

-99-



--------------------------------------------------------------------------------



 



     “Total Revolving Loan Commitment” shall mean, at any time, the sum of the
Revolving Loan Commitments of each of the Lenders.

     “Total Term Loan Commitment” shall mean, at any time, the sum of the Term
Loan Commitments of each of the Lenders.

     “Total Unutilized Revolving Loan Commitment” shall mean, at any time, an
amount equal to the remainder of (x) the Total Revolving Loan Commitment at such
time less (y) the sum of the aggregate principal amount of all Revolving Loans,
Swingline Loans and Competitive Bid Loans then outstanding plus the then
aggregate amount of all Letter of Credit Outstandings.

     “Total Unutilized Term Loan Commitment” shall mean, at any time, an amount
equal to the remainder of (x) the Total Term Loan Commitment at such time less
(y) the sum of the aggregate principal amount of all Term Loans then
outstanding.

     “Tranche” shall mean the respective facility and commitments utilized in
making Loans hereunder, with there being three separate Tranches on the
Effective Date, i.e., the Term Loans, the Revolving Loans and the Swingline
Loans.

     “TRE” shall mean Trizec R&E Holdings, Inc., a Delaware corporation.

     “Trizec” shall have the meaning provided in the first paragraph of this
Agreement.

     “Trizec Canada” shall mean Trizec Canada Inc., a publicly-traded Ontario
corporation.

     “Trizec Canada Control Requirements” shall mean: (i)(x) one or more members
of the Munk Family has (and does not fail to exercise) the power to elect a
majority of the directors of Trizec Canada solely through the ownership of
Multiple Voting Shares, or (y) no Person or “group” (within the meaning of
Sections 13(d) and 14(d) under the Exchange Act, as in effect on the Effective
Date) (A) shall have beneficial ownership of 25% or more on a fully diluted
basis of the voting and/or economic interest in the capital stock of Trizec
Canada (provided that the beneficial ownership by any Person or group of 25% or
more on a fully diluted basis of the voting and/or economic interest in the
capital stock of Trizec Canada on or prior to the date on which one or more
members of the Munk Family ceases to have (or fails to exercise) the power to
elect a majority of the directors of Trizec Canada shall be permitted under this
clause (i)(y)(A) so long as such Person or ‘group’ (x) does not acquire any
beneficial ownership of any additional voting and/or economic interest in the
capital stock of Trizec Canada and (y) reduces such beneficial ownership to less
than 25% (30% in the case of the Canada Pension Plan Investment Board (“CPPIB”)
on a fully diluted basis, in each case within 60 days following such date; and
provided further that beneficial ownership of up to 30% on a fully diluted basis
of the voting and/or economic interest in the capital stock of Trizec Canada by
CPPIB shall be permitted under this clause (i)(y)(A), although any subsequent
transfer, sale or other disposition by CPPIB of all or any portion of the shares
of capital stock of Trizec Canada shall be subject to the provisions of this
clause (i)(y)(A) determined without regard to this proviso) or (B) shall have
obtained the power (whether or not exercised) to elect a majority of the
directors of Trizec

-100-



--------------------------------------------------------------------------------



 



Canada, and (ii) the Board of Directors of Trizec Canada continues to consist of
a majority of Continuing Trizec Canada Directors.

     “Type” shall mean the type of Loan (other than a Competitive Bid Loan)
determined with regard to the interest option applicable thereto i.e., whether a
Base Rate Loan or a Eurodollar Rate Loan.

     “UCC” shall mean the Uniform Commercial Code as from time to time in effect
in the relevant jurisdiction.

     “Unconsolidated Allocation Percentage” shall mean, for any Person, with
respect to such Person’s Unconsolidated Entities the percentage ownership
interest of such Person in such Unconsolidated Entity.

     “Unconsolidated Entity” shall mean, with respect to any Person, at any
date, any other Person in whom such Person holds an Investment, and whose
financial results would not be consolidated under GAAP with the financial
results of such Person on the consolidated financial statements of such Person,
if such statements were prepared as of such date.

     “Unencumbered” shall mean, with respect to any Property, that such Property
is not subject to any Lien or other restrictions of the type described in the
introductory paragraph to Section 9.01 other than a Permitted Encumbrance.

     “Unfunded Current Liability” of any Plan shall mean the amount, if any, by
which the value of the accumulated plan benefits under the Plan determined on a
plan termination basis in accordance with actuarial assumptions at such time
consistent with those prescribed by the PBGC for purposes of Section 4044 of
ERISA, exceeds the fair market value of all plan assets allocable to such
liabilities under Title IV of ERISA (excluding any accrued but unpaid
contributions).

     “United States” and “U.S.” shall each mean the United States of America.

     “Unpaid Drawing” shall have the meaning provided in Section 2.05(a).

     “Unrestricted Cash and Cash Equivalents” of any Person shall at any time
shall mean the sum of (a) the aggregate amount of all unrestricted cash then
actually held by such Person or any of its Subsidiaries (excluding without
limitation until forfeited to, or otherwise entitled to be retained by, such
Person or any of its Subsidiaries, tenant security and other restricted
deposits) and (b) the aggregate amount of all unrestricted Cash Equivalents
(valued at fair market value) then held by such Person or any of its
Subsidiaries. As used in this definition, “unrestricted” shall mean the
specified asset is not subject to any Liens in favor of any Person.

     “Unsecured Consolidated Total Indebtedness” of any Person at any time shall
mean the aggregate amount of all Consolidated Total Indebtedness of such Person
at such time (including, without limitation, all outstanding Obligations and all
Unsecured Indebtedness in the form of payment guaranties of Secured
Indebtedness) that is not Secured Consolidated Total Indebtedness; provided,
however, that solely for the purpose of calculating the Borrowing Base Amount,
Unsecured Consolidated Total Indebtedness of Trizec shall not include up to

-101-



--------------------------------------------------------------------------------



 



$100,000,000 of Unsecured Indebtedness incurred at any time by Trizec (but not
any other Credit Party) under payment guaranties by it of the Secured
Consolidated Total Indebtedness of its Subsidiaries for borrowed money.

     “Unsecured Indebtedness” of any Person shall mean any Indebtedness of such
Person that is not secured by a Lien evidenced by a mortgage, deed of trust,
security agreement, pledge agreement or other similar security interest on any
Property of such Person.

     “Unutilized Revolving Loan Commitment” shall mean, with respect to any
Lender at any time, an amount equal to the remainder of (x) such Lender’s
Revolving Loan Commitment at such time, less (y) the sum of the aggregate
principal amount of all Revolving Loans of such Lender then outstanding and such
Lender’s Percentage of all Letter of Credit Outstandings at such time.

     “Unutilized Term Loan Commitment” shall mean, with respect to any Lender at
any time, an amount equal to the remainder of (x) such Lender’s Term Loan
Commitment at such time, less (y) the sum of the aggregate principal amount of
all Term Loans of such Lender then outstanding.

     “Utilization Percentage” shall mean, at any time, the ratio (expressed as a
percentage) of (a) the sum of (i) the aggregate principal amount of all Term
Loans outstanding at such time, (ii) the aggregate principal amount of all
Revolving Loans outstanding at such time and (iii) the aggregate amount of all
Letter of Credit Outstandings at such time to (b) the Total Commitment at such
time.

     “Wholly-Owned Subsidiary” shall mean, as to any Person, (i) any corporation
100% of whose capital stock (other than directors’ qualifying shares and other
nominal amounts of shares required by applicable law to be held by Persons
(other than directors)) is at the time owned by such Person and/or one or more
Wholly-Owned Subsidiaries of such Person and (ii) any partnership, limited
liability company, association, joint venture or other entity in which such
Person and/or one or more Wholly-Owned Subsidiaries of such Person has a 100%
Equity Interest at such time. For purposes of this definition, Holdings, if
Holdings becomes the Additional Borrower, or any other Additional Borrower if
formed shall be deemed to be a Wholly-Owned Subsidiary of Trizec as long as the
requirements of Section 8.04(b) continue to be satisfied with respect to the
Additional Borrower.

     SECTION 12. The Administrative Agent.

     12.01 Appointment. The Lenders hereby irrevocably designate and appoint
DBTCA as Administrative Agent to act as specified herein and in the other Credit
Documents. Each Lender hereby irrevocably authorizes, and each holder of any
Note by the acceptance of such Note shall be deemed irrevocably to authorize,
the Administrative Agent to take such action on their behalf under the
provisions of this Agreement, the other Credit Documents and any other
instruments and agreements referred to herein or therein and to exercise such
powers and to perform such duties hereunder and thereunder as are specifically
delegated to or required of the Administrative Agent by the terms hereof and
thereof and such other powers as are reasonably

-102-



--------------------------------------------------------------------------------



 



incidental thereto. The Administrative Agent may perform any of its duties
hereunder by or through its respective officers, directors, agents, employees or
affiliates.

     12.2 Nature of Duties. The Administrative Agent shall not have any duties
or responsibilities except those expressly set forth in this Agreement and in
the other Credit Documents. Neither the Administrative Agent nor any of its
officers, directors, agents, employees or affiliates shall be liable to the
Lenders for any action taken or omitted by it or them hereunder or under any
other Credit Document or in connection herewith or therewith, unless caused by
its or their gross negligence or willful misconduct (as determined by a court of
competent jurisdiction in a final and non-appealable decision). The duties of
the Administrative Agent shall be mechanical and administrative in nature; the
Administrative Agent shall not have by reason of this Agreement or any other
Credit Document a fiduciary relationship in respect of any Lender or the holder
of any Note; and nothing in this Agreement or any other Credit Document,
expressed or implied, is intended to or shall be so construed as to impose upon
the Administrative Agent any obligations in respect of this Agreement or any
other Credit Document except as expressly set forth herein or therein.

     12.3 Lack of Reliance on the Administrative Agent. Independently and
without reliance upon the Administrative Agent, each Lender and the holder of
each Note, to the extent it deems appropriate, has made and shall continue to
make (i) its own independent investigation of the financial condition and
affairs of the Credit Parties and their respective Subsidiaries in connection
with the making and the continuance of the Loans, the issuance of and
participation in Letters of Credit and the taking or not taking of any action in
connection herewith and (ii) its own appraisal of the creditworthiness of the
Credit Parties and their respective Subsidiaries and, except as expressly
provided in this Agreement, the Administrative Agent shall not have any duty or
responsibility, either initially or on a continuing basis, to provide any Lender
or the holder of any Note with any credit or other information with respect
thereto, whether coming into its possession before the making of the Loans or at
any time or times thereafter. The Administrative Agent shall not be responsible
to any Lender or the holder of any Note for any recitals, statements,
information, representations or warranties herein or in any document,
certificate or other writing delivered in connection herewith or for the
execution, effectiveness, genuineness, validity, enforceability, perfection,
collectibility, priority or sufficiency of this Agreement or any other Credit
Document or the financial condition of the Credit Parties or any of their
respective Subsidiaries or be required to make any inquiry concerning either the
performance or observance of any of the terms, provisions or conditions of this
Agreement or any other Credit Document, or the financial condition of the Credit
Parties or any of their respective Subsidiaries or the existence or possible
existence of any Default or Event of Default.

     12.4 Certain Rights of the Administrative Agent. The Administrative Agent
shall have the right to request instructions from the Required Lenders at any
time. If the Administrative Agent shall request instructions from the Required
Lenders with respect to any act or action (including failure to act) in
connection with this Agreement or any other Credit Document, the Administrative
Agent shall be entitled to refrain from such act or taking such action unless
and until the Administrative Agent shall have received instructions from the
Required Lenders; and the Administrative Agent shall not incur liability to any
Person by reason of so refraining. Without limiting the foregoing, no Lender or
the holder of any Note shall have any right of action whatsoever against the
Administrative Agent as a result of the Administrative

-103-



--------------------------------------------------------------------------------



 



Agent acting or refraining from acting hereunder or under any other Credit
Document in accordance with the instructions of the Required Lenders.

     12.05 Reliance. The Administrative Agent shall be entitled to rely, and
shall be fully protected in relying, upon any note, writing, resolution, notice,
statement, certificate, telex, teletype or telecopier message, cablegram,
radiogram, order or other document or telephone message signed, sent or made by
any Person that the Administrative Agent believed to be the proper Person, and,
with respect to all legal matters pertaining to this Agreement and any other
Credit Document and its duties hereunder and thereunder, upon advice of counsel
selected by the Administrative Agent (which may be counsel for any of the Credit
Parties) and, with respect to other matters, upon advice of independent public
accountants or other experts selected by it.

     12.06 Indemnification. To the extent the Administrative Agent is not
reimbursed and indemnified by the Credit Parties, the Lenders will reimburse and
indemnify the Administrative Agent, in proportion to their respective
“percentages” as used in determining the Required Lenders, for and against any
and all liabilities, obligations, losses, damages, penalties, claims, actions,
judgments, costs, expenses or disbursements of whatsoever kind or nature which
may be imposed on, asserted against or incurred by the Administrative Agent in
performing its respective duties hereunder or under any other Credit Document,
in any way relating to or arising out of this Agreement or any other Credit
Document; provided that no Lender shall be liable for any portion of such
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses or disbursements resulting from the Administrative Agent’s gross
negligence or willful misconduct (as determined by a court of competent
jurisdiction in a final and non-appealable decision).

     12.07 The Administrative Agent in its Individual Capacity. With respect to
its obligation to make Loans, or issue or participate in Letters of Credit,
under this Agreement, the Administrative Agent shall have the rights and powers
specified herein for a “Lender” and may exercise the same rights and powers as
though it were not performing the duties specified herein; and the term
“Lenders,” “Required Lenders,” “holders of Notes” or any similar terms shall,
unless the context clearly otherwise indicates, include the Administrative Agent
in its individual capacity. The Administrative Agent may accept deposits from,
lend money to, and generally engage in any kind of banking, investment banking,
advisory, trust or other business with any Credit Party or any Affiliate of a
Credit Party as if it were not performing the duties specified herein, and may
accept fees and other consideration from any Credit Party for services in
connection with this Agreement and otherwise without having to account for the
same to the Lenders.

     12.08 Holders. The Administrative Agent may deem and treat the payee of any
Note as the owner thereof for all purposes hereof unless and until a written
notice of the assignment, transfer or endorsement thereof, as the case may be,
shall have been filed with the Administrative Agent. Any request, authority or
consent of any Person who, at the time of making such request or giving such
authority or consent, is the holder of any Note shall be conclusive and binding
on any subsequent holder, transferee, assignee or indorsee, as the case may be,
of such Note or of any Note or Notes issued in exchange therefor.

-104-



--------------------------------------------------------------------------------



 



     12.09 Resignation by the Administrative Agent; Removal of the
Administrative Agent. (a) The Administrative Agent may resign from the
performance of all its functions and duties hereunder and/or under the other
Credit Documents at any time by giving 15 Business Days’ prior written notice to
the Lenders and the Borrowers. Such resignation shall take effect upon the
appointment of a successor Administrative Agent pursuant to clauses (b) and
(c) below or as otherwise provided below.

     (b) Upon any such notice of resignation, the Required Lenders shall appoint
a successor Administrative Agent hereunder or thereunder which shall be a
commercial bank or trust company reasonably acceptable to the Borrowers.

     (c) If a successor Administrative Agent shall not have been so appointed
within such 15 Business Day period, the Administrative Agent, with the consent
of the Borrowers (which consent shall not be unreasonably withheld or delayed),
shall then appoint a successor Administrative Agent which shall serve as
Administrative Agent hereunder or thereunder until such time, if any, as the
Required Lenders appoint a successor Administrative Agent as provided above.

     (d) If no successor Administrative Agent has been appointed pursuant to
clause (b) or (c) above by the 20th Business Day after the date such notice of
resignation was given by the Administrative Agent, the Administrative Agent’s
resignation shall become effective and the Required Lenders shall thereafter
perform all the duties of the Administrative Agent hereunder and/or under any
other Credit Document until such time, if any, as the Required Lenders appoint a
successor Administrative Agent as provided above.

     (e) Upon resignation of the Administrative Agent pursuant to this Section
12.09, the Administrative Agent shall remain indemnified to the extent provided
in this Agreement and the other Credit Documents and the provisions of this
Section 12 shall continue in effect for the benefit of such Administrative Agent
for all of its actions and inactions while serving as the Administrative Agent.

     (f) In addition, the Required Lenders shall have the right to remove the
Administrative Agent and appoint a successor Administrative Agent who shall be a
commercial bank or trust company reasonably acceptable to the Borrowers in the
event that the Administrative Agent has been grossly negligent or has willfully
misconducted itself in performing its functions and duties under this Agreement.

     SECTION 13. Miscellaneous.

     13.01 Payment of Expenses, etc. The Borrowers jointly and severally shall:
(i) whether or not the transactions herein contemplated are consummated, pay all
reasonable out-of-pocket costs and expenses of (A) the Administrative Agent and
its affiliates (including, without limitation, the reasonable fees and
disbursements of White & Case LLP) in connection with the preparation, execution
and delivery of this Agreement and the other Credit Documents and the documents
and instruments referred to herein and therein, any addition of a Real Estate
Asset to, or removal of a Borrowing Base Property from, the Borrowing Base, and
any amendment, waiver or consent relating to this Agreement, the other Credit
Documents or the documents and

-105-



--------------------------------------------------------------------------------



 



instruments referred to herein and therein, (B) the Administrative Agent and its
affiliates in connection with their syndication efforts (including, without
limitation, printing, distribution and meetings) with respect to this Agreement
and (C) the Administrative Agent and its affiliates and, after the occurrence of
an Event of Default, each of the Lenders in connection with the enforcement of
this Agreement and the other Credit Documents and the documents and instruments
referred to herein and therein or in connection with any refinancing or
restructuring of the credit arrangements provided under this Agreement in the
nature of a “workout” or pursuant to any insolvency or bankruptcy proceedings
(including, in each case in respect of preceding clauses (A), (B) and
(C) without limitation, (x) the reasonable fees and disbursements of counsel and
consultants for the Administrative Agent and its affiliates (it being understood
that, for purposes of this clause (i), the Administrative Agent and its
affiliates shall be entitled to be reimbursed for one primary counsel and, to
the extent that the Administrative Agent in its good faith reasonable discretion
determines that additional counsel is necessary or advisable, for one or
additional local or foreign counsel in each jurisdiction in which the
Administrative Agent has made such a determination) and (y) after the occurrence
of an Event of Default, also the reasonable fees and disbursements of only one
counsel for the other Lenders as a group); (ii) pay and hold the Administrative
Agent and each of the Lenders harmless from and against any and all present and
future stamp, excise and other similar documentary taxes with respect to the
foregoing matters and save the Administrative Agent and each of the Lenders
harmless from and against any and all liabilities with respect to or resulting
from any delay or omission (other than to the extent attributable to the
Administrative Agent or such Lender) to pay such taxes; and (iii) indemnify the
Administrative Agent and each Lender, and each of their respective affiliates
officers, directors, employees, representatives and agents from and hold each of
them harmless against any and all liabilities, obligations (including removal or
remedial actions), losses, damages, penalties, claims, actions, judgments,
suits, costs, expenses and disbursements (including reasonable attorneys’ and
consultants’ fees and disbursements) incurred by, imposed on or assessed against
any of them as a result of, or arising out of, or in any way related to, or by
reason of, (a) any investigation, litigation or other proceeding (whether or not
the Administrative Agent or any Lender is a party thereto and whether or not
such investigation, litigation or other proceeding is brought by or on behalf of
any Credit Party) related to the entering into and/or performance of this
Agreement or any other Credit Document or the proceeds of any Loans hereunder or
the consummation of any transactions contemplated herein or in any other Credit
Document or the exercise of any of their rights or remedies provided herein or
in the other Credit Documents, or (b) the actual or alleged presence of
Hazardous Materials in the air, surface, water or groundwater or on the surface
or subsurface of any Real Property at any time owned, leased or operated by any
of the Credit Parties or any of their respective Subsidiaries, the generation,
storage, transportation, handling or disposal of Hazardous Materials by any of
the Credit Parties or any of their respective Subsidiaries at any location,
whether or not owned, leased or operated by any of the Credit Parties or any of
their respective Subsidiaries, the non-compliance of any Real Property at any
time owned, leased or operated by any of the Credit Parties or any of their
respective Subsidiaries with foreign, federal, state and local laws,
regulations, and ordinances (including applicable permits thereunder) applicable
to such Real Property, or any Environmental Claim asserted against any of the
Credit Parties, any of their respective Subsidiaries or any Real Property at any
time owned, leased or operated by any of the Credit Parties or any of their
respective Subsidiaries, including, in each case, without limitation, the
reasonable fees and disbursements of counsel and other consultants incurred in
connection with

-106-



--------------------------------------------------------------------------------



 



any such investigation, litigation or other proceeding (but excluding any
losses, liabilities, claims, damages or expenses to the extent incurred by
reason of the gross negligence or willful misconduct of the Person to be
indemnified (as determined by a court of competent jurisdiction in a final and
non-appealable decision)). In addition, the foregoing indemnification in favor
of any director, officer, employee, representative or agent of the
Administrative Agent or any Lender shall be solely in their respective
capacities as such director, officer, employee, representative or agent. To the
extent that the undertaking to indemnify, pay or hold harmless the
Administrative Agent, any Lender or any other indemnified person set forth in
the preceding sentence may be unenforceable because it is violative of any law
or public policy, the Borrowers shall make the maximum contribution to the
payment and satisfaction of each of the indemnified liabilities which is
permissible under applicable law.

     13.02 Right of Setoff. In addition to any rights now or hereafter granted
under applicable law or otherwise, and not by way of limitation of any such
rights, upon the occurrence of an Event of Default, the Administrative Agent and
each Lender is hereby authorized at any time or from time to time, without
presentment, demand, protest or other notice of any kind to any Credit Party or
to any other Person, any such notice being hereby expressly waived, to set off
and to appropriate and apply any and all deposits (general or special) and any
other Indebtedness at any time held or owing by such Lender (including, without
limitation, by branches and agencies of the Administrative Agent or such Lender
wherever located) to or for the credit or the account of any Credit Party
against and on account of the Obligations and liabilities of the Credit Parties
to the Administrative Agent or such Lender under this Agreement or under any of
the other Credit Documents, including, without limitation, all interests in
Obligations purchased by such Lender pursuant to Section 13.06(b), and all other
claims of any nature or description arising out of or connected with this
Agreement or any other Credit Document, irrespective of whether or not such
Lender shall have made any demand hereunder and although said Obligations,
liabilities or claims, or any of them, shall be contingent or unmatured.

     13.03 Notices. Except as otherwise expressly provided herein, all notices
and other communications provided for hereunder shall be in writing (including
telex or telecopier and, in the case of any confirmation by the Administrative
Agent contemplated by Section 8.13(a), email) and mailed, telexed, telecopied or
delivered: if to any Credit Party, at the address specified opposite such Credit
Party’s signature below or as provided in the Subsidiaries Guaranty, as the case
may be; if to any Lender, at its address specified on Schedule II; and if to the
Administrative Agent, at the Notice Office; or, as to the Borrowers, any other
Credit Party or the Administrative Agent, at such other address as shall be
designated by such party in a written notice to the other parties hereto and, as
to each Lender, at such other address as shall be designated by such Lender in a
written notice to the Borrowers and the Administrative Agent. All such notices
and communications shall, when mailed, telexed or telecopied, or sent by
overnight courier, be effective (x) three Business Days after deposited in the
mails, (y) one Business Day after delivered to a recognized overnight courier,
as the case may be, or (z) when sent by telex or telecopier, except that notices
and communications to the Administrative Agent and the Borrowers shall not be
effective until received by the Administrative Agent or the Borrowers, as the
case may be.

-107-



--------------------------------------------------------------------------------



 



     13.04 Benefit of Agreement; Assignments; Participations. (a) This Agreement
shall be binding upon and inure to the benefit of and be enforceable by the
respective successors and assigns of the parties hereto; provided, however, the
Credit Parties may not assign or transfer any of their respective rights,
obligations or interest hereunder or under any other Credit Document without the
prior written consent of the Lenders (and any attempted such assignment or
transfer without such consent shall be null and void) and, provided further,
that, although any Lender may transfer, assign or grant participations in its
rights hereunder, such Lender shall remain a “Lender” for all purposes hereunder
and the transferee, assignee or participant, as the case may be, shall not
constitute a “Lender” hereunder and, provided further, that no Lender shall
transfer or grant any participation under which the participant shall have
rights to approve any amendment to or waiver of this Agreement or any other
Credit Document except to the extent such amendment or waiver would (i) extend
the final scheduled maturity of any Loan, Note or Letter of Credit (unless such
Letter of Credit is not extended beyond the Maturity Date) in which such
participant is participating, or reduce the rate or extend the time of payment
of interest or Fees thereon (except in connection with a waiver of applicability
of any post-default increase in interest rates) or reduce the principal amount
thereof (it being understood that any amendment or modification to the financial
definitions in this Agreement or to Section 13.07(a) shall not constitute a
reduction in the rate of interest or Fees payable hereunder), or increase the
amount of the participant’s participation over the amount thereof then in effect
(it being understood that a waiver of any Default or Event of Default or of a
mandatory reduction in the Total Commitment shall not constitute a change in the
terms of such participation, and that an increase in any Commitment (or the
available portion thereof) or Loan shall be permitted without the consent of any
participant if the participant’s participation is not increased as a result
thereof) or (ii) consent to the assignment or transfer by the Borrowers or the
Additional Borrower if formed of any of their respective rights and obligations
under this Agreement. In the case of any such participation, the participant
shall not have any rights under this Agreement or any of the other Credit
Documents (the participant’s rights against such Lender in respect of such
participation to be those set forth in the agreement executed by such Lender in
favor of the participant relating thereto) and all amounts payable by the
Borrowers hereunder shall be determined as if such Lender had not sold such
participation.

     (b) Notwithstanding the foregoing, any Lender (or any Lender together with
one or more other Lenders) may (x) assign all or a portion of its Term Loan
Commitment (and related outstanding Obligations hereunder) and/or its Revolving
Loan Commitment (and related outstandings obligations hereunder) to (i)(A) its
parent company and/or any affiliate of such Lender which is at least 50% owned
by such Lender or its parent company or (B) to one or more other Lenders or any
affiliate of any such other Lender which is at least 50% owned by such other
Lender or its parent company (provided that any fund that invests in loans and
is managed or advised by the same investment advisor of another fund which is a
Lender (or by an Affiliate of such investment advisor) shall be treated as an
affiliate of such other Lender for the purposes of this sub-clause (x)(i)(B)),
or (ii) in the case of any Lender that is a fund that invests in loans, any
other fund that invests in loans and is managed or advised by the same
investment advisor of such Lender or by an Affiliate of such investment advisor,
or (y) assign all, or if less than all, a portion equal to at least $1,000,000
in the aggregate for the assigning Lender or assigning Lenders (provided that,
in the case of an assignment pursuant to this clause (y) at a time when no
Specified Default or Event of Default exists, to the extent that the assignor
Lender is to retain a Commitment after giving effect to such assignment, such
Commitment shall be in an amount

-108-



--------------------------------------------------------------------------------



 



equal to at least $1,000,000), of such Commitment or Commitments and/or
outstanding Obligations hereunder to one or more Eligible Transferees, each of
which assignees shall become a party to this Agreement as a Lender by execution
of an Assignment and Assumption Agreement, provided that (i) at such time
Schedule I shall be deemed modified to reflect the Commitments of such new
Lender and of the existing Lenders, (ii) upon the surrender of the Note or Notes
by the assigning Lender (or, upon such assigning Lender’s indemnifying the
Borrowers for any lost Note pursuant to a customary indemnification agreement)
new Notes will be issued, at the Borrowers’ expense, to such new Lender and to
the assigning Lender upon the request of such new Lender or assigning Lender,
such new Notes to be in conformity with the requirements of Section 1.06 (with
appropriate modifications) to the extent needed to reflect the revised
Commitments and/or outstanding Loans, (iii) the written consent of the
Administrative Agent and, unless a Default or an Event of Default then exists,
the Borrowers (each of which consents shall not be unreasonably withheld or
delayed) shall be required in connection with any assignment to an Eligible
Transferee pursuant to clause (y) above, (iv) the Administrative Agent shall
receive at the time of each such assignment, from the assigning or assignee
Lender, the payment of a non-refundable assignment fee of $3,500, and
(v) promptly after such assignment, the Borrowers shall have received from the
Administrative Agent notice of any such assignment and of the identity,
nationality and applicable lending office of any such Eligible Transferee that
is not a United States person (as defined in Section 7701(a)(30) of the Code),
together with the copy of the Assignment and Assumption Agreement relating
thereto and, provided further, that such transfer or assignment will not be
effective until recorded by the Administrative Agent on the Register pursuant to
Section 13.15. To the extent of any assignment pursuant to this Section
13.04(b), the assigning Lender shall be relieved of its obligations hereunder
with respect to its assigned Commitments and/or outstanding Loans. At the time
of each assignment pursuant to this Section 13.04(b) to a Person which is not
already a Lender hereunder and which is not a United States person (as such term
is defined in Section 7701(a)(30) of the Code) for Federal income tax purposes,
the respective assignee Lender shall, to the extent legally entitled to do so,
provide to the Borrowers the appropriate Internal Revenue Service Forms (and, if
applicable, a Section 4.04(b)(ii) Certificate) described in Section 4.04(b). To
the extent that an assignment of all or any portion of a Lender’s Commitments
and related outstanding Obligations pursuant to Section 1.15 or this
Section 13.04(b) would, at the time of such assignment, result in increased
costs under Section 1.11 or 4.04 in excess of those being charged by the
respective assigning Lender prior to such assignment, then the Borrowers shall
not be obligated to pay such excess increased costs (although the Borrowers, in
accordance with and pursuant to the other provisions of this Agreement, shall be
obligated to pay the costs which are not in excess of those being charged by the
respective assigning Lender prior to such assignment and any subsequent
increased costs of the type described above resulting from changes after the
date of the respective assignment). Notwithstanding anything to the contrary
contained herein, any Lender (a “Granting Lender”) may grant to a special
purpose funding vehicle (“SPC”), identified as such in writing from time to time
by the Granting Lender to the Administrative Agent and the Borrowers, the option
to provide to the Borrowers all or any part of any Loan that such Granting
Lender would otherwise be obligated to make to the Borrowers pursuant to this
Agreement, provided that (i) such Granting Lender’s obligations under this
Agreement (including, without limitation, its Commitment hereunder) shall remain
unchanged, (ii) such Granting Lender shall remain solely responsible to the
other parties hereto for the performance of such obligations, (iii) the
Borrowers, the Administrative Agent and the other Lenders shall continue to deal
solely and

-109-



--------------------------------------------------------------------------------



 



directly with such Granting Lender in connection with such Granting Lender’s
rights and obligations under this Agreement, (iv) no SPC shall have any right to
approve any amendment or waiver of any provision of this Agreement or any Note,
or any consent to any departure by the Borrowers therefrom, except to the extent
that such amendment, waiver or consent would reduce the principal of, or
interest on, the Loans or any fees or other amounts payable hereunder, in each
case to the extent subject to such grant of funding option, or postpone any date
fixed for any payment of principal of, or interest on, the Loans or any fees or
other amounts payable hereunder, in each case to the extent subject to such
grant of funding option, (v) nothing herein shall constitute a commitment by any
SPC to make any Loan and (vi) if an SPC elects not to exercise such option or
otherwise fails to provide all or any of such Loan, the Granting Lender shall be
obligated to make such Loan pursuant to the terms hereof. The making of a Loan
by an SPC hereunder shall utilize the applicable Commitment of the Granting
Lender to the same extent and as if such Loan were made by such Granting Lender.
Each party hereto hereby agrees that no SPC shall be liable for any indemnity or
similar payment obligation under this Agreement (all liability for which shall
remain with the Granting Lender). In furtherance of the foregoing, each party
hereto hereby agrees (which agreement shall survive the termination of this
Agreement) that, prior to the date that is one year and one day after the
payment in full of all outstanding commercial paper or other senior indebtedness
of any SPC, it will not institute against, or join any other person in
instituting against, such SPC any bankruptcy, reorganization, arrangement,
insolvency or liquidation proceedings under the laws of the United States or any
State thereof. In addition, notwithstanding anything to the contrary contained
in this Section 13.04(b), any SPC may (i) with notice to, but without the prior
written consent of, the Borrowers and the Administrative Agent and without
paying any processing fee therefor, assign all or a portion of its interests in
any Loans to the Granting Lender or to any financial institutions (consented to
by the Administrative Agent and, unless a Default or an Event of Default exists,
the Borrowers (which consent shall not be unreasonably withheld or delayed))
providing liquidity and/or credit support to or for the account of such SPC to
support the funding or maintenance of Loans and (ii) disclose on a confidential
basis consistent with the restrictions set forth in Section 13.16 any non-public
information relating to its Loans to any rating agency, commercial paper dealer
or provider of any surety, guarantee or credit or liquidity enhancement to such
SPC.

     (c) Nothing in this Agreement shall prevent or prohibit any Lender from
pledging its Loans and Notes hereunder to a Federal Reserve Bank in support of
borrowings made by such Lender from such Federal Reserve Bank and, with prior
notice to the Administrative Agent, any Lender which is a fund may pledge all or
any portion of its Notes or Loans to its trustee or to a collateral agent
providing credit or credit support to such Lender in support of its obligations
to its trustee or such collateral agent, as the case may be. No pledge pursuant
to this clause (c) shall release the transferor Lender from any of its
obligations hereunder.

     13.05 No Waiver; Remedies Cumulative. No failure or delay on the part of
the Administrative Agent or any Lender in exercising any right, power or
privilege hereunder or under any other Credit Document and no course of dealing
between any Credit Party and the Administrative Agent or any Lender shall
operate as a waiver thereof; nor shall any single or partial exercise of any
right, power or privilege hereunder or under any other Credit Document preclude
any other or further exercise thereof or the exercise of any other right, power
or

-110-



--------------------------------------------------------------------------------



 



privilege hereunder or thereunder. The rights, powers and remedies herein or in
any other Credit Document expressly provided are cumulative and not exclusive of
any rights, powers or remedies which the Administrative Agent or any Lender
would otherwise have. No notice to or demand on any Credit Party in any case
shall entitle such Credit Party to any other or further notice or demand in
similar or other circumstances or constitute a waiver of the rights of the
Administrative Agent or any Lender to any other or further action in any
circumstances without notice or demand.

     13.06 Payments Pro Rata. (a) Except as otherwise provided in this
Agreement, the Administrative Agent agrees that promptly after its receipt of
each payment from or on behalf of the Borrowers in respect of any Obligations
hereunder, it shall distribute such payment to the Lenders (other than any
Lender that has consented in writing to waive its pro rata share of any such
payment) pro rata based upon their respective shares, if any, of the Obligations
with respect to which such payment was received.

     (b) Each of the Lenders agrees that, if it should receive any amount
hereunder (whether by voluntary payment, by realization upon security, by the
exercise of the right of setoff or banker’s lien, by counterclaim or cross
action, by the enforcement of any right under the Credit Documents, or
otherwise, except as a result of Sections 1.15 or 13.04), which is applicable to
the payment of the principal of, or interest on, the Loans, Unpaid Drawings or
Fees, of a sum which with respect to the related sum or sums received by other
Lenders is in a greater proportion than the total of such Obligation then owed
and due to such Lender bears to the total of such Obligation then owed and due
to all of the Lenders immediately prior to such receipt, then such Lender
receiving such excess payment shall purchase for cash without recourse or
warranty from the other Lenders an interest in the Obligations of the Borrowers
to such Lenders in such amount as shall result in a proportional participation
by all the Lenders in such amount; provided that if all or any portion of such
excess amount is thereafter recovered from such Lender, such purchase shall be
rescinded and the purchase price restored to the extent of such recovery, but
without interest.

     (c) Notwithstanding anything to the contrary contained herein, the
provisions of the preceding Sections 13.06(a) and (b) shall be subject to the
express provisions of this Agreement which require, or permit, differing
payments to be made (i) to the various Tranches hereunder and (ii) to
Non-Defaulting Lenders as opposed to Defaulting Lenders.

     13.07 Calculations; Computations. (a) The financial statements to be
furnished to the Lenders pursuant hereto shall be made and prepared in
accordance with GAAP, consistently applied throughout the periods involved
(except as set forth in the notes thereto or as otherwise disclosed in writing
by the Borrowers to the Lenders and except, in the case of interim financial
statements, for normal year-end adjustments); provided that except as otherwise
specifically provided herein, all computations determining the Borrowers’
compliance with Section 9 and the definition of Applicable Margin and all other
defined financial terms relating to the Borrowers shall utilize accounting
principles and policies in the United States in conformity with those used to
prepare the historical financial statements described in Section 7.05(a); and
provided further that the financial covenants set forth in Sections 8.11 and
9.10-9.14 shall assume that Trizec owns 100% of the Equity Interests in Holdings
(if Holdings is converted

-111-



--------------------------------------------------------------------------------



 



into the Additional Borrower) or in any other Additional Borrower if formed as
long as the requirements of Section 8.04(b) continue to be satisfied with
respect to the Additional Borrower.

     (b) All computations of interest and Fees hereunder shall be made on the
basis of a year of 360 days for the actual number of days (including the first
day but excluding the last day, except in the case of Letters of Credit Fees and
Facing Fees, the last day shall be included) occurring in the period for which
such interest or Fees are payable; provided that all computations of interest on
Base Rate Loans determined by reference to the Prime Lending Rate shall be based
on the actual number of days elapsed over a year of 365 days (or 366 days, as
the case maybe).

     13.08 Governing Law; Submission to Jurisdiction; Venue; Waiver of Jury
Trial. (A) THIS AGREEMENT AND THE OTHER CREDIT DOCUMENTS AND THE RIGHTS AND
OBLIGATIONS OF THE PARTIES HEREUNDER AND THEREUNDER SHALL BE CONSTRUED IN
ACCORDANCE WITH AND BE GOVERNED BY THE LAW OF THE STATE OF NEW YORK. THE PARTIES
ACKNOWLEDGE THAT NEW YORK HAS A SUBSTANTIAL RELATIONSHIP TO THE UNDERLYING
TRANSACTIONS RELATED TO THIS AGREEMENT AND TO THE PARTIES INVOLVED.

     ANY LEGAL ACTION OR PROCEEDING WITH RESPECT TO THIS AGREEMENT OR ANY OTHER
CREDIT DOCUMENT MAY BE BROUGHT IN THE COURTS OF THE STATE OF NEW YORK OR OF THE
UNITED STATES FOR THE SOUTHERN DISTRICT OF NEW YORK IN EACH CASE WHICH ARE
LOCATED IN THE COUNTY OF NEW YORK AND, BY EXECUTION AND DELIVERY OF THIS
AGREEMENT, EACH CREDIT PARTY HEREBY IRREVOCABLY ACCEPTS FOR ITSELF AND IN
RESPECT OF ITS PROPERTY, GENERALLY AND UNCONDITIONALLY, THE JURISDICTION OF THE
AFORESAID COURTS. EACH CREDIT PARTY HEREBY FURTHER IRREVOCABLY WAIVES ANY CLAIM
THAT ANY SUCH COURTS LACK PERSONAL JURISDICTION OVER IT, AND AGREES NOT TO PLEAD
OR CLAIM, IN ANY LEGAL ACTION OR PROCEEDING WITH RESPECT TO THIS AGREEMENT OR
ANY OTHER CREDIT DOCUMENTS BROUGHT IN ANY OF THE AFOREMENTIONED COURTS, THAT
SUCH COURTS LACK PERSONAL JURISDICTION OVER IT. EACH CREDIT PARTY FURTHER
IRREVOCABLY CONSENTS TO THE SERVICE OF PROCESS OUT OF ANY OF THE AFOREMENTIONED
COURTS IN ANY SUCH ACTION OR PROCEEDING BY THE MAILING OF COPIES THEREOF BY
REGISTERED OR CERTIFIED MAIL, POSTAGE PREPAID, TO SUCH CREDIT PARTY AT ITS
ADDRESS SET FORTH OPPOSITE ITS SIGNATURE BELOW, SUCH SERVICE TO BECOME EFFECTIVE
30 DAYS AFTER SUCH MAILING. EACH CREDIT PARTY HEREBY IRREVOCABLY WAIVES ANY
OBJECTION TO SUCH SERVICE OF PROCESS AND FURTHER IRREVOCABLY WAIVES AND AGREES
NOT TO PLEAD OR CLAIM IN ANY ACTION OR PROCEEDING COMMENCED HEREUNDER OR UNDER
ANY OTHER CREDIT DOCUMENT THAT SERVICE OF PROCESS WAS IN ANY WAY INVALID OR
INEFFECTIVE. NOTHING HEREIN SHALL AFFECT THE RIGHT OF THE ADMINISTRATIVE AGENT,
ANY LENDER OR THE HOLDER OF ANY NOTE TO SERVE PROCESS IN ANY OTHER MANNER
PERMITTED BY LAW OR TO COMMENCE LEGAL PROCEEDINGS OR OTHERWISE PROCEED AGAINST
ANY CREDIT PARTY IN ANY OTHER JURISDIC-

-112-



--------------------------------------------------------------------------------



 



TION INCLUDING IN ANY STATE IN WHICH ANY BORROWING BASE PROPERTY IS SITUATED.

     (B) EACH CREDIT PARTY HEREBY IRREVOCABLY WAIVES ANY OBJECTION WHICH IT MAY
NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY OF THE AFORESAID ACTIONS OR
PROCEEDINGS ARISING OUT OF OR IN CONNECTION WITH THIS AGREEMENT OR ANY OTHER
CREDIT DOCUMENT BROUGHT IN THE COURTS REFERRED TO IN CLAUSE (a) ABOVE AND HEREBY
FURTHER IRREVOCABLY WAIVES AND AGREES NOT TO PLEAD OR CLAIM IN ANY SUCH COURT
THAT ANY SUCH ACTION OR PROCEEDING BROUGHT IN ANY SUCH COURT HAS BEEN BROUGHT IN
AN INCONVENIENT FORUM.

     (C) EACH OF THE PARTIES TO THIS AGREEMENT HEREBY IRREVOCABLY WAIVES ALL
RIGHT TO A TRIAL BY JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM ARISING OUT
OF OR RELATING TO THIS AGREEMENT, THE OTHER CREDIT DOCUMENTS OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY.

     13.09 Counterparts. This Agreement may be executed in any number of
counterparts and by the different parties hereto on separate counterparts, each
of which when so executed and delivered shall be an original, but all of which
shall together constitute one and the same instrument. A set of counterparts
executed by all the parties hereto shall be lodged with the Borrowers and the
Administrative Agent.

     13.10 Effectiveness. This Agreement shall become effective on the date (the
“Effective Date”) on which (i) the Borrowers, the Administrative Agent and the
Lenders shall have signed a counterpart hereof (whether the same or different
counterparts) and shall have delivered the same to the Administrative Agent at
the Notice Office or, in the case of the Lenders, shall have given to the
Administrative Agent telephonic (confirmed in writing), written or telex notice
(actually received) at such office that the same has been signed and mailed to
it and (ii) the conditions contained in Section 5 are met to the satisfaction of
the Administrative Agent and the Lenders. Unless the Administrative Agent has
received actual notice from any Lender that the conditions described in clause
(ii) of the preceding sentence have not been met to its satisfaction, upon the
satisfaction of the condition described in clause (i) of the immediately
preceding sentence and upon the Administrative Agent’s good faith determination
that the conditions described in clause (ii) of the immediately preceding
sentence have been met, then the Effective Date shall have been deemed to have
occurred, regardless of any subsequent determination that one or more of the
conditions thereto had not been met (although the occurrence of the Effective
Date shall not release the Borrowers from any liability for failure to satisfy
one or more of the applicable conditions contained in Section 5). The
Administrative Agent shall give the Borrowers and each Lender prompt written
notice of the occurrence of the Effective Date.

     13.11 Headings Descriptive. The headings of the several sections and
subsections of this Agreement are inserted for convenience only and shall not in
any way affect the meaning or construction of any provision of this Agreement.

-113-



--------------------------------------------------------------------------------



 



     13.12 Amendment or Waiver; etc. (a) Neither this Agreement nor any other
Credit Document nor any terms hereof or thereof may be changed, waived,
discharged or terminated unless such change, waiver, discharge or termination is
in writing signed by the Borrowers and the Required Lenders, provided that no
such change, waiver, discharge or termination shall, without the consent of each
Lender (other than a Defaulting Lender) (with Obligations being directly
modified in the case of the following clause (i)), (i) extend the final
scheduled maturity of any Loan or Note or extend the stated expiration date of
any Letter of Credit beyond the Maturity Date, or reduce the rate or extend the
time of payment of interest or Fees thereon (except in connection with the
waiver of applicability of any post-default increase in interest rates), or
reduce the principal amount thereof (it being understood that any amendment or
modification to the financial definitions in this Agreement or to Section
13.07(a) shall not constitute a reduction in the rate or interest or Fees for
the purposes of this clause (i)), (ii) release all or substantially all of the
Subsidiary Guarantors from their respective obligations under the Subsidiaries
Guaranty (except, in each case, as expressly permitted by the Credit Documents),
(iii) amend, modify or waive any provision of this Section 13.12 (except for
technical amendments with respect to additional extensions of credit pursuant to
this Agreement which afford the protections to such additional extensions of
credit of the type provided to the Commitments on the Effective Date),
(iv) amend the definition of Required Lenders (it being understood that, with
the consent of the Required Lenders, additional extensions of credit pursuant to
this Agreement may be included in the determination of the Required Lenders on
substantially the same basis as the extensions of Term Loans and Revolving Loans
are included on the Effective Date) or (v) consent to the assignment or transfer
by any of the Borrowers of any of its rights and obligations under this
Agreement; provided further, that no such change, waiver, discharge or
termination shall (1) amend, modify or waive any condition precedent set forth
in Section 6 with respect to the making of (x) Term Loans, without the consent
of the Majority Lenders holding Term Loan Commitments or (y) Revolving Loans,
Swingline Loans, Competitive Bid Loans or the issuance of Letters of Credit,
without the written consent of the Majority Lenders holding Revolving Loan
Commitments, (2) increase the Commitment of any Lender over the amount thereof
then in effect without the consent of such Lender (it being understood that
waivers or modifications of conditions precedent, covenants, Defaults or Events
of Default or of a mandatory reduction in the Total Commitment shall not
constitute an increase of the Commitment of any Lender, and that an increase in
the available portion of any Commitment of any Lender shall not constitute an
increase of the Commitment of such Lender), (3) without the consent of the
Swingline Lender, alter the Swingline Lender’s rights or obligations with
respect to Swingline Loans, (4) without the consent of each Issuing Lender,
amend, modify or waive any provision of Section 2 or alter its rights or
obligations with respect to Letters of Credit, (5) without the consent of the
Administrative Agent, amend, modify or waive any provision of Section 12 or any
other provision as same relates to the rights or obligations of the
Administrative Agent, or (6) without the consent of the Majority Lenders of the
respective Tranche effected thereby, amend the definition of Majority Lenders
(it being understood that, with the consent of the Required Lenders, additional
extensions of credit pursuant to this Agreement may be included in the
determination of the Majority Lenders on substantially the same basis as the
extensions of Loans and Commitments are included on the Effective Date).

     (b) If, in connection with any proposed change, waiver, discharge or
termination to any of the provisions of this Agreement as contemplated by
clauses (i) through (v), inclusive, of the first proviso to Section 13.12(a),
the consent of the Required Lenders is

-114-



--------------------------------------------------------------------------------



 



obtained but the consent of one or more of such other Lenders whose consent is
required is not obtained, then the Borrowers shall have the right, so long as
all non-consenting Lenders whose individual consent is required are treated as
described in either clause (A) or (B) below, to either (A) replace each such
non-consenting Lender or Lenders with one or more Replacement Lenders pursuant
to Section 1.15 so long as at the time of such replacement, each such
Replacement Lender consents to the proposed change, waiver, discharge or
termination or (B) terminate such non-consenting Lender’s Commitments and/or
repay all outstanding Loans of such Lender in accordance with Sections 3.02(b)
and/or 4.01(b), provided that, unless the Commitments that are terminated, and
Loans repaid, pursuant to preceding clause (B) are immediately replaced in full
at such time through the addition of new Lenders or the increase of the
Commitments and/or outstanding Loans of existing Lenders (who in each case must
specifically consent thereto), then in the case of any action pursuant to
preceding clause (B) the Required Lenders (determined after giving effect to the
proposed action) shall specifically consent thereto; provided further, that in
any event the Borrowers shall not have the right to replace a Lender or repay
its Loans solely as a result of the exercise of such Lender’s rights (and the
withholding of any required consent by such Lender) pursuant to the second
proviso to Section 13.12(a).

     13.13 Survival. All indemnities set forth herein including, without
limitation, in Sections 1.11, 1.12, 2.06, 4.04, 12.06 and 13.01 shall survive
the execution, delivery and termination of this Agreement and the Notes and the
making and repayment of the Obligations.

     13.14 Domicile of Loans. Each Lender may transfer and carry its Loans at,
to or for the account of any office, Subsidiary or Affiliate of such Lender.
Notwithstanding anything to the contrary contained herein, to the extent that a
transfer of Loans pursuant to this Section 13.14 would, at the time of such
transfer, result in increased costs under Sections 1.11, 1.12, 2.06 or 4.04 in
excess of those being charged by the respective Lender prior to such transfer,
then the Borrowers shall not be obligated to pay such excess increased costs
(although the Borrowers, in accordance with and pursuant to the other provisions
of this Agreement, shall be jointly and severally obligated to pay the costs
which would apply in the absence of such designation and any subsequent
increased costs of the type described above resulting from changes after the
date of the respective transfer).

     13.15 Register. The Borrowers hereby designate the Administrative Agent to
serve as the Borrowers’ agent, solely for purposes of this Section 13.15, to
maintain a register (the “Register”) on which it will record the Loans made by
each of the Lenders and each repayment in respect of the principal amount of the
Loans of each Lender. Failure to make any such recordation, or any error in such
recordation shall not affect the Borrowers’ obligations in respect of such
Loans. With respect to any Lender, the transfer of the Commitment of such Lender
and the rights to the principal of, and interest on, any Loan made pursuant to
this Agreement shall not be effective until such transfer is recorded on the
Register maintained by the Administrative Agent with respect to ownership of
such Commitment and Loans and prior to such recordation all amounts owing to the
transferor with respect to such Loans shall remain owing to the transferor. The
registration of assignment or transfer of all or part of any Loans shall be
recorded by the Administrative Agent on the Register only upon the acceptance by
the Administrative Agent of a properly executed and delivered Assignment and
Assumption Agreement pursuant to Section 13.04(b). Coincident with the delivery
of such an Assignment and Assumption Agreement to the Administrative Agent for
acceptance and registration of

-115-



--------------------------------------------------------------------------------



 



assignment or transfer of all or part of a Commitment and any related Loan, or
as soon thereafter as practicable, the assigning or transferor Lender shall
surrender the Note evidencing such Loan, and thereupon one or more new Notes in
the same aggregate principal amount shall be issued to the assigning or
transferor Lender and/or the new Lender at the request of such Lender. The
Borrowers jointly and severally agree to indemnify the Administrative Agent from
and against any and all losses, claims, damages and liabilities of whatsoever
nature which may be imposed on, asserted against or incurred by the
Administrative Agent in performing its duties under this Section 13.15, provided
that the Borrowers shall have no obligation to indemnify the Administrative
Agent for any loss, claim, damage, liability or expense to the extent that same
resulted from the gross negligence or willful misconduct of the Administrative
Agent (as determined by a court of competent jurisdiction in a final and
non-appealable decision).

     13.16 Confidentiality. Each Lender agrees that it will (x) use its
reasonable efforts not to disclose without the prior consent of the Borrowers
(other than to its affiliates and to its or its affiliates’ respective
employees, officers, auditors, examiners, advisors or counsel or to another
Lender if the Lender or such Lender’s holding or parent company in its
reasonable good faith discretion determines that any such party should have
access to such information, provided such Persons shall be subject to the
provisions of this Section 13.16 to the same extent as such Lender) any
non-public information with respect to any of the Credit Parties or any of their
respective Subsidiaries which is now or in the future furnished pursuant to this
Agreement or any other Credit Document by any of the Borrowers and (y) use any
such non-public information (A) for purposes relating to this Agreement, the
other Credit Documents or any of the transactions contemplated hereby or thereby
(including, without limitation, in connection with (i) the evaluation,
administration, monitoring or enforcement of any of the Credit Documents or the
Obligations or (ii) satisfying or cooperating in any Person’s regulatory or
other compliance requirements) or (B) in connection with other services at the
request or for the benefit of the Borrowers and their respective Subsidiaries,
provided that any Lender may disclose any such information (a) as has become
generally available to the public, (b) as may be required or appropriate in any
report, statement or testimony submitted to any municipal, state or Federal
regulatory body having or claiming to have jurisdiction over such Lender or to
the Federal Reserve Board or the Federal Deposit Insurance Corporation or
similar organizations (whether in the United States or elsewhere) or their
successors, (c) as may be required or appropriate in respect of any summons or
subpoena or in connection with any litigation, (d) in order to comply with any
law, order, regulation or ruling applicable to such Lender, (e) to the
Administrative Agent or any other Lender and (f) to any prospective or actual
transferee or participant in connection with any contemplated transfer or
participation of any of the Notes or Commitments or any interest therein by such
Lender, provided that such prospective transferee shall be subject to the
provisions of this Section 13.16.

     13.17 Limitation on Additional Amounts, etc. Notwithstanding anything to
the contrary contained in Section 1.11, 1.12, 2.06 or 4.04, unless a Lender
gives notice to the Borrowers that they are obligated to pay an amount under the
respective Section within 180 days after the later of (x) the date the Lender
incurs the respective increased costs, loss, expense or liability, reduction in
amounts received or receivable or reduction in return on capital or (y) the date
such Lender has actual knowledge of its incurrence of the respective increased
costs, loss, expense or liability, reductions in amounts received or receivable
or reduction in return on capital, then such Lender shall only be entitled to be
compensated for such amount by the

-116-



--------------------------------------------------------------------------------



 



Borrowers pursuant to said Sections 1.11, 1.12, 2.06 or 4.04, as the case may
be, to the extent the costs, loss, expense or liability, reduction in amounts
received or receivable or reduction in return on capital are incurred or
suffered on or after the date which occurs 180 days prior to such Lender giving
notice to the Borrowers that it is obligated to pay the respective amounts
pursuant to said Sections 1.11, 1.12, 2.06, or 4.04, as the case may be;
provided, however, that if the circumstances giving rise to such claims have a
retroactive effect, such 180-day period shall be extended to include the period
of such retroactive effect. This Section 13.17 shall have no applicability to
any Section of this Agreement other than said Sections 1.11, 1.12, 2.06 or 4.04.

     13.18 No Third Party Beneficiary. Nothing in this Agreement, express or
implied, is intended to confer upon any party other than the parties hereto or
their respective permitted successors and assigns any rights, remedies,
obligations or liabilities under or by reason of this Agreement, except as
expressly provided in this Agreement.

     13.19 Waiver of Sovereign Immunity. To the extent that any Credit Party has
or hereafter may acquire any immunity from jurisdiction of any court or from any
legal process (whether through service or notice, attachment prior to judgment,
attachment in aid of execution, or otherwise) with respect to itself or its
property, such Credit Party hereby irrevocably waives such immunity in respect
of its obligations hereunder to the extent permitted by applicable law and,
without limiting the generality of the foregoing, agrees that the waivers set
forth in this Section 13.19 shall have the fullest extent permitted under the
Foreign Sovereign Immunities Act of 1976 of the United States and are intended
to be irrevocable for purposes of such Act.

     13.20 Judgment Currency. (a) The Credit Parties’ obligations hereunder and
under the other Credit Documents to make payments in Dollars (the “Obligation
Currency”) shall not be discharged or satisfied by any tender or recovery
pursuant to any judgment expressed in or converted into any currency other than
the Obligation Currency, except to the extent that such tender or recovery
results in the effective receipt by the Administrative Agent or the respective
Lender of the full amount of the Obligation Currency expressed to be payable to
the Administrative Agent or such Lender under this Agreement or the other Credit
Documents. If for the purpose of obtaining or enforcing judgment against any
Credit Party in any court or in any jurisdiction, it becomes necessary to
convert into or from any currency other than the Obligation Currency (such other
currency being hereinafter referred to as the “Judgment Currency”) an amount due
in the Obligation Currency, the conversion shall be made at the rate of exchange
(as quoted by the Administrative Agent in good faith or if the Administrative
Agent does not quote a rate of exchange on such currency, by a known dealer in
such currency designated by the Administrative Agent) determined, in each case,
as of the day on which the judgment is given (such Business Day being
hereinafter referred to as the “Judgment Currency Conversion Date”).

     (b) If there is a change in the rate of exchange prevailing between the
Judgment Currency Conversion Date and the date of actual payment of the amount
due, the Borrowers covenant and jointly and severally agree to pay, or cause to
be paid, such additional amounts, if any (but in any event not a lesser amount),
as may be necessary to ensure that the amount paid in the Judgment Currency,
when converted at the rate of exchange prevailing on the date of payment, will
produce the amount of the Obligation Currency which could have been

-117-



--------------------------------------------------------------------------------



 



purchased with the amount of Judgment Currency stipulated in the judgment or
judicial award at the rate of exchange prevailing on the Judgment Currency
Conversion Date.

     (c) For purposes of determining any rate of exchange for this Section
13.20, such amounts shall include any premium and costs payable in connection
with the purchase of the Obligation Currency.

     13.21 Maximum Rate. Notwithstanding anything to the contrary contained
elsewhere in this Agreement or in any other Credit Document, the Borrowers, the
Administrative Agent and the Lenders hereby agree that all agreements among them
under this Agreement and the other Credit Documents, whether now existing or
hereafter arising and whether written or oral, are expressly limited so that in
no contingency or event whatsoever shall the amount paid, or agreed to be paid,
to the Administrative Agent or any Lender for the use, forbearance, or detention
of the money loaned to the Borrowers and evidenced hereby or thereby or for the
performance or payment of any covenant or obligation contained herein or
therein, exceed the Highest Lawful Rate. If due to any circumstance whatsoever,
fulfillment of any provisions of this Agreement or any of the other Credit
Documents at the time performance of such provision shall be due shall exceed
the Highest Lawful Rate, then, automatically, the obligation to be fulfilled
shall be modified or reduced to the extent necessary to limit such interest to
the Highest Lawful Rate, and if from any such circumstance any Lender should
ever receive anything of value deemed interest by applicable law which would
exceed the Highest Lawful Rate, such excessive interest shall be applied to the
reduction of the principal amount then outstanding hereunder or on account of
any other then outstanding Obligations and not to the payment of interest, or if
such excessive interest exceeds the principal unpaid balance then outstanding
hereunder and such other then outstanding Obligations, such excess shall be
refunded to the Borrowers. All sums paid or agreed to be paid to the
Administrative Agent or any Lender for the use, forbearance, or detention of the
Obligations and other Indebtedness of the Borrowers to the Administrative Agent
or any Lender shall, to the extent permitted by applicable law, be amortized,
prorated, allocated and spread throughout the full term of such Indebtedness
until payment in full so that the actual rate of interest on account of all such
Indebtedness does not exceed the Highest Lawful Rate throughout the entire term
of such Indebtedness. The terms and provisions of this Section 13.21 shall
control every other provision of this Agreement and all agreements among the
Borrowers, the Administrative Agent and the Lenders.

     13.22 Nature of Obligations. (a) Notwithstanding anything to the contrary
contained elsewhere in this Agreement, it is understood and agreed by the
parties to this Agreement that all Obligations to repay principal of, interest
on, and all other amounts with respect to, all Term Loans, Revolving Loans,
Swingline Loans and Letter of Credit Outstandings and all other Obligations
pursuant to this Agreement and under any Note (including, without limitation,
all fees, indemnities, taxes and other Obligations in connection therewith or in
connection with the related Commitments) shall constitute the joint and several
obligations of the Borrowers. In addition to the direct (and joint and several)
obligations of the Borrowers with respect to Obligations as described above, all
such Obligations shall be guaranteed pursuant to, and in accordance with the
terms of, the Subsidiaries Guaranty.

     (b) The obligations of each of the Borrowers with respect to the
Obligations are independent of the obligations of the other Borrowers or any
guarantor, and a separate action

-118-



--------------------------------------------------------------------------------



 



or actions may be brought and prosecuted against any of the Borrowers, whether
or not any of the other Borrowers or any guarantor is joined in any such action
or actions. Any payment by any of the Borrowers or other circumstance which
operates to toll any statute of limitations as to any of the Borrowers shall, to
the fullest extent permitted by law, operate to toll the statute of limitations
as to the other Borrowers.

           (c) Each of the Borrowers authorizes the Administrative Agent and the
Lenders without notice or demand (except as shall be required by applicable
statute and cannot be waived), and without affecting or impairing its liability
hereunder, from time to time to:

     (i) exercise or refrain from exercising any rights against any of the other
Borrowers or any guarantor or others or otherwise act or refrain from acting;

     (ii) release or substitute any of the other Borrowers, endorsers,
guarantors or other obligors;

     (iii) settle or compromise any of the Obligations of any of the other
Borrowers or any other Credit Party, any security therefor or any liability
(including any of those hereunder) incurred directly or indirectly in respect
thereof or hereof, and may subordinate the payment of all or any part thereof to
the payment of any liability (whether due or not) of any of the Borrowers to its
creditors other than the Lenders;

     (iv) apply any sums paid by any of the other Borrowers or any other Person,
howsoever realized to any liability or liabilities of such other Borrowers or
other Person regardless of what liability or liabilities of such other Borrower
or other Person remain unpaid; and/or

     (v) consent to or waive any breach of, or act, omission or default under,
this Agreement or any of the instruments or agreements referred to herein, or
otherwise, by any of the other Borrowers or any other Person.

           (d) It is not necessary for the Administrative Agent or any other
Lender to inquire into the capacity or powers of any of the Borrowers or any of
their respective Subsidiaries or the officers, directors, members, partners or
agents acting or purporting to act on its behalf, and any Obligations made or
created in reliance upon the professed exercise of such powers shall constitute
the joint and several obligations of the Borrowers hereunder.

           (e) None of the Borrowers shall have any rights of contribution or
subrogation with respect to any of the other Borrowers as a result of payments
made by it hereunder, in each case unless and until the Total Commitment has
been terminated and all Obligations have been paid in full.

           (f) Each of the Borrowers waives any right to require the
Administrative Agent or the other Lenders to (i) proceed against the other
Borrower, any guarantor or any other party, (ii) proceed against or exhaust any
security held from any of the Borrowers, any guarantor or any other Person or
(iii) pursue any other remedy in the Administrative Agent’s or the Lenders’
power whatsoever. Each of the Borrowers waives any defense based on or arising
out of suretyship or any impairment of security held from any of the Borrowers,
any guarantor or

-119-



--------------------------------------------------------------------------------



 



any other Person or on or arising out of any defense of any of the other
Borrowers, any guarantor or any other Person other than payment in full in cash
of the Obligations, including, without limitation, any defense based on or
arising out of the disability of any of the other Borrowers, any guarantor or
any other Person, or the unenforceability of the Obligations or any part thereof
from any cause, or the cessation from any cause of the liability of any of the
other Borrowers, in each case other than as a result of the payment in full in
cash of the Obligations.

     13.23 USA Patriot Act. Each Lender hereby notifies the Borrowers that
pursuant to the requirements of the USA Patriot Act (Title III of Pub. L. 107-56
(signed into law October 26, 2001)) (the “Act”), it may be required to obtain,
verify and record information that identifies the Borrowers and the Credit
Parties and their respective Subsidiaries, which information includes the name
and address of such Persons and other information that will allow such Lender to
identify such Persons in accordance with the Act, and the Borrowers agree to
provide such information from time to time to any Lender.

*    *     *

-120-



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused their duly authorized
officers to execute and deliver this Agreement as of the date first above
written.



Address:

Trizec Properties, Inc.
233 South Wacker Drive, Suite 4600
Chicago, Illinois 60606
Telephone: (312) 382-7626
Facsimile: (312) 466-0185
Attention: Jeffrey Echt

Trizec Properties, Inc.
233 South Wacker Drive, Suite 4600
Chicago, Illinois 60606
Telephone: (312) 382-7626
Facsimile: (312) 466-0185
Attention: Jeffrey Echt

      TRIZEC PROPERTIES, INC., as Borrower
 
   
By:
   /s/ Jeffrey D. Echt

 

--------------------------------------------------------------------------------


  Title: Senior Vice President
 
    TRIZEC HOLDINGS, INC., as Borrower
 
   
By:
   /s/ Jeffrey D. Echt

 

--------------------------------------------------------------------------------


  Title: Senior Vice President
 
    DEUTSCHE BANK TRUST COMPANY AMERICAS,
    Individually and as Administrative Agent
 
   
By:
   George R. Reynolds

 

--------------------------------------------------------------------------------


  Title:Vice President
 
    BANK OF AMERICA, N.A.
 
   
By:
   /s/ Mark W. Lariviere

 

--------------------------------------------------------------------------------


  Title: Managing Director



 



--------------------------------------------------------------------------------



 



            THE BANK OF NOVA SCOTIA, NEW YORK AGENCY,
Individually and as Co-Documentation Agents
      By:   /s/ Neil J. Crawford         Name:   Neil J. Crawford       
Title:   Director   

 



--------------------------------------------------------------------------------



 



         

            SCOTIABANC, INC.,
as a Lender
      By:   /s/ P.J. Hawes         Name:   P.J. Hawes        Title:  
Comptroller   

 



--------------------------------------------------------------------------------



 



         

            BANK OF MONTREAL,
Individually and as Co-Documentation Agents
      By:   /s/ Thomas A. Batterham         Name:   Thomas A. Batterham       
Title:   Managing Director   

 



--------------------------------------------------------------------------------



 



         

            JPMORGAN CHASE BANK,
Individually and as Co-Documentation Agents
      By:   /s/ Marc E. Costantino         Name:   Marc E. Costantino       
Title:   Vice President   

 



--------------------------------------------------------------------------------



 



         

            ING REAL ESTATE FINANCE (USA) LLC,
Individually and as Senior Managing Agent
      By:   /s/ David Mazujian         Name:   David Mazujian        Title:    
 

 



--------------------------------------------------------------------------------



 



         

            WELLS FARGO BANK, N.A.,
as a Lender
      By:   /s/ Mark Neibch         Name:   Mark Neibch        Title:   Vice
President   

 



--------------------------------------------------------------------------------



 



         

            KEY BANK NATIONAL ASSOCIATION,
as a Lender
      By:   /s/ Rana Augustine         Name:   Rana Augustine        Title:  
Assistant Vice President   

 



--------------------------------------------------------------------------------



 



         

            COMMERZBANK AG NEW YORK AND
GRAND CAYMAN BRANCHES,
as a Lender
      By:   /s/ Douglas Traynor         Name:   Douglas Traynor        Title:  
Senior Vice President     

                  By:   /s/ Christian Berry         Name:   Christian Berry     
  Title:   Vice President   

 



--------------------------------------------------------------------------------



 



         

            EUROHYPO AG, NEW YORK BRANCH,
as a Lender
      By:   /s/ Ben J. Marciano         Name:   Ben J. Marciano        Title:  
Managing Director     

                  By:   /s/ Andrew Cherrick         Name:   Andrew Cherrick     
  Title:   Vice President   

 



--------------------------------------------------------------------------------



 



         

            LASALLE BANK NATIONAL ASSOCIATION,
as a Lender
      By:   /s/ A. Brad Feine         Name:   A. Brad Feine        Title:  
Commercial Banking Officer   

 



--------------------------------------------------------------------------------



 



         

            US BANK NATIONAL ASSOCIATION,
as a Lender
      By:   /s/ Renee M. Lewis         Name:   Renee M. Lewis        Title:  
Assistant Vice President   

 



--------------------------------------------------------------------------------



 



         

            WACHOVIA BANK, NATIONAL ASSOCIATION,
as a Lender
      By:   /s/ David Blackman         Name:   David Blackman        Title:  
Director   

 



--------------------------------------------------------------------------------



 



         

            NATIONAL AUSTRALIA BANK LIMITED,
(A.B.N. 12 004 044 937)
as a Lender
      By:   /s/ Thomas S. Matesich         Name:   Thomas S. Matesich       
Title:   Vice President   

 



--------------------------------------------------------------------------------



 



         

            PNC BANK, NATIONAL ASSOCIATION,
as a Lender
      By:   /s/ Zachary K. Ellis         Name:   Zachary K. Ellis       
Title:   Assistant Vice President     

 



--------------------------------------------------------------------------------



 



            THE BANK OF NEW YORK,
as a Lender
      By:   /s/ Rick Laudisi         Name:   Rick Laudisi        Title:   Vice
President   

 



--------------------------------------------------------------------------------



 



         

            MIDFIRST BANK, A FEDERALLY
CHARTERED SAVINGS ASSOCIATION,
as a Lender
      By:   /s/ Todd Wright         Name:   Todd Wright        Title:   Vice
President   

 



--------------------------------------------------------------------------------



 



         

            SOVEREIGN BANK,
as a Lender
      By:   /s/ T. Gregory Donohue         Name:   T. Gregory Donohue       
Title:   Senior Vice President   

 



--------------------------------------------------------------------------------



 



         

            ALLIED IRISH BANK, P.L.C.,
as a Lender
      By:   /s/ Ronald K. Rapp         Name:   Ronald K. Rapp        Title:  
Senior Vice President     

                  By:   /s/ Kathryn E. Murdoch         Name:   Kathryn E.
Murdoch        Title:   Vice President     

         

 



--------------------------------------------------------------------------------



 



         

            MORGAN STANLEY BANK,
as a Lender
      By:   /s/ Daniel Twenge         Name:   Daniel Twenge        Title:   Vice
President   

 



--------------------------------------------------------------------------------



 



            UNION BANK OF CALIFORNIA, N.A.,
as a Lender
      By:   /s/ David B. Murphy         Name:   David B. Murphy        Title:  
Senior Vice President     

 



--------------------------------------------------------------------------------



 



            COMERICA BANK,
as a Lender
      By:   /s/ James Graycheck         Name:   James Graycheck        Title:  
Assistant Vice President   

 



--------------------------------------------------------------------------------



 



         

            FIRST HORIZON BANK, a division of
FIRST TENNESSEE BANK N.A.
as a Lender
      By:   /s/ J. Jordan O'Neill, III         Name:   J. Jordan O'Neill, III   
    Title:   Senior Vice President   

 



--------------------------------------------------------------------------------



 



         

            ERSTE BANK, NEW YORK BRANCH,
as a Lender
      By:   /s/ Gregory T. Aptman         Name:   Gregory T. Aptman       
Title: Vice President     

                  By:   /s/ Bryan Lynch         Name:   Bryan Lynch       
Title:   First Vice President   

 



--------------------------------------------------------------------------------



 



         

            CITIZENS BANK OF RHODE ISLAND,
as a Lender
      By:   /s/ Craig E. Schermerhorn         Name:   Craig E. Schermerhorn     
  Title:      

 



--------------------------------------------------------------------------------



 



         

            THE NORTHERN TRUST COMPANY,
as a Lender
      By:   /s/ R. W. Wiarda         Name:   R. W. Wiarda        Title:   Vice
President     

 